Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.424 Filed 07/17/20 Page 1 of 57




               Exhibit A
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.425 Filed 07/17/20 Page 2 of 57



                                           United States v. Alam
                                  United States Court of Appeals for the Sixth Circuit
                                      June 2, 2020, Decided; June 2, 2020, Filed
                                               File Name: 20a0171p.06
                                                      No. 20-1298

Reporter
2020 U.S. App. LEXIS 17321 *; 2020 FED App. 0171P (6th Cir.) **
                                                              fears about the health risks created by the COVID-19
                                                              pandemic. And like many inmates, he has ample reason
UNITED STATES OF AMERICA, Plaintiff-Appellee, v.
                                                              to fear that a prison exacerbates those risks. But when
WASEEM ALAM, Defendant-Appellant.
                                                              Alam moved for compassionate release under 18
                                                              U.S.C. § 3582(c)(1)(A), he failed to invoke all of the
                                                              options for obtaining relief from the prison. Alam asks us
                                                              to overlook that reality by finding the [**2] requirement
Prior History: [*1] Appeal from the United States
                                                              non-mandatory or by fashioning an exception of our
District Court for the Eastern District of Michigan at
                                                              own. But because this exhaustion requirement serves
Detroit. No. 2:15-cr-20351-2—Sean F. Cox, District
                                                              valuable purposes (there is no other way to ensure an
Judge.
                                                              orderly processing of applications for early release) and
                                                              because it is mandatory (there is no exception for some
                                                              compassionate-release requests over others), we must
United States v. Alam, 2020 U.S. Dist. LEXIS 61588 (
                                                              enforce it. We affirm the district court's [*2] dismissal of
E.D. Mich., Apr. 8, 2020)
                                                              Alam's request without prejudice to filing a new one.

                                                              In 2016, Alam pleaded guilty to conspiracy to commit
                                                              health care and wire fraud for his role in a roughly
Counsel: ON BRIEF: Michael R. Dezsi, LAW OFFICE               $8,000,000 Medicare kickback scheme. He received a
OF MICHAEL R. DEZSI, PLLC, Detroit, Michigan, for             101-month sentence and has served about half of it.
Appellant.                                                    Alam suffers from obesity, poorly controlled diabetes,
                                                              sleep apnea, and coronary artery disease. And he has
Andrew Goetz, UNITED STATES ATTORNEY'S                        kidney stones and bladder issues.
OFFICE, Detroit, Michigan, for Appellee.
                                                              On March 25, Alam sent a letter to the prison warden
                                                              requesting compassionate release. But he didn't wait for
                                                              a response. Ten days later, on April 4, Alam moved for
                                                              emergency relief in federal court. The government
Judges: Before: SUTTON, COOK, and MURPHY,
                                                              pointed out that Alam had not complied with the
Circuit Judges.
                                                              compassionate-release       statute's     administrative
                                                              exhaustion requirement, 18 U.S.C. § 3582(c)(1)(A). The
                                                              district court responded that the requirement was
                                                              obligatory and dismissed Alam's claims without
Opinion by: SUTTON
                                                              prejudice. Alam appealed.

                                                              By statute, a federal court "may not modify a term of
                                                              imprisonment once it has been imposed." 18 U.S.C. §
Opinion                                                       3582(c). But that rule comes with a few exceptions, one
                                                              of which permits compassionate release. The request
                                                              may come through a motion in federal court filed by the
                                                              Director of the Bureau of Prisons. Id. § 3582(c)(1)(A). Or
 [**1] SUTTON, Circuit Judge. Like many Americans in
                                                              it may come through a motion [*3] filed by the inmate
poor health, 64-year-old Waseem Alam has legitimate
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.426 Filed 07/17/20 Page 3 of 57
                                                                                                            Page 2 of 4
                        2020 U.S. App. LEXIS 17321, *3; 2020 FED App. 0171P (6th Cir.), **2

after he has "fully exhausted all administrative rights to     116 (2019).
appeal a failure of the Bureau of Prisons to bring a
motion on the [prisoner]'s behalf" or after "the lapse of      Nothing in this administrative exhaustion requirement
30 days from the receipt of such a request by the              clearly limits our jurisdiction. It merely imposes a
warden of the [prisoner]'s facility, whichever is earlier."    requirement on prisoners before they may move on their
Id. After "considering the factors set forth in section        own behalf: They must "fully exhaust[] all
3553(a)," a court may reduce the prisoner's sentence if        administrative [*5] rights" or else they must wait for 30
it finds that "extraordinary and compelling reasons            days after the warden's "receipt of [their] request." 18
warrant such a reduction" or if the "[prisoner] is at least    U.S.C. § 3582(c)(1)(A). That language neither "speak[s]
70 years of age," has "served at least 30 years," and          in jurisdictional terms" nor "refer[s] in any way to the
meets certain other conditions. Id.                            jurisdiction" of the courts. Zipes v. Trans World Airlines,
                                                               Inc., 455 U.S. 385, 394, 102 S. Ct. 1127, 71 L. Ed. 2d
Alam seeks compassionate release under §                       234 (1982). In appearance, the provision looks like a
3582(c)(1)(A). But he can't square that request with the       claim-processing rule, and in operation it acts like one.
terms of the statute. The Director of the Bureau of
Prisons did not move for [**3] compassionate release.           [**4] The Supreme Court's "interpretation of similar
And Alam has not exhausted his administrative appeals          provisions" supports this view. Reed Elsevier, Inc. v.
because he waited just 10 days after the warden's              Muchnick, 559 U.S. 154, 168, 130 S. Ct. 1237, 176 L.
receipt of his request to file his motion in federal court,    Ed. 2d 18 (2010). This exhaustion requirement in
not the required 30 days.                                      material ways mimics Title VII's requirement, which is
                                                               non-jurisdictional. Fort Bend, 139 S. Ct. at 1847, 1851-
That leaves two questions. Does Alam's failure to satisfy      52. Title VII requires claimants to present their claims to
the     §   3582(c)(1)(A)    administrative   exhaustion       the EEOC so that the agency may decide whether to
requirement deprive federal courts of subject-matter           take legal action on their behalf. See id. Only after the
jurisdiction to hear his case? If not, may we excuse           EEOC elects not to act—or after 180 days pass—may
Alam's failure to satisfy that requirement [*4] over the       the claimant proceed to federal court. Id. So too here.
government's timely objections?                                And so too in other cases. See Woodford v. Ngo, 548
                                                               U.S. 81, 101, 126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006)
Alam's failure to satisfy this administrative exhaustion
                                                               (holding non-jurisdictional the PLRA's administrative
requirement does not deprive us of subject-matter
                                                               exhaustion requirement); see also EPA v. EME Homer
jurisdiction. The Supreme Court has worked over the
                                                               City Generation, L.P., 572 U.S. 489, 511-12, 134 S. Ct.
last decade or so to distinguish between jurisdictional
                                                               1584, 188 L. Ed. 2d 775 (2014) (holding non-
rules (that bear on the competence of courts to hear a
                                                               jurisdictional the requirement that Clean Air Act plaintiffs
claim) and non-jurisdictional mandatory rules (that do         object with reasonable specificity to a rule during that
not). See Arbaugh v. Y & H Corp., 546 U.S. 500, 516,           rule's public comment period); Reed Elsevier, 559 U.S.
126 S. Ct. 1235, 163 L. Ed. 2d 1097 (2006). The two            at 163-65 (holding non-jurisdictional the requirement
rules differ in key respects. Chief among them: Courts         that Copyright Act plaintiffs register their copyrights
must raise jurisdictional defects on their own initiative      before bringing an infringement action).
and may not overlook them even if the parties forfeit or
waive challenges to them. See Gonzalez v. Thaler, 565          Even [*6] though this exhaustion requirement does not
U.S. 134, 141, 132 S. Ct. 641, 181 L. Ed. 2d 619 (2012).       implicate our subject-matter jurisdiction, it remains a
By contrast, mandatory claim-processing rules bind the         mandatory condition. If the Director of the Bureau of
courts only when properly asserted and not forfeited.          Prisons does not move for compassionate release, a
See Eberhart v. United States, 546 U.S. 12, 19, 126 S.         prisoner may take his claim to court only by moving for it
Ct. 403, 163 L. Ed. 2d 14 (2005) (per curiam).                 on his own behalf. To do that, he must "fully exhaust[] all
                                                               administrative rights to appeal" with the prison or wait 30
It's "usually a mistake" to "treat a statutory limit on our    days after his first request to the prison. 18 U.S.C. §
power as a statutory limit on our subject-matter               3582(c)(1)(A).
jurisdiction," United States v. Marshall, 954 F.3d 823,
826 (6th Cir. 2020). A prescription limits our subject-        When "properly invoked," mandatory claim-processing
matter jurisdiction only if "the Legislature clearly states    rules "must be enforced." Hamer v. Neighborhood Hous.
that [the] prescription counts as jurisdictional." Fort Bend   Servs. of Chi., 138 S. Ct. 13, 17, 199 L. Ed. 2d 249
County v. Davis, 139 S. Ct. 1843, 1850, 204 L. Ed. 2d          (2017). Ross v. Blake illustrates the point. 136 S. Ct.
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.427 Filed 07/17/20 Page 4 of 57
                                                                                                         Page 3 of 4
                       2020 U.S. App. LEXIS 17321, *6; 2020 FED App. 0171P (6th Cir.), **4

1850, 195 L. Ed. 2d 117 (2016). It rejected the idea that     compare the prisoner's presentence report and current
courts could create a "special circumstances" exception       guidelines    range.   By      contrast,  eligibility  for
to the PLRA's exhaustion requirement. Id. at 1856.            compassionate release turns on harder-to-parse
Because "Congress sets the rules" when it comes to            considerations that benefit from greater ventilation. The
statutory exhaustion requirements, the judiciary has a        absence of an exhaustion requirement in § 3582(c)(2) in
role to play in exception-crafting "only if Congress wants    truth hurts Alam's case. It shows that, when exhaustion
[it] to." Id. at 1857. Nothing in § 3582(c)(1)(A) suggests    is not needed, Congress knows how to omit it.
the possibility of judge-made exceptions.
                                                              Alam insists that the backdrop to § 3582(c)(1)(A)
Nor can Alam show that exceptions to mandatory claim-         suggests that Congress wished to make compassionate
processing rules—waiver or forfeiture—apply here. See         release available to a broader group of inmates. Prior to
United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct.        2018, it is true, only the Director of the Bureau of
1781, 152 L. Ed. 2d 860 (2002). The government timely         Prisons could move for compassionate release. The
objected to Alam's failure to exhaust at every available      First Step Act changed that. See First Step Act of 2018,
opportunity. And with good reason: It wants to                § 603, Pub. L. No. 115-391, 132 Stat. 5239. It amended
implement      an    orderly   system    for  reviewing       § 3582(c) to allow prisoners to move for compassionate
compassionate-release [*7] applications, not one that         release on their own behalf. No one contests that
incentivizes line jumping.                                    Congress made this change to increase access to
                                                              compassionate release. [**6] But it does not follow that
 [**5] Alam pushes back that the exhaustion                   Congress meant to excuse prisoners' [*9] failure to
requirement is not mandatory because it does not              follow an exhaustion requirement that it deliberately
contain language like "no action shall be brought"            added in the same amendment.
common to many mandatory claim-processing rules. But
a sufficient explanation for a mandatory rule is not a        Noting that the Supreme Court has reserved the
necessary one. The language Congress used is quite            question whether "equitable exceptions" may "ever"
mandatory anyway. It says a "court may not" grant relief      apply to "mandatory claim-processing rules," Fort Bend,
without complying with the exhaustion requirement, 18         139 S. Ct. at 1849 n.5 (quotation omitted), Alam
U.S.C. § 3582(c), and thus operates as an "unyielding         requests that we innovate an equitable exception to this
procedural requirement[]," United States v. Dowl, 956         requirement to account for irreparable harm or futility.
F.3d 904, 908 (6th Cir. 2020) (per curiam).                   But the norm is to follow a mandatory rule unless the
                                                              statutory exceptions apply. See Hamer, 138 S. Ct. at 17;
Alam adds that the exhaustion requirement in §                Manrique v. United States, 137 S. Ct. 1266, 1271-72,
3582(c)(1)(A), unlike the § 1997e(a) exhaustion               197 L. Ed. 2d 599 (2017); Ross, 136 S. Ct. at 1856-57;
requirement contained in the PLRA, does not limit itself      Eberhart, 546 U.S. at 19 (per curiam).
to administrative remedies "available" to prisoners. 42
U.S.C. § 1997e(a); cf. Ross, 136 S. Ct. at 1858-62.           McKart v. United States, 395 U.S. 185, 193-97, 89 S.
That, he says, shows Congress did not mean to require         Ct. 1657, 23 L. Ed. 2d 194 (1969), and McCarthy v.
exhaustion in all compassionate-release cases. But            Madigan, 503 U.S. 140, 147-48, 112 S. Ct. 1081, 117 L.
there is a distinction between the statutes in this           Ed. 2d 291 (1992), do not alter this conclusion. They
respect. Prisoners who seek compassionate release             involve judge-made exceptions to judge-made
have the option to take their claim to federal court within   exhaustion doctrines. Those are birds of a different
30 days, no matter the appeals available to them.             feather. See Ross, 136 S. Ct. at 1857. And Alam's
Prisoners lack that luxury under the PLRA.                    reliance on Shalala v. Illinois Council on Long Term
                                                              Care, Inc., 529 U.S. 1, 120 S. Ct. 1084, 146 L. Ed. 2d 1
Alam notes that another provision, 18 U.S.C. §                (2000), hurts his cause. That case declined to read
3582(c)(2), authorizes prisoners to seek a sentence           atextual exceptions into a statutory requirement. Id. at
reduction without administrative exhaustion. [*8] He's        11-14. And the Court has subsequently cited that case
right. But why that helps him remains unclear. The            for the proposition that courts may not "add unwritten
neighboring provision applies to prisoners who had their      limits" into administrative exhaustion requirements.
sentence set based on a subsequently lowered                  Ross, 136 S. Ct. at 1857.
sentencing range. Courts will have little trouble
determining whether prisoners are eligible for                Even if federal courts possessed a general power to
resentencing under that provision; they need only             create equitable carveouts to statutory exhaustion
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.428 Filed 07/17/20 Page 5 of 57
                                                                                                            Page 4 of 4
                        2020 U.S. App. LEXIS 17321, *9; 2020 FED App. 0171P (6th Cir.), **6

requirements, Alam does not show why an exception                Nor have the political branches been insensitive in
would make sense in the context of this statute.                 responding to the COVID-19 pandemic. The CARES Act
Remember that Congress made compassionate release                expands the power [*12] of the Bureau of Prisons to
available only to elderly prisoners [*10] and those with         "place a prisoner in home confinement" as an
"extraordinary and compelling" reasons for release. 18           alternative to compassionate release. Coronavirus Aid,
U.S.C. § 3582(c)(1)(A). For such prisoners, time usually         Relief, and Economic Security Act (CARES Act), §
will be of the essence. That would make nearly every             12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281 (Mar.
prisoner eligible to invoke "irreparable harm" and eligible      27, 2020). And the Attorney General has instructed the
to jump the line of applications—making the process              Bureau of Prisons to make the most of this expanded
less fair, not more fair.                                        power by placing in home confinement "all inmates
                                                                 whom [the Bureau] deem[s] suitable candidates."
Appending a futility requirement does not improve                Increasing Use of Home Confinement at Institutions
things. How could we divine whether the Bureau of                Most Affected by COVID-19, Office of the Attorney
Prisons may wish to act on any given petition? And, in           General (Apr. 3, 2020). The system is working as it
any event, why must we assume that the Bureau of                 should. A policy problem appeared, and policy solutions
Prisons' failure to act would render the act of waiting          emerged.
"futile"? Speed matters, yes. But accuracy matters too.
Preventing prisoners from charging straight to federal            [**8] One final question: What should we do with
court serves important purposes. It ensures that the             Alam's untimely motion? We conclude that we should
prison administrators can prioritize the most [**7]              dismiss it without prejudice. The Supreme Court has
urgent claims. And it ensures that they can investigate          previously applied this remedy in cases where parties
the gravity of the conditions supporting compassionate           filed in court before waiting out a statutorily required
release and the likelihood that the conditions will persist.     non-adversarial window. See, e.g., Hallstrom v.
These are not interests we should lightly dismiss or re-         Tillamook County, 493 U.S. 20, 33, 110 S. Ct. 304, 107
prioritize.                                                      L. Ed. 2d 237 (1989). We have done the same in cases
                                                                 where parties failed to exhaust. See, e.g., S.E. v. Grant
Just one published decision of a federal court of appeals        Cty. Bd. of Educ., 544 F.3d 633, 642-43 (6th Cir. 2008);
has faced a circumstance in which a prisoner failed to           Freeman v. Francis, 196 F.3d 641, 645 (6th Cir. 1999).
comply with the § 3582(c)(1)(A) administrative                   This approach comports with the general rule that we
exhaustion requirement. That court found the                     must strictly enforce statutory limits on the timing of a
omission [*11]   a "glaring roadblock foreclosing                claim's filing. See Carlisle v. United States, 517 U.S.
compassionate release." United States v. Raia, 954               416, 433, 116 S. Ct. 1460, 134 L. Ed. 2d 613 (1996).
F.3d 594, 597 (3d Cir. 2020). We agree.                          And it makes plenty of sense on its own terms. If (rather
                                                                 than      dismissing)     we      sat     on     untimely
Alam counters that this pandemic is unprecedented.               compassionate [*13] release motions until the 30-day
Fair enough. Diseases with the morbidity of COVID-19             window ran its course, we could end up reviewing stale
arise only occasionally. But it is not clear which way that      motions. Better to have Alam refile with the benefit of
cuts. By creating a compassionate-release option in the          whatever additional insight he may have gleaned.
First Step Act, Congress gave inmates an option to seek
early release on health grounds. The seriousness of              We affirm the dismissal of Alam's motion without
COVID-19 and its spread in many prisons make it all the          prejudice.
more imperative that the prisons have authority to
process these applications fairly and with due regard for
the seriousness of each inmate's risk. Free-floating               End of Document
exceptions to the rule, available to anyone willing to go
to federal court first, will not help that cause. Recall that
inmates can identify the ongoing public health crisis in
their initial petition to their wardens. If that doesn't work,
prisoners can pursue administrative review. If that also
comes up short (or if 30 days pass), prisoners have the
option to go to federal court. Thirty days hardly rises to
the level of "an unreasonable or indefinite timeframe."
McCarthy, 503 U.S. at 147.
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.429 Filed 07/17/20 Page 6 of 57



                                         United States v. Coker
                          United States District Court for the Eastern District of Tennessee
                                                April 15, 2020, Filed
                                                  No. 3:14-CR-085

Reporter
2020 U.S. Dist. LEXIS 66286 *

                                                            In March 2015, the Honorable Thomas W. Phillips
UNITED STATES OF AMERICA v. MARY M. COKER                   sentenced the defendant to a 96-month term of
                                                            imprisonment, to be followed by five years' supervised
                                                            release,     for    conspiring     to      manufacture
                                                            methamphetamine. [Doc. 454]. According to the Bureau
Prior History: United States v. Hicks, 2014 U.S. Dist.      of Prisons ("BOP"), the defendant is presently
LEXIS 151026 (E.D. Tenn., Oct. 24, 2014)                    incarcerated at FMC Carswell with a scheduled release
                                                            date of May 15, 2021. See Federal Bureau of Prisons,
                                                            https://www.bop.gov/inmateloc/ (last visited Apr. 14,
                                                            2020).
Counsel: [*1] For USA, Plaintiff: Caryn L Hebets,
LEAD ATTORNEY, U S Department of Justice (Knox              Through counsel, the defendant now moves for
USAO), Office of U S Attorney, Knoxville, TN.               immediate compassionate release pursuant to 18
                                                            U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step
                                                            Act of 2018 [*2] . Recent BOP medical records
                                                            appended to the motion show that the defendant, age
Judges: Leon Jordan, United States District Judge.          52, suffers from COPD and is oxygen dependent. [Doc.
                                                            854, ex. 4]. In January of this year, the defendant
                                                            caught the flu, resulting in more than three weeks'
                                                            placement in both a hospital and long-term care facility
Opinion by: Leon Jordan                                     due to COPD exacerbation. [Id.] According to medical
                                                            records, the defendant was in the long-term care facility
                                                            from February 5 through 20, 2020, because BOP was
                                                            "unable to provide the high amount of oxygen needed."
                                                            [Id.] The defendant was in acute respiratory failure. [Id.]
Opinion
                                                            According to an undated assessment by a medical
                                                            officer at FMC Carswell, the defendant's COPD has
                                                            gradually worsened during her incarceration. [Id., ex. 5].
MEMORANDUM OPINION                                          She is wheelchair dependent and requires round-the-
                                                            clock supplemental oxygen. [Id.] The BOP medical
This matter is before the Court on the defendant's
                                                            officer wrote that the defendant's "lung function is not
motion to reduce sentence pursuant to 18 U.S.C. §
                                                            reversible and will only continue to decline. Even with
3582(c)(1)(A)(i) for immediate compassionate release.
                                                            maximal medical management. [Id.] (punctuation in
[Doc. 856]. The United States has responded in
                                                            original). According to the BOP, the defendant has a
opposition to the motion, and the defendant has
                                                            "[p]oor prognosis. Given patient's age and severe
submitted a reply. [Docs. 861, 866]. The matter is now
                                                            COPD, she will have continued decline in her lung
ripe for the Court's review. For the reasons stated
                                                            function which may ultimately lead to her death."
below, the defendant's motion for immediate
                                                            [ [*3] Id.]
compassionate release will be granted.
                                                            The defendant contends that her medical conditions
                                                            constitute "extraordinary and compelling reasons" under
I. BACKGROUND                                               § 3582(c)(1)(A) that warrant a sentence reduction,
       Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.430 Filed 07/17/20 Page 7 of 57
                                                                                                                      Page 2 of 7
                                                 2020 U.S. Dist. LEXIS 66286, *3

particularly in light of the current COVID-19 pandemic.                        five months after she exhausted her administrative
[Doc. 856]. She requests that her sentence be reduced                          remedies and was denied release.
to time served and that her conditions of supervised
release be modified to accommodate her release plan,                           . . . The government's [*5] suggestion that this
which involves living with a friend in Lake Panasoffkee,                       hand-written plea for help should be manipulated by
Florida. [Id., ex. 3].1 Specifically, Defendant requests                       this Court to erect complex jurisdictional barriers to
that her conditions of supervised release be modified to                       Ms. Coker's valid request for relief is illogical and
allow her to live in the Middle District of Florida, to report                 unjust.
to the probation officer by telephone, and to be excused
                                                                      [Id.].
from the condition of her judgment requiring that she
maintain employment while on supervision. [Doc. 856].

Also appended to the defendant's motion is her April 2,               II. DISCUSSION
2019 Application for Compassionate Release under §
                                                                      As noted by the defense, two distinct statutory
3582(c)(1)(A)(i), which was denied by the BOP in
                                                                      "mechanisms" are currently receiving heightened
October 2019. [Id., exs. A, B]. In that application, the
                                                                      attention from the courts and the BOP as they grapple
defendant "request[ed] compassionate release due to
                                                                      with release requests during the current pandemic.
my rapidly failing health"—namely, COPD and
emphysema, oxygen usage, wheelchair dependence,
                                                                      First, section 12003 of the Coronavirus Aid, Relief, and
and other mobility limitations.
                                                                      Economic Security Act ("CARES Act"), Pub. L. No. 116-
                                                                      136, 134 Stat. 281 (2020), presently and temporarily
The United States opposes compassionate release on
                                                                      provides for expanded prisoner home confinement. The
exhaustion of remedies [*4] grounds, arguing both that
the instant motion raises claims different than those                 CARES Act places decision making authority solely
presented to the BOP in 2019, and that the defendant                  within the discretion of the Attorney General and the
                                                                      Director of the Bureau of Prisons. See id.; accord 18
has presented a renewed pro se request to the BOP
                                                                      U.S.C. § 3624(c)(2). Courts therefore do not have power
within the last 30 days. [Doc. 861]. In support of the
                                                                      to grant relief under Section 12003 of the CARES Act.
latter argument, the United States has submitted the
defendant's handwritten April 1, 2020 pro se Inmate
                                                                      Alternatively, 18 U.S.C. § 3582(c)(1)(A)(i) allows district
Request to Staff form, in which the defendant asks in
                                                                      courts to consider prisoner motions for sentence
full, "I would like to be considered for home confinement
                                                                      reduction upon a finding of "extraordinary and
and early release under COVID-19." [Id., ex. 1].
                                                                      compelling reasons." 18 U.S.C. § 3582(c), as amended
In reply, the defense contends that the instant motion is             by the First Step Act of 2018, provides in relevant part:
based on the same health conditions presented in the
2019 pro se § 3582 request. [Doc. 866]. As to the April                        [T]he court, upon motion of the Director of the
1, 2020 pro se Inmate Request to Staff, it is the                              Bureau of Prisons, or upon motion of the defendant
defense's position that,                                                       after the defendant has fully exhausted all
                                                                               administrative rights to appeal a failure of the
       In the case of Ms. Coker's "inmate request," a                          Bureau [*6] of Prisons to bring a motion on the
       decision by the BOP to move an inmate to home                           defendant's behalf or the lapse of 30 days from the
       confinement is a completely separate mechanism                          receipt of such a request by the warden of the
       than the relief available under 18 U.S.C. §                             defendant's facility, whichever is earlier, may
       3582(c)(1)(A)(i). The mere fact that Ms. Coker                          reduce the term of imprisonment (and may impose
       included the words "early release" in a hand-written                    a term of probation or supervised release with or
       inquiry cannot justify a denial of her compassionate                    without conditions that does not exceed the
       release request which was formally submitted over                       unserved portion of the original term of
                                                                               imprisonment), after considering the factors set
                                                                               forth in section 3553(a) to the extent that they are
1 In August 2019, the United States Probation Office in the                    applicable, if it finds that—
Middle District of Florida approved the defendant's proposed                        (i) extraordinary and compelling reasons
residence. [Id.]. On April 14, 2020, the Court conferred with                       warrant such a reduction ... and that such a
the probation office of this district, which in turn confirmed that                 reduction is consistent with applicable policy
the defendant's proposed residence is still approved.                               statements issued by the Sentencing
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.431 Filed 07/17/20 Page 8 of 57
                                                                                                          Page 3 of 7
                                          2020 U.S. Dist. LEXIS 66286, *6

         Commission....                                      defendant has not properly exhausted her remedy of
                                                             requesting relief from the BOP, and therefore this Court
18 U.S.C. § 3582(c)(1)(A) (emphasis added). Prior to         lacks authority to grant relief under § 3582(c)(1)(A).
the First Step Act, a motion for compassionate release       First, the government argues that the instant motion is
could only be brought by the BOP Director, not the           based on COVID-19 which is a different "fact and
defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017). The         circumstance" than what was presented in the
First Step Act amended § 3582(c)(1)(A) to allow a            defendant's April 2019 pro se Application for
defendant to file a motion for compassionate release         Compassionate Release (worsening emphysema and
with the court, after filing a request for the BOP to file   COPD), and thus the "new" request must be presented
such a motion on his behalf, and being denied. United        to the BOP first. The Court disagrees. While it is true
States v. Beck, No. 1:13-CR-186-6, 2019 U.S. Dist.           that the present motion discusses COVID-19 at length, it
LEXIS 108542, 2019 WL 2716505, at *5 (M.D.N.C. June          does so to illustrate the increasing danger presented by
28, 2019). Beyond this change, the statute still applies     the defendant's previously cited health conditions. The
the same statutory requirements to a defendant's motion      defendant's prior application was based on emphysema,
for compassionate release as previously [*7] applied to      COPD, and her nearly 24 hour per day reliance on
motions by the BOP Director. Id.                             oxygen and a wheelchair. The instant motion is based
                                                             on those very same conditions. As such, the Court finds
The Sentencing Commission has promulgated a policy
                                                             that the present motion is not a new request which must
statement regarding compassionate release under §
                                                             be first presented to the BOP.
3582(c), which is contained in U.S.S.G. § 1B1.13 and
the accompanying Application Notes. United States v.         The Court also reject the United States' argument that
McGraw, No. 2:02-cr-18, 2019 U.S. Dist. LEXIS 78370,         the defendant's [*9] recent pro se submission of an
2019 WL 2059488, at *3 (S.D. Ind. May 9, 2019). While        Inmate Request to Staff constitutes a new §
that particular policy statement has not yet been            3582(c)(1)(A)(i) request. Viewed in context, that form is
updated to reflect that defendants (and not just the         plainly a CARES Act request to be released to home
BOP) may move for compassionate release, courts              confinement. It was submitted on April 1, 2020, a mere
have universally turned to U.S.S.G. § 1B1.13 to provide      five days after the CARES Act authorized BOP to
guidance on the "extraordinary and compelling reasons"       consider expanded home confinement eligibility. The
that may warrant a sentence reduction. 2019 U.S. Dist.       defendant is not an attorney. Instead, she has a
LEXIS 78370, [WL] at *2 (citations omitted). Moreover,       seventh-grade education and reports occasional trouble
the Court has no reason to believe that the identity of      writing. [Doc. 336, ¶ 128]. On those facts, while the
the movant (either the defendant or the BOP) should          defendant indeed requested "home confinement and
have any impact on the factors the Court should              early release under COVID-19" (emphasis added), the
consider. See id. (concluding likewise).                     Court will not hold her to the same standards of
                                                             semantic precision that it would hold an attorney.
As provided in § 1B1.13, consistent with the statutory
                                                             Moreover, the Court notes that the defendant's prior pro
directive in § 3582(c)(1)(A), the compassionate release
                                                             se § 3582(c)(1)(A) request was submitted on an
analysis requires several findings. First, the Court must
                                                             Application for Compassionate Release form. If it was
address whether "[e]xtraordinary and compelling
                                                             her intention two weeks ago to submit another §
reasons warrant the reduction" and whether the
                                                             3582(c)(1)(A) request, she has demonstrated that she
reduction is otherwise "consistent with this policy
                                                             knows what form to use.
statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, the
Court must determine whether a movant is "a danger to        The Court is therefore not persuaded that it lacks
the safety of any other person or to the community, as       authority to address this matter. The plain language of §
provided [*8] in 18 U.S.C. § 3142(g)." U.S.S.G. §            3582(c)(1)(A), as amended by the First Step Act, gives
1B1.13(2). Finally, the Court must consider the §            the Court authority to act "upon motion of the defendant
3553(a) factors, "to the extent they are applicable."        after the defendant has fully exhausted all administrative
U.S.S.G. § 1B1.13.                                           rights [*10] to appeal a failure of the Bureau of Prisons
                                                             to bring a motion on the defendant's behalf or the lapse
                                                             of 30 days from the receipt of such a request by the
A. Exhaustion
                                                             warden of the defendant's facility, whichever is earlier[.]"
In this case, the government argues extensively that the     18 U.S.C. § 3582(c)(1)(A) (emphasis added). Other
                                                             district courts have recognized that the language of §
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.432 Filed 07/17/20 Page 9 of 57
                                                                                                          Page 4 of 7
                                          2020 U.S. Dist. LEXIS 66286, *10

3582(c)(1)(A), as amended by the First Step Act,              U.S.S.G. § 1B1.13 cmt. n.1.
requires the defendant to file an administrative request
with the BOP "and then either exhaust administrative          The Court finds the defendant's combination of medical
appeals or wait thirty days after submitting his request to   conditions, particularly her COPD and extensive need
the BOP." See, e.g., United States v. Heromin, No.            for oxygen therapy, to be extraordinary and compelling
8:11-cr-550-T-33SPF, 2019 U.S. Dist. LEXIS 96520,             reasons justifying a sentence reduction. The BOP
2019 WL 2411311, at *1 (M.D. Fla. June 7, 2019)               acknowledges that the defendant has worsening,
(emphasis added).                                             severe, and irreversible COPD which will cause
                                                              "continued [*12] decline in her lung function which may
Here, Defendant filed an administrative request with the      ultimately lead to her death." She is now essentially
BOP in 2019, asking for compassionate release on the          wheelchair bound and requires round-the-clock
same fundamental grounds as the instant motion. In            supplemental oxygen. Her recent bout with the flu led to
October 2019, the BOP declined to file such a motion on       acute respiratory failure and long-term care facility
the defendant's behalf. She does not have a new               placement because the BOP was "unable to provide the
request that has been pending before the BOP for 30           high amount of oxygen needed." With or without
days or less. Accordingly, the Court concludes that it        consideration of the dangers of the current pandemic,
has authority under § 3582(c)(1)(A) to address the            the defendant has demonstrated "a serious physical or
instant motion.                                               medical condition . . . that substantially diminishes the
                                                              ability of the defendant to provide self-care within the
                                                              environment of a correctional facility and from which he
B. Merits                                                     or she is not expected to recover," id. cmt. n.1(A)(ii)(I),
                                                              thus constituting an extraordinary and compelling
                                                              reason for sentence reduction pursuant to §
                                                              3582(c)(1)(A).
1. Extraordinary and Compelling Reasons

The Application Notes to guideline 1B1.13 provide, in         2. Danger to Any Other Person or to the Community
part:
                                                              Guideline 1B1.13 provides that compassionate release
    1. Extraordinary and Compelling Reasons.— ...             is only appropriate where "the defendant is not a danger
    [E]xtraordinary and compelling reasons [*11] exist        to the safety of any other person or to the community,
    under any of the circumstances set forth below:           as provided in 18 U.S.C. § 3142(g)[.]" U.S.S.G. §
    (A) Medical Condition of the Defendant.—                  1B1.13(2). Section 3142(g) outlines the factors the
    (i) The defendant is suffering from a terminal illness    Court must consider in determining whether a defendant
    (i.e., a serious and advanced illness with an end of      should be detained pending trial. Specifically, § 3142(g)
    life trajectory). A specific prognosis of life            provides:
    expectancy (i.e., a probability of death within a
    specific time period) is not required. Examples               (g) Factors to be considered.—The judicial officer
    include metastatic solid-tumor cancer, amyotrophic            shall, [*13] in determining whether there are
    lateral sclerosis (ALS), end-stage organ disease,             conditions of release that will reasonably assure the
    and advanced dementia.                                        appearance of the person as required and the
    (ii) The defendant is—                                        safety of any other person and the community, take
          (I) suffering from a serious physical or medical        into account the available information concerning—
          condition,
          (II) suffering from a serious functional or             (1) the nature and circumstances of the offense
          cognitive impairment, or                                charged, including whether the offense is a crime of
          (III) experiencing deteriorating physical or            violence, a violation of section 1591, a Federal
          mental health because of the aging process,             crime of terrorism, or involves a minor victim or a
    that substantially diminishes the ability of the              controlled substance, firearm, explosive, or
    defendant to provide self-care within the                     destructive device;
    environment of a correctional facility and from               (2) the weight of the evidence against the person;
    which he or she is not expected to recover.                   (3) the history and characteristics of the person,
                                                                  including—
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.433 Filed 07/17/20 Page 10 of 57
                                                                                                        Page 5 of 7
                                          2020 U.S. Dist. LEXIS 66286, *13

         (A) the person's character, physical and mental     The defendant appears to have limited family ties. [Doc.
         condition, family ties, employment, financial       336, ¶¶ 114-16]. She has, however, arranged for a post-
         resources, length of residence in the               release residence which the probation office deems
         community, community ties, past conduct,            suitable. The defendant has limited financial resources
         history relating to drug or alcohol abuse,          but has previously been approved for Social Security
         criminal history, and record concerning             disability payments. [Id., ¶¶ 129-31].
         appearance at court proceedings; and
         (B) whether, at the time of the current offense     The above facts, paired with the defendant's serious
         or arrest, the person was on probation, on          physical impairments and limited mobility, persuade the
         parole, or on other release pending trial,          Court that the defendant would not pose a danger to the
         sentencing, appeal, or completion of sentence       safety of any other person or the community if released.
         for an offense under Federal, State, or local
         law; and
                                                             3. Section 3553(a) Factors
    (4) the nature and seriousness of the danger to any
    person or the community [*14] that would be posed        Section 3553(a) provides:
    by the person's release.
                                                                 (a) Factors to be considered in imposing a
18 U.S.C. § 3142(g).                                             sentence.—The court shall impose a sentence
                                                                 sufficient, but not greater than necessary, to comply
The Court has considered the defendant's plea                    with the purposes set forth in paragraph (2) of this
agreement [doc. 126], her Presentence Investigation              subsection. The court, in determining the
Report ("PSR") [doc. 336], and her Bureau of Prisons             particular [*16] sentence to be imposed, shall
SENTRY Report. The defendant's role in this conspiracy           consider—
case was that of a "smurf," providing a significant              (1) the nature and circumstances of the offense and
quantity for pseudoephedrine to co-conspirators for use          the history and characteristics of the defendant;
in the manufacture of methamphetamine. That conduct              (2) the need for the sentence imposed—
was serious. There is, however, no evidence that the                  (A) to reflect the seriousness of the offense, to
defendant used or encouraged violence in this case, or                promote respect for the law, and to provide just
that she possessed a weapon. [Doc. 336, ¶¶ 31-38].                    punishment for the offense;
                                                                      (B) to afford adequate deterrence to criminal
The defendant's criminal history and record of arrests is             conduct;
lengthy, spanning from paragraph 57 to paragraph 113                  (C) to protect the public from further crimes of
of the PSR. The majority of those convictions and                     the defendant; and
arrests pertain to theft, driving, and drug offenses,                 (D) to provide the defendant with needed
consistent with the defendant's history of substance                  educational or vocational training, medical
abuse beginning at age 12. Additionally, there was an                 care, or other correctional treatment in the
assault conviction in 2002 for scratching the face of an              most effective manner;
arresting officer. [Id., ¶ 64]. A 2003 weapon possession         (3) the kinds of sentences available;
charge was not prosecuted. [Id., ¶ 65]. There was a              (4) the kinds of sentence and the sentencing range
2005 weapon possession conviction about which the                established for—
probation office was unable to obtain further information.            (A) the applicable category of offense
[Id., ¶ 68]. A 1996 domestic violence [*15] charge was                committed by the applicable category of
dismissed. [Id., ¶ 93].                                               defendant as set forth in the guidelines [issued
                                                                      by the Sentencing Commission];
According to her SENTRY Report, the BOP classifies
                                                                      ....
the defendant as a minimum security inmate with a
                                                                 (5) any pertinent policy statement guidelines
minimum risk of recidivism. She has incurred only one
                                                                 [issued by the Sentencing Commission];
disciplinary sanction while incarcerated, resulting from
                                                                 ....
her admittedly possessing "the pills" on February 20,
                                                                 (6) the need to avoid unwarranted sentence
2020. The sanction for this offense was 15 days' loss of
                                                                 disparities among defendants with similar records
phone privileges, suggesting that the infraction was not
                                                                 who have been found guilty of similar conduct; and
serious.
                                                                 (7) the need to provide restitution to any victims of
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.434 Filed 07/17/20 Page 11 of 57
                                                                                                             Page 6 of 7
                                           2020 U.S. Dist. LEXIS 66286, *16

    the offense.                                               The Court may, in its discretion, modify a condition of
                                                               supervised release at any time prior to the expiration of
18 U.S.C. § 3553(a).                                           the supervised release term, pursuant to the provisions
                                                               governing the initial setting of supervised release
The defendant contends that, under the § 3553(a)               conditions. 18 U.S.C. § 3583(e)(2); United States v.
factors, her [*17] time served constitutes a sentence          Johnson, 529 U.S. 53, 60, 120 S. Ct. 1114, 146 L. Ed.
sufficient, but not greater than necessary, to accomplish      2d 39 (2000). Specifically, the Court must consider the
the goals of sentencing. The Court agrees.                     factors set forth in 18 U.S.C. § 3553(a)(1), (a)(2)(B),
                                                               (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7) in
Many of the pertinent § 3553(a) factors have already           modifying conditions of supervision. 18 U.S.C. §
been discussed in the preceding section of this
                                                               3583(e). "The [*19] applicable statutory provisions
memorandum. As for the considerations of adequate
                                                               generally require that the conditions be reasonably
deterrence and the avoidance of unwarranted sentence
                                                               related to the goals of rehabilitation of the defendant
disparity, the Court notes that the defendant has been in
                                                               and the protection of the public, and involve no greater
federal custody since July 21, 2014. [Doc. 336, p 1].
                                                               deprivation of liberty than is reasonably necessary."
She has served the bulk of her 96-month sentence, with
                                                               Green v. United States, No. 3:08-0784, 2010 U.S. Dist.
only 13 months left. A five-year term of supervised
                                                               LEXIS 49318, 2010 WL 2010937, at *2 (M.D. Tenn. May
release remains in place.
                                                               19, 2010) (citing United States v. Lowenstein, 108 F.3d
                                                               80, 85 (6th Cir. 1997); Fed. R. Crim. P. 32.1(c)).
The Court finds that reducing the defendant's sentence
to of time served is consistent with the § 3553(a)             Although the Court generally must hold a hearing before
factors. Although it does not wish to minimize the             modifying conditions of supervised release, the hearing
seriousness of the defendant's offense and her criminal        is not required if: (1) the relief sought is favorable to the
history, the Court concludes that the defendant's service      person and does not extend the term of supervised
of almost six years in prison is sufficient under the §        release; and (2) an attorney for the government has
3553(a) factors. The remaining 13 months of the                received notice of the relief sought, has had a
defendant's sentence is negligible for purposes of             reasonable opportunity to object, and has not done so.
achieving the goals of sentencing but is far from              Fed. R. Crim. P. 32.1(c)(2)(B)-(C). The Court concludes
negligible as it pertains to her serious physical condition.   that no hearing is necessary in this case, as the relief
                                                               sought is favorable to the defendant, does not extend
Thus, the Court concludes that, in light of the
                                                               the term of supervision, and the government received a
defendant's serious medical conditions, her continued
                                                               chance to respond to the requests but failed to do so.
incarceration [*18] would not serve the goals of
sentencing as set forth in the § 3553(a) factors.              The Court finds that, considering the applicable factors
Because the Court finds that the defendant has shown           under § 3553(a), the defendant's requested
extraordinary and compelling reasons for a reduction,          modifications to her conditions of supervised release are
and that she does not pose a danger to the safety of           largely reasonable. Her plan to reside in the Middle
any other person or the community, and that a reduction        District of Florida has already been approved by the
in sentence would be consistent with the § 3553(a)             probation office. The [*20] defendant's request to waive
factors, the defendant's motion for a sentence reduction       the employment condition is reasonable in light of her
pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) will be granted.      physical condition. As to the defendant's request that
                                                               she be allowed to report to her probation officer by
                                                               telephone, the Court finds this request appropriate—at
C. Conditions of Supervised Release                            least initially—in light of the defendant's medical
                                                               conditions and the COVID-19 precautions currently in
The defendant requests that her conditions of
                                                               place. Accordingly, the Court will substantially grant the
supervised release be modified to accommodate the
                                                               defendant's request to modify the conditions of
reasons for the sentence reduction. Specifically, she
                                                               supervised release.
asks that she be allowed to reside in the Middle District
of Florida, that she be allowed to report to the probation
officer by telephone, and that the employment
                                                               III. CONCLUSION
requirement be excused. The government did not
respond to these requests.                                     Accordingly, for the reasons stated herein, Defendant's
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.435 Filed 07/17/20 Page 12 of 57
                                                                         Page 7 of 7
                                      2020 U.S. Dist. LEXIS 66286, *20

motion to reduce sentence, pursuant to 18 U.S.C. §
3582(c)(1)(A)(i), for immediate compassionate release
[doc. 856] will be GRANTED. An order consistent with
this opinion will be entered.

ENTER:

/s/ Leon Jordan

United States District Judge


  End of Document
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.436 Filed 07/17/20 Page 13 of 57



                                          United States v. Meron
                           United States District Court for the Eastern District of California
                                     June 2, 2020, Decided; June 3, 2020, Filed
                                                No. 2:18-cr-0209-KJM

Reporter
2020 U.S. Dist. LEXIS 97687 *
                                                             supplemental briefing on defendant's motion due to the
                                                             parties' dispute over exhaustion and its potential
UNITED STATES OF AMERICA, Plaintiff, v. JIM A.
                                                             jurisdictional ramifications.
MERON, Defendant.
                                                             I. BACKGROUND

                                                             On June 17, 2019, defendant Jim Meron was sentenced
Prior History: United States v. Meron, 2020 U.S. Dist.       to 33 months in prison followed by 36 months of
LEXIS 66533 (E.D. Cal., Apr. 14, 2020)                       supervised release on two counts of wire fraud in
                                                             violation of 18 U.S.C § 1341. Sentencing Mins., ECF
                                                             No. 28; Plea Agreement, ECF No. 10. Defendant is now
                                                             serving his sentence at FCI Sheridan, the Federal
Counsel: [*1] For USA, Plaintiff: Andre M. Espinosa,         Correctional Institution in Sheridan, Oregon. First
GOVT, LEAD ATTORNEY, U.S. Attorney's Office,                 Mot., [*2] ECF No. 36, at 3. On March 30, 2020,
Eastern District of California, Sacramento, CA; Kevin        defendant submitted to his case manager an Inmate
Christopher Khasigian, GOVT, LEAD ATTORNEY,                  Request to Staff, which the BOP, through a Mrs. Bilbrey,
United States Attorney's Office, Sacamento, CA.              denied on April 21, 2020. Opp'n, ECF No. 41, at 7
                                                             (stating BOP denied the request); id., Ex. B, ECF No.
                                                             371-1, at 8 (Inmate Request) (depicting handwritten
                                                             denial signed by Bilbrey on April 20, 2020). On April 3,
                                                             2020, defendant filed his first motion for compassionate
Judges: Kimberly J. Mueller, CHIEF UNITED STATES
                                                             release under 18 U.S.C. § 3582(c)(1)(A). See First Mot.
DISTRICT JUDGE.
                                                             The government opposed, ECF No. 37, and defendant
                                                             filed a reply, ECF No. 38. The court denied the motion
                                                             without prejudice, because defendant had not met the
                                                             exhaustion requirement. Order, ECF No. 39.
Opinion by: Kimberly J. Mueller
                                                             In his renewed motion for compassionate release, filed
                                                             on April 25, 2020, defendant argues he has now
                                                             exhausted administrative remedies because BOP
Opinion                                                      denied his March 30 Inmate Request to Staff on April
                                                             21. Mot., ECF No. 40. The government has opposed.
                                                             Opp'n, ECF No. 41. Defendant replied, Reply, ECF No.
                                                             42, and also submitted a declaration from the Assistant
ORDER                                                        Warden at a separate facility, FCI Miami, regarding
                                                             systemwide BOP procedures regarding administrative
Defendant renews his request for an order granting           requests, see Broton Decl., ECF No. 43. In response,
early release from confinement subject to the sentence       the government has filed a sur-reply, accompanied [*3]
this court imposed and seeks admission instead to            by a request to file a sur-reply, Sur-Reply, ECF No. 44.
home confinement, under 18 U.S.C. § 3582(c).                 The court grants this request, because defendant
Defendant makes this motion in light of the increased        introduced new evidence on reply. See, e.g., Magic Link
risks to health that the coronavirus ("COVID-19") poses      Garment Ltd. v. ThirdLove, Inc., No. 18-CV-07366-PJH,
to incarcerated persons and, as he argues, to him in         2020 U.S. Dist. LEXIS 71126, 2020 WL 1940802, at *8
particular. For the following reasons, the court orders      n.2 (N.D. Cal. Apr. 22, 2020) (permitting sur-reply to
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.437 Filed 07/17/20 Page 14 of 57
                                                                                                            Page 2 of 4
                                             2020 U.S. Dist. LEXIS 97687, *3

allow party to respond to new evidence on reply, in              not be construed as a request for compassionate
absence of oral argument). Defendant responded to the            release because it "made no mention of permanent
sur-reply with an additional response, unaccompanied             reduction of his sentence under Section 3582(c)" but
by any request for leave to file such a response; the            rather requests consideration for "priority home
court does not consider this further response as it is           confinement as directed by A.G. Barr and the Care [sic]
unwarranted additional briefing. ECF No. 45.                     act." Id. (citing [*5] Opp'n, Ex. 2, ECF No. 41-1).
II. EXHAUSTION
                                                                 While on the one hand, defendant argues exhaustion
                                                                 should be waived, on the other hand, defendant argues
Defendant brings his motion for release under 18 U.S.C.
                                                                 he has met the statute's exhaustion requirements. To
§ 3582(c)(1)(A)(i), which allows a court to modify a
                                                                 that end, defendant argues that his Inmate Request to
sentence under certain circumstances. Under the
                                                                 staff should be considered a Reduction in Sentence
current version of the statute, a motion for modification
                                                                 request, because "Meron's Inmate Request to Staff is
may be made by either the Director of the Bureau of
                                                                 processed by the BOP as a [request for] permanent
Prisons (BOP) or by a defendant "after the defendant
                                                                 reduction of his sentence under Section 3582(c)" and
has fully exhausted all administrative rights to appeal or
                                                                 the BOP "indicated that they had sufficient information
the lapse of 30 days from the receipt of such a request
                                                                 to constitute a properly submitted Compassionate
by the warden of the defendant's facility, whichever is
                                                                 Release/Reduction in Sentence request to BOP." Reply
earlier," 18 U.S.C. § 3582(c)(1)(A).
                                                                 at 2 (apparently relying on BOP Program Statement
The government argues defendant has not exhausted                5050.50). Thus, defendant argues, "exhaustion has
administrative remedies, and therefore his motion must           elapsed April 21st, 2020 when he was denied." Mot. at
be denied. The government contends that defendant's              6.
March [*4] 30, 2020 "Inmate Request to Staff," "did not
                                                                 In support of this argument, defendant has submitted a
contain sufficient information to constitute a properly
                                                                 declaration from Jennifer Broton, Associate Warden at
submitted Compassionate Release request to BOP" so
                                                                 FCI Miami, which explains BOP's systemwide procedure
as to trigger a 30-day timeline for exhaustion and
                                                                 for processing home confinement and compassionate
defendant has not exhausted additional available
                                                                 release requests. Broton Decl. Defendant points to
appeals. Opp'n at 11; see Inmate Request to Staff.
                                                                 paragraph 17 of the declaration, which reads:
Specifically, the government argues that defendant's
Inmate Request to Staff does not trigger the statutory               Inmates do not need to apply to be considered for
administrative remedies exhaustion period, because it is             home confinement. BOP Case Management staff
not a formal request for Reduction in Sentence, and                  are urgently reviewing all inmates to determine
does not "contain sufficient information to constitute a             which [*6] ones meet the criteria established by the
properly submitted Compassionate Release/Reduction                   Attorney General. While all inmates are being
in Sentence request to BOP," as required under BOP                   reviewed for suitability for home confinement, any
Program       Statement     5050.50,    Compassionate                inmate who believes he or she is eligible may
Release/Reduction in Sentence: Procedures for                        request to be referred to home confinement and
Implementation of 18 U.S.C. §§ 3582 and 4205(g).1                    provide a release plan to his or her Case Manager.
Opp'n at 11 (citing BOP Program Statement 5050.50
(January 17, 2019)2 ). The government takes the                  Broton Decl. ¶ 17. Defendant appears to argue that this
position that defendant's Inmate Request to Staff should         paragraph supports a conclusion that defendant's only
                                                                 avenue to pursue release to home confinement is to
                                                                 submit a request to his or her case manager, which
1 In relevant part, 18 U.S.C. § 4205(g), which applies to        defendant here has done. See Reply at 2.
defendants sentenced before the effective date of § 3582(c),
allows a sentencing court, on motion of the Bureau of Prisons,   In its sur-reply, the government counters that defendant
to order an inmate with a minimum term sentence immediately      conflates requests for "home confinement (a remedy
eligible for parole by reducing the minimum term of the          BOP may grant or deny and for which no judicial review
sentence to time served. See BOP Program Statement               is available)" with requests for "compassionate release
5050.50 § 571.60; United States v. Lika, No. 84-CR-499 (CS),     (a remedy BOP may seek from a court on behalf of an
2020 U.S. Dist. LEXIS 93290, 2020 WL 2766049, at *1              inmate or, that an inmate may seek from a court after
(S.D.N.Y. May 28, 2020).                                         exhausting his administrative remedies or after 30 days
2 https://www.bop.gov/policy/progstat/5050_050_EN.pdf.           from his request to the prison seeking that relief)." Sur-
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.438 Filed 07/17/20 Page 15 of 57
                                                                                                        Page 3 of 4
                                          2020 U.S. Dist. LEXIS 97687, *6

Reply at 2 (citing Broton Decl. ¶¶ 3-20 (discussing          Otherwise, in substance, defendant's Inmate Request to
statutory basis for, and operation of, home confinement      Staff is, in all functional respects, a request for
requests); id. ¶¶ 24-25 (discussing statutory basis for,     compassionate      release.    Defendant     apparently
and operation of, compassionate relief requests)). The       submitted his request on his own, without counsel at the
government [*7] is correct that Broton's declaration         time. See Reply at 2 ("Jim Meron brought a motion for
does differentiate between the procedure for requesting      compassionate release . . . ."); see [*9] also Inmate
home confinement and the procedure for requesting            Request to Staff (handwritten request by "Jim Meron").
"compassionate release/reduction in sentence," Broton        This fact supports a liberal construction of his
Decl. ¶ 24. However, that BOP processes the requests         submission. Cf. United States v. Coker, 2020 U.S. Dist.
differently and home confinement and compassionate           LEXIS 66286, 2020 WL 1877800 at *4 (interpreting
release are two different remedies, does not necessarily     Inmate Request for home confinement and reduction in
mean the court should not construe defendant's Inmate        sentence as request for home confinement only, where
Request to Staff as sufficient to trigger any exhaustion     such interpretation was favorable to defendant, in part
clock applicable to compassionate release requests.          because "defendant is not an attorney").

The government's argument, that the Inmate Request to        At least one other district court has considered
Staff does not contain sufficient information to be          specifically whether an inmate's request to staff
considered a request for compassionate release, is not       requesting transfer to home confinement is sufficient to
supported by the program statement the government            trigger the 30-day timeline for exhaustion purposes
cites. Under the section entitled "Initiation of Request -   under § 3582. United States v. Echevarria, No.
Extraordinary or Compelling Circumstances," BOP              317CR44MPSMPS, 2020 U.S. Dist. LEXIS 77894, 2020
Program Statement 5050.50 does not require the use of        WL 2113604, at *2 (D. Conn. May 4, 2020) (finding
any form and provides:                                       exhaustion satisfied under § 3582(c)(1)(A) where
                                                             defendant "submitted an 'Inmate Request to Staff' form
    A request for a motion under 18 U.S.C. 4205(g) or        dated [over 30 days prior], in which he requested to 'be
    3582(c)(1)(A) shall be submitted to the Warden.          placed in home confinement to complete [his] sentence'
    Ordinarily, the request shall be in writing, and         due to his asthma and the 'COVID-19 pandemic.'").
    submitted by the inmate. . . . The inmate's request      Other court decisions appear to have reached the same
    shall at a minimum contain the following                 conclusion without spelling out their reasoning. See
    information:                                             United States v. Singh, No. 2:15-CR-00015-TLN, 2020
                                                             U.S. Dist. LEXIS 79086, 2020 WL 2128588, at *1 (E.D.
    (1) The extraordinary or compelling circumstances
                                                             Cal. May 5, 2020) (referring to inmate request for
    that the inmate [*8] believes warrant consideration.
                                                             release to home confinement as request for
    (2) Proposed release plans, including where the
                                                             compassionate release); see also United States v.
    inmate will reside, how the inmate will support
                                                             Moore-Brown, No. 3:17-CR-129, 2020 U.S. Dist. LEXIS
    himself/herself, and, if the basis for the request
                                                             81293, 2020 WL 2306855, at *3 (M.D. Pa. May 8, 2020)
    involves the inmate's health, information on where
                                                             (treating defendant's [*10] request "for compassionate
    the inmate will receive medical treatment, and how
                                                             release to home confinement" as request for
    the inmate will pay for such treatment. . . .
                                                             compassionate release triggering exhaustion timeline
                                                             under § 3582(c)(1)(A) but ultimately finding no
    A request for a RIS [reduction in sentence] is
                                                             exhaustion).
    considered "submitted" for the purposes of 18 USC
    §3582 (c)(1), when received by the Warden in             For these reasons, the court is inclined to construe
    accordance with this section.                            defendant's Inmate Request to Staff as a request for
                                                             compassionate release, the contents of which are
BOP Program Statement 5050.50 § 571.61. Defendant's          sufficient to trigger the 30-day timeline set forth in §
Inmate Request to Staff includes the information called      3582(c)(1)(A). However, the text of § 3582(c)(1)(A)
for by the program statement as relevant here:               dictates that the 30-day timeline begins to run "after
defendant explains his risk factors for COVID-19, his        receipt of such a request by the Warden." Here,
plan to reside with his wife and daughter in Granite Bay,    defendant's request is addressed to and was denied by
California, his belief that this will "reduc[e] my risk of   "Mrs. Bilbrey," who is not the Warden of FCI Sheridan; it
contracting Covid-10," and his plan to "home school my
                                                             appears the Warden is Josias Salazar, see United
daughter while my wife works." Inmate Request at 8.
                                                             States v. Holden, No. 3:13-CR-00444-BR, 2020 U.S.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.439 Filed 07/17/20 Page 16 of 57
                                                                                                       Page 4 of 4
                                         2020 U.S. Dist. LEXIS 97687, *10

Dist. LEXIS 60123, 2020 WL 1673440, at *10 (D. Or.          2020 U.S. Dist. LEXIS 93393, 2020 WL 2771343, at *3
Apr. 6, 2020) (identifying Salazar as warden of FCI         (S.D. Tex. May 28, 2020) (finding defendant had not
Sheridan). See Inmate Request at 8. Neither party           exhausted administrative appeals where his request for
offers any evidence to clarify whether the request was      compassionate release was denied by warden and he
ever received by the Warden, or whether addressing the      did not appeal denial). This court determines
request to Mrs. Bilbrey is sufficient to satisfy this       supplemental briefing is necessary to clarify the
requirement. This issue appears material to the             question of what steps are required for defendant to
exhaustion analysis, and the court concludes                have "fully exhausted all administrative rights to appeal
supplemental briefing on this issue is necessary as         a failure of the Bureau of Prisons to bring a motion on
discussed below.                                            the defendant's behalf," given the statutory text of §
                                                            3582(c) providing in the disjunctive for exhaustion within
The government also argues there is no evidence             30 days of the Warden's receipt of an inmate's request.
defendant appealed BOP's denial of [*11] his Inmate         The briefing should address whether BOP's [*13]
Request to Staff such that he has exhausted all             program statements regarding exhaustion are binding
administrative grievances. Opp'n at 11. The government      authority in this context.
does not outline what precisely is required to exhaust
administrative appeals, however it cites to BOP             Accordingly, the parties SHALL simultaneously submit
Program Statement 5050.50, id. at 17, which arguably        supplemental briefing on the two issues outlined above,
expands on the statutory exhaustion requirement for         with each brief limited to no more than 5 pages each
compassionate release motions. See BOP Program              and filed within 7 days of the filed date of this order.
Statement 5050.50 § 571.63(a) (citing Administrative
Remedy Program appellate procedure at section 542           IT IS SO ORDERED.
subpart B, found at 28 C.F.R. § 542.10 et seq., as
                                                            DATED: June 2, 2020.
proper method of administratively appealing request
made based on § 3582(c)(1)(A) that is denied in first       /s/ Kimberly J. Mueller
instance); see also id. § 571.63 (explaining inmate may
file compassionate release request "with the sentencing     CHIEF UNITED STATES DISTRICT JUDGE
court after receiving a [Central Office Administrative
Remedy Appeal form] BP-11 response under
subparagraph (a), the denial from the General Counsel         End of Document
under subparagraph (d), or the lapse of 30 days from
the receipt of such a request by the Warden of the
inmate's facility, whichever is earlier"); 28 C.F.R. §
542.15 (directing inmates to appeal denial of an
administrative request to "the appropriate Regional
Director within 20 calendar days of the date the Warden
signed the response," then to General Counsel of BOP).
Some district courts have accepted that [*12] the
exhaustion required for a court to consider a
compassionate release request is in fact multi-tiered.
See Martinez-Brooks v. Easter, No. 3:20-CV-00569
(MPS), 2020 U.S. Dist. LEXIS 83300, 2020 WL
2405350, at *25 (D. Conn. May 12, 2020) (describing
"multi-tiered" administrative appeals process for
compassionate release request which "requires each
inmate to appeal the denial by the Warden to a BOP
Regional Director, followed by an appeal to the BOP
General Counsel"); United States v. Young, No. CR14-
5242RJB, 2020 U.S. Dist. LEXIS 62286, 2020 WL
1673043, at *2 (W.D. Wash. Apr. 6, 2020) (finding
defendant did not exhaust administrative remedies "by
appeal to the Director of the Bureau of Prisons or to the
Warden"); United States v. Pinson, No. CR H-08-283,
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.440 Filed 07/17/20 Page 17 of 57



                                         United States v. Butler
                          United States District Court for the Southern District of New York
                                     April 7, 2020, Decided; April 7, 2020, Filed
                                               1:18-CR-00834 (PAE)

Reporter
2020 U.S. Dist. LEXIS 61021 *


UNITED STATES OF AMERICA, -v- DENARD BUTLER, Defendant.




Prior History: United States v. Mack, 2020 U.S. Dist. LEXIS 4280 (S.D.N.Y., Jan. 10, 2020)




Core Terms
sentence, factors, compassionate, reduction, reasons




Counsel: [*1] For Emma M. Greenwood, Coordinating Discovery Attorney: Emma Maya Greenwood, Greenwood
Law Group PLLC, New York, ny.


For USA, Plaintiff: Jacob Edwin Warren, Michael Dayton Longyear, LEAD ATTORNEYS, United States Attorney's
Office, SDNY, New York, NY; Jonathan Rebold, U.S. Attorney's Office For The Southern District of Ne, New York,
NY.




Judges: PAUL A. ANGELMAYER, United States District Judge.




Opinion by: PAUL A. ANGELMAYER




Opinion


ORDER

PAUL A. ENGELMAYER, District Judge:

The Court has received a request from counsel for defendant Denard Butler seeking Butler's compassionate
release from the Metropolitan Detention Center ("MDC") in Brooklyn, New York, pursuant to 18 U.S.C. § 3582(c), in

                                                  Sydney Johnson
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.441 Filed 07/17/20 Page 18 of 57
                                                                                                             Page 2 of 4
                                            2020 U.S. Dist. LEXIS 61021, *1

light of the heightened risk that the COVID-19 pandemic presents for him. Dkt. 453. The Government opposes this
request. Dkt. 458.

Butler has been in prison since January 30, 2019. On June 5, 2019, he pled guilty to one count of participating in a
racketeering conspiracy for his involvement in the Brooklyn-based Nine Trey Gangsta Bloods gang. On January 30,
2020, this Court sentenced Butler to a term of 60 months' imprisonment to be followed by three years' supervised
release.

On April 3, 2020, Butler filed a letter motion seeking a modification of his sentence [*2] on grounds relating to the
COVID-19 pandemic. Dkt. 453. Butler asks the Court to modify his sentence to enable him serve the remainder of
his prison term—approximately 45 months—in home confinement. Dkt. 453. Butler notes that he suffers from
asthma and bradycardia, a heart condition. He argues that removing him from the MDC would reduce the risk that
he will contract COVID-19. Id.

On April 6, 2020, the Government filed a letter in opposition. Dkt. 458. It opposes Butler's early release for reasons
including that Butler has yet to serve the bulk of his sentence, that he has a long and violent criminal history, and
that his instant offense is serious. Id.

Under 18 U.S.C. § 3582(c)(1)(A), "upon motion of the defendant after the defendant has fully exhausted all
administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant's behalf," a court may
reduce such defendant's sentence if it finds that "extraordinary and compelling circumstances warrant such a
reduction," and that "such a reduction is consistent with the applicable policy statements issued by the Sentencing
Commission." 18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the "factors set forth in section 3553(a) to
the extent that they are applicable." Id. § 3582(c)(1)(A).

Here, [*3] the Government argues, at the threshold, that Butler's motion should be denied because he has failed to
exhaust his administrative remedies, in that the BOP had not made a final decision and 30 days have not elapsed
since Butler moved for compassionate release Dkt. 458. The Court need not reach this argument, however,
because the Court concludes that a reduction of Butler's sentence is not warranted for two independent reasons.
Such a reduction would not be "consistent with the applicable policy statements issued by the Sentencing
Commission," 18 U.S.C. § 3582(c)(1)(A)(i), nor would it be supported by the "factors set forth in section 3553(a)," id.
§ 3582(c)(1)(A).

Congress tasked the Sentencing Commission with identifying the circumstances that are sufficiently extraordinary
and compelling to justify a reduction in sentence. United States v. Ebbers, ___ F. Supp. 3d ___, No. (S4) 02 Cr.
1144-3 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (quoting 28 U.S.C. § 994(t)). Relevant here, the
Commission's policy statement and its corresponding commentary on § 3582(c)(1)(A) state that a court may reduce
a sentence for "extraordinary and compelling reasons," including where the defendant is "suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant to provide self-care within
the environment of a correctional facility and [*4] from which he or she is not expected to recover."1 U.S.S.G. §
1B1.13(1)(A) & cmt. n.1(A). The defendant must also not be a danger to the community and the reduction must be
consistent with the Commission's policy statement. Id. § 1B1.13(2)-(3).

The first of these factors favors Butler's early release. The COVID-19 pandemic is extraordinary and unprecedented
in modern times in this nation. It presents a clear and present danger to free society for reasons that need no
elaboration. COVID-19 presents a heightened risk for incarcerated defendants like Butler with respiratory and




1 U.S.S.G. § 1B1.13(1)(A) references only "a motion of the Director of the Bureau of Prisons" because it has not yet been
updated to reflect the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, which allows defendants independently to
seek compassionate release relief from federal courts. Ebbers, 2020 U.S. Dist. LEXIS 3746, 2020 WL 91399, at *1, 4.

                                                     Sydney Johnson
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.442 Filed 07/17/20 Page 19 of 57
                                                                                                                 Page 3 of 4
                                              2020 U.S. Dist. LEXIS 61021, *4

cardiac ailments. The Centers for Disease Control warns that persons with asthma2 and serious heart conditions3
are at high risk of serious illness if they contract the disease. Further, the crowded nature of federal detention
centers such as the MDC present an outsize risk that the COVID-19 contagion, once it gains entry, will spread.4
And, realistically, a high-risk inmate who contracts the virus while in prison will face challenges in caring for himself.
For these reasons, in the past two weeks, numerous courts, including this one, have ordered the temporary release
of inmates held in pretrial or presentencing custody.5

The Court cannot find, however, that Butler "is not a danger to the safety of any other person or to the community."
U.S.S.G. § 1B1.13(2). First, the underlying conduct that led to Butler's sentence in this case gravely endangered
the safety of the community. As a member of the Nine Trey gang, Butler participated in three incidents in March and
April 2018 during which other gang members either brandished or fired gunshots in public spaces, including Times
Square and the Barclays Center. While Butler was a secondary player in these incidents, as the Court noted at his
sentencing, he willingly participated in conduct that "endangered not only the gang's intended target[s] but members
of the public in the vicinity. Each time somebody easily could have gotten wounded, maimed or even killed." Dkt.
433 at 24-25.

Second, Butler's criminal records reflects a pattern of violent and dangerous conduct. He has two convictions, two
years apart, for criminal possession [*6] of a loaded firearm, and a conviction for robbery in the first degree and
criminal possession of a loaded firearm for which he was sentenced to 12 years' imprisonment. While the prospect
of contracting COVID-19 undeniably presents a serious risk to Butler's health, his release some 45 months early at
least equally exposes the community to a serious risk that he would resume violence.

The Court further cannot find that the application of the § 3553(a) factors favors such an early release. Two such
factors, to be sure, are the "history and characteristics of the defendant," and "the need to provide the defendant
with needed . . . medical care." 18 U.S.C. § 3553(a). These factors favor Butler's early release in light of the


2 See   People with Moderate to Severe Asthma, Ctrs. for Disease Control and Prevention (Mar. 17, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.

3 See   Underlying [*5] Conditions: High-Risk Conditions, Ctrs. for Disease Control and Prevention (April 6, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html

4 See   Timothy Williams, et al., 'Jails Are Petri Dishes': Inmates Freed as the Virus Spreads Behind Bars, N.Y. Times (Mar. 30,
2020), https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; see also United States v. Nkanga, No. 18 Cr. 713
(JMF), 2020 U.S. Dist. LEXIS 56188, 2020 WL 1529535, at *1 (citing Interim Guidance on Mgmt. of Coronavirus Disease 2019
(COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf) (highlighting danger faced by those
in jails and prisons).

5 See,  e.g., United States v. Chandler, No. 19 Cr. 867 (PAC), 2020 U.S. Dist. LEXIS 56240, 2020 WL 1528120, at *1-3 (S.D.N.Y.
Mar. 31, 2020) (granting bail application, pursuant to 18 U.S.C. § 3142(i), of defendant charged with being a felon in possession
of a firearm); United States v. McKenzie, No. 18 Cr. 834 (PAE), 2020 U.S. Dist. LEXIS 55503, 2020 WL 1503669, at *2-3
(S.D.N.Y. Mar. 30, 2020) (granting bond pending sentencing, pursuant to 18 U.S.C. § 3145(c), to defendant who had pleaded
guilty to single count of assault with a deadly weapon and had previously been released on bond); United States v. Hernandez,
No. 19 Cr. 169 (VM), 2020 U.S. Dist. LEXIS 56506, 2020 WL 1503106, at *1 (S.D.N.Y. Mar. 30, 2020) (granting bail application,
pursuant to § 3142(i), of 64-year-old defendant with asthma and high blood pressure that placed him "at a substantially
heightened risk of dangerous complications should he contract COVID-19"); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt.
40 at 2-3, 2020 U.S. Dist. LEXIS 53189 (S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to
defendant who had pleaded to a narcotics offense); United States v. Perez-Lopez, No. 19 Cr. 297 (PAE), 2020 U.S. Dist. LEXIS
47515, 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020) (granting bail application, pursuant to § 3142(i), of 65-year-old
defendant with COPD, in light of "unique confluence of serious health issues and other risk factors facing this defendant, . . .
which place him at a substantially heightened risk of dangerous complications should [he] contract COVID-19"); cf. United States
v. Stephens, ___ F. Supp. 3d ___, No. 15 Cr. 95, 2020 WL 1295155 (AJN), at *3 (S.D.N.Y. Mar. 19, 2020) (granting defendant's
request for reconsideration of bail conditions and releasing him to home confinement, while noting that, in the alternative, §
3142(i) would necessitate his temporary release).

                                                       Sydney Johnson
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.443 Filed 07/17/20 Page 20 of 57
                                                                                                      Page 4 of 4
                                         2020 U.S. Dist. LEXIS 61021, *5

COVID-19 pandemic for the reasons discussed above. But they are outweighed by the combined force of several
other factors: "the nature and circumstances of the offense" and "the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law . . . to provide just punishment for the offense . . . to
afford adequate deterrence to criminal conduct," and "to protect the public from further crimes of the defendant."
For the reasons stated in detail at Butler's [*7] sentencing, Dkt. 433, which the Court incorporates by reference, a
sentence in the range of 60 months imprisonment was necessary to achieve those goals. Converting Butler's
sentence to one of home confinement, when he has served just 15 months of a 60-month term of incarceration,
would disserve these important § 3553(a) factors. In this respect, Butler's case is far cry from those in which this
Court in the past week, given the changed circumstances presented by COVID-19, has ordered or urged the BOP
to approve compassionate release for defendants who had served a substantial majority of their sentences. See,
e.g., United States v. Hernandez, No. 18 Cr. 834 (PAE), Dkt. 451, 2020 U.S. Dist. LEXIS 58739 (S.D.N.Y. April 2,
2020) (ordering compassionate release of co-defendant of Butler's who had served 17 months of a 24-month
sentence and was scheduled for release in four months); United States v. Jasper, Dkt. 18 Cr. 390 (PAE), Dkt. 441,
2020 U.S. Dist. LEXIS 60588 (S.D.N.Y. April 6, 2020) (ordering compassionate release of defendant who had
served all but 34 days of a 4-month sentence); United States v. Knox, 15 Cr. 445 (PAE), Dkt. 1078 (S.D.N.Y. April
2, 2020) (recommending that BOP approve the compassionate release of defendant who has served all but 7
months of an 88-month sentence).

Accordingly, finding that Butler continues to pose [*8] a danger to the community and that the § 3553(a) factors do
not support a reduction of sentence, the Court denies Butler's motion for compassionate release pursuant to 18
U.S.C. § 3582(c)(1)(A)(i).

SO ORDERED.

Dated: April 7, 2020

New York, New York

/s/ Paul A. Engelmayer

PAUL A. ENGELMAYER

United States District Judge


  End of Document




                                                 Sydney Johnson
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.444 Filed 07/17/20 Page 21 of 57



                                          United States v. Araña
                  United States District Court for the Eastern District of Michigan, Southern Division
                                      May 7, 2020, Decided; May 7, 2020, Filed
                                           Case No. 2:95-cr-80272-LJM-13

Reporter
2020 U.S. Dist. LEXIS 80394 *


UNITED STATES OF AMERICA, Plaintiff, v. LUIS
                                                             I.
ARAÑA, D-13, Defendant.
                                                             In affirming Araña's convictions, the United States Court
                                                             of Appeals for the Sixth Circuit provided a helpful
                                                             summary of the underlying facts:
Prior History: United States v. Arana, 18 F. Supp. 2d
715, 1998 U.S. Dist. LEXIS 11320 ( E.D. Mich., July 24,           [Luis] Araña, [Gilberto Felipe] Hernandez, and
1998)                                                             [Jose Alberto] Reyes were charged with various
                                                                  crimes directly and indirectly connected to the
                                                                  death of Gil Debasa, Araña's former partner in a
                                                                  drug dealing enterprise. Araña was the leader of a
Counsel: [*1] For United States of America, Plaintiff:            large-scale drug trafficking organization that moved
Wayne F. Pratt, LEAD ATTORNEY, Kevin Mulcahy,                     cocaine between Miami and Detroit. Araña's partner
U.S. Attorney's Office, Detroit, MI.                              was "Gallego" (Gil Debasa); the two had grown up
                                                                  in the [*2] same neighborhood of Havana, Cuba,
                                                                  and had been very close. Upon moving to the
                                                                  United States, Araña and Debasa began a cocaine
Judges: LAURIE J. MICHELSON, UNITED STATES                        importation ring. Araña sent cocaine from Miami to
DISTRICT JUDGE.                                                   Detroit, and Debasa distributed the product in the
                                                                  Detroit area.
                                                                  However, Debasa and Araña began to quarrel.
                                                                  Araña claims the dispute was about a woman;
Opinion by: LAURIE J. MICHELSON                                   apparently a third party, named "Iran," made
                                                                  advances to Araña's girlfriend. Debasa was drawn
                                                                  into the conflict because both Iran and Araña were
                                                                  his friends. He told the two that he wished to remain
                                                                  neutral in the conflict. Araña thought that Debasa
Opinion                                                           was taking sides with Iran, and became angry with
                                                                  him.
                                                                  There were also disagreements about drug money.
                                                                  Debasa began to have trouble paying Araña for the
OPINION AND ORDER ON DEFENDANT'S MOTION
                                                                  cocaine that he had received. Araña stopped
FOR COMPASSIONATE RELEASE [842]
                                                                  supplying Debasa with cocaine, because Debasa
Luis Araña was sentenced to life in prison after a jury           could not pay Araña for his previous shipments.
convicted him of serious drug and murder offenses,                Araña and Debasa eventually stopped working
including arranging the killing of his former partner in a        together; witnesses testified at trial that the money
cocaine trafficking enterprise. Araña is 68 years old and         was the primary reason for the breakdown in the
has served 24 years of his sentence. His health is                relationship.
deteriorating and so he now seeks compassionate
                                                                  Both Araña and Debasa continued to deal cocaine
release from prison. For the following reasons, the
                                                                  independently, although Debasa sold much less
motion is DENIED.
                                                                  because his supply was disrupted by the dispute
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.445 Filed 07/17/20 Page 22 of 57
                                                                                                               Page 2 of 6
                                               2020 U.S. Dist. LEXIS 80394, *2

       with Araña. Araña claimed Debasa [*3] owed him a            United States Attorneys who prosecuted the case,
       substantial amount of money for cocaine based on            Judge Rosen expressed his belief that a life sentence
       their prior distribution relationship. Araña told Jose      was the fair and appropriate sentence. (ECF No. 846,
       Balsce, an associate of the Araña cartel, that              PageID.642.)
       Debasa owed him $75,000, and told another
       witness that the amount was $46,000 plus a                  Araña says that, at age 68, he is a different person
       kilogram of cocaine.                                        today. During his 24 years in prison, he has completed
       Each defendant played a part in the slaying of Gil          more than 50 programs, including on decision-making,
       Debasa. The plot began when Araña offered Balsce            job skills, self-management, handling stress, and
       $20,000 to murder Debasa. Balsce agreed, and                avoiding recidivism. (ECF No. 842-2, PageID.649.) He
       Araña detailed Hernandez, a street-level drug               also earned his GED. ( [*5] Id.) He completed the drug
       dealer and enforcer, to help Balsce with the murder.        program and the Challenge Program, which "is a
       Hernandez gave Balsce a gun, and drove the                  cognitive-behavioral, residential treatment program" that
       getaway car. On November 26, 1994, Balsce                   provides "treatment to high security inmates with
       entered the V&L Bar in Detroit, and shot Debasa             substance abuse problems and/or mental illnesses."
       multiple times. Debasa was mortally wounded, but            (ECF No. 842-7.) He acknowledges some disciplinary
       was able to identify Balsce as the killer before            incidents during his prison time—possessing a
       dying. Hernandez and Balsce then traveled to                dangerous weapon in 1999, fighting in 2000, and
       Chicago immediately after the murder. Defendant             possessing an unauthorized item in 2011—but notes
       Reyes gave the two money for a hotel room once              that these violations all occurred roughly a decade or
       they reached Chicago, and Araña reimbursed                  two ago.
       Reyes for the expense. Reyes then paid Balsce for
                                                                   More significantly, he says "his medical condition has
       the murder on behalf of Araña with $10,000 and a
                                                                   deteriorated dramatically in the last year, as he suffered
       half a kilogram of cocaine.
                                                                   an attack of acute pancreatitis requiring emergency
       Reyes also handled many other aspects of the                surgery. This has led to lasting debilitating pain and left
       Araña operation's day-to-day affairs, and was               him wheelchair-bound." (ECF No. 842, PageID.631.) He
       central to the drug distribution conspiracy, although       also receives treatment for infection prevention, high
       his [*4] involvement with the murder was                    blood pressure, chronic anemia, obesity, enlarged
       tangential. Reyes was a drug courier for the Araña          prostate, kidney failure, and edema, and is prescribed
       organization; he transported up to 30 kilograms of          over 20 medications. (Id.)
       cocaine from Miami to Detroit at a time. . . .
                                                                   On October 24, 2019, Araña petitioned the
       Defendants were convicted on all counts, largely on
                                                                   administration at his prison (located in Victorville,
       the testimony of Balsce, who testified for the
                                                                   California) for early release.
       prosecution.
                                                                   About five months later, in March 2020, he was
United States v. Reyes, 51 F. App'x 488, 490-91 (6th               examined by a staff doctor. The doctor noted many
Cir. 2002).1                                                       things that Araña was [*6] able to do with little or no
                                                                   assistance. (ECF No. 846, PageID.684.) But he
Araña was convicted of conspiracy to possess cocaine
                                                                   ultimately concluded that Araña met the standard of
with intent to distribute (Count 1); murder-for-hire (Count
                                                                   Debilitated and Elderly with Medical Conditions. (Id.) So
2); aiding and abetting an intentional killing (Count 3);
                                                                   the warden at FCC Victorville sent paperwork to the
and aiding and abetting a firearms murder in relation to
                                                                   Bureau of Prisons ("BOP") in Washington, D.C., for
a drug trafficking crime (Count 4). He was sentenced by
                                                                   consideration of granting a sentence reduction.
now-retired District Judge Gerald E. Rosen in May of
1999 to four concurrent terms of life imprisonment. (ECF           The BOP denied the request. A doctor who serves as
No. 792, PageID.313.) According to one of the Assistant            the medical director at the BOP Central Office noted
                                                                   that Araña is independent with all aspects of his
1 In
                                                                   Activities of Daily Living (ADLs) and Instrumental
     prior briefings, the Government explained that the trial
                                                                   Activities of Daily Living (IADLs), including transfers,
evidence further revealed that Araña typically distributed 30-40
                                                                   medication     management,       using     handicapped
kilograms of cocaine per month, occasionally distributing 70
kilograms in a single transaction. (See ECF No. 767,               transportation, and navigating the correctional
PageID.213.)                                                       environment. (ECF No. 846, PageID.685.) The medical
      Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.446 Filed 07/17/20 Page 23 of 57
                                                                                                            Page 3 of 6
                                            2020 U.S. Dist. LEXIS 80394, *6

director explained that Araña is able to self-propel his        While Congress has not further defined "extraordinary
wheelchair and transfer in and out of it. (Id.) He can          and compelling," the current policy statement of the
walk short distances (20-30 feet) safely without support.       Sentencing Commission, adopted before the enactment
(Id.) And the medical director found that while Araña's         of the FSA, provides that extraordinary and compelling
medical conditions are considered chronic, they are             reasons for a sentence reduction exist where "[t]he
stable at this time. (Id.) Thus, he concluded in mid-April      defendant is . . . suffering from a serious physical or
2020, that Araña does not currently meet the criteria for       medical condition . . . that substantially diminishes the
a reduction in sentence regarding elderly inmates with          ability to provide self-care within the environment of a
medical conditions. [*7] (Id.)                                  correctional facility and from which he or she is not
                                                                expected to recover." U.S.S.G. § 1B1.13 comment
Prior to receiving this information, but more than 30           n.1(A)(ii). Another extraordinary and compelling
days after requesting relief from the warden, Araña filed       circumstance exists where "[t]he defendant (i) is at least
this motion for compassionate release based on his age          65 years old; (ii) is experiencing [*9] a serious
and medical conditions. (ECF No. 842, PageID.633.) He           deterioration in physical or mental health because of the
asks the Court to reduce his sentence to time served            aging process: and (iii) has served at least 10 years or
and release him to live with his adult children. (Id.) After    75 percent of his or her term of imprisonment,
the filing, the global coronavirus pandemic hit, which          whichever is less." U.S.S.G. § 1B1.13 cmt. n.1(B).
Araña says also supports his immediate release. (ECF
No. 847.) The Government acknowledges that Araña's              The Government believes that only the latter applies.
medical condition is serious, but believes it is insufficient   (ECF No. 846, PageID.689.) Araña is 68 years old. He
to warrant compassionate release at this time,                  has served 24 years of his life sentence. It is debatable
especially given the BOP's ability to handle these              whether Araña's deteriorating medical condition as a
medical issues and the nature and seriousness of the            result of his pancreatitis "meets the standard of
underlying offenses. (ECF No. 846, PageID.646.) The             Debilitated and Elderly with Medical Conditions, which is
Court heard argument at a videoconference hearing on            required for consideration for a reduction in sentence."
April 30, 2020.                                                 (ECF No. 846, PageID.684.) At least one staff doctor at
                                                                FCC Victorville concluded that his condition met the
                                                                standard, while the BOP Medical Director disagreed.
II.                                                             Thus, the Government believes this is a close call and
                                                                even if Araña does not completely cross the medical
Unless a specific exception applies, a "court may not           threshold today, he is close.
modify a term of imprisonment once it has been
imposed." 18 U.S.C. § 3582(c). The 2018 First Step Act          The Government further believes that the critical issue
(FSA) provides such an exception. Under the Act, "the           in determining the propriety of compassionate release is
court, upon motion of the Director of the Bureau of             not whether Araña meets the "extraordinary and
Prisons, or upon motion of the defendant after the              compelling reasons" criteria listed in the Policy
defendant has fully exhausted all administrative rights . .     Statement. So the Court will assume he does.
. may reduce [*8] the term of imprisonment . . . after
considering the factors set forth in section 3553(a) . . . if
it finds that extraordinary and compelling reasons              B.
warrant such a reduction . . . and that such a reduction
is consistent with applicable policy statements issued by       But, says the Government, "[m]eeting this qualification,
the Sentencing Commission . . . ." 18 U.S.C. §                  standing alone, [*10] does not mandate release." (ECF
3582(c)(1)(A) (internal numbering omitted).                     No. 846, PageID.689.) While "the Court has discretion
                                                                to reduce a sentence where the triggering predicate
                                                                exists," it "must analyze all applicable § 3553(a) factors,
A.                                                              must determine that the defendant is not a danger (per
                                                                [18 U.S.C.] § 3142(g)), and must find any reduction
The Government does not dispute that Araña has                  compliant with applicable Sentencing Commission
properly exhausted his administrative remedies. (ECF            policy statements." United States v. Karr, No. 17-CR-25,
No. 846, PageID.647.) Nor does it strongly dispute that         2020 U.S. Dist. LEXIS 27149, at *8 (E.D. Ky. Feb. 18.
Araña's physical condition constitutes "extraordinary           2020).
and compelling circumstances."
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.447 Filed 07/17/20 Page 24 of 57
                                                                                                           Page 4 of 6
                                          2020 U.S. Dist. LEXIS 80394, *10

According to the Government, "[t]here is no reason to         two years, he has accused the prosecuting attorneys
believe that the defendant poses a danger to others or a      and his own trial counsel of misconduct. (See ECF No.
risk of recidivism if released, at this age and in this       835, 836.) So, says the Government, "while Araña
medical condition." (ECF No. 846, PageID.686.)                doesn't pose a danger to the community of getting back
                                                              into the cocaine business," we "should not be tricking
Thus, central to deciding Araña's motion is whether a         ourselves into thinking that he is some kind of remade
sentence reduction is consistent with the factors set         person who has turned over a new leaf and is somehow
forth in 18 U.S.C. § 3553(a), to the extent they apply.       different at the end of his life." (Draft Hr'g Tr., Apr. 30,
See United States v. Gotti, 2020 U.S. Dist. LEXIS 8612,       2020.) Also, the co-defendant who carried out the
at *5 (S.D.N.Y. Jan. 15, 2020) ("The court confronted         murder served 24 years in prison. While a 24-year
with a compassionate release motion is still required to      sentence for Araña might seem like a non-disparate
consider all the Section 3553(a) factors to the extent        sentence, his co-defendant accepted responsibility,
they are applicable, and may deny such a motion if, in        agreed to cooperate, and testified against the others at
its discretion, compassionate release is not warranted        trial.
because Section 3553(a) factors override, in any
particular case, what would otherwise be extraordinary        An analysis of the § 3553(a) factors presents another
and compelling circumstances."). These factors require        close call. The Government says, [*13] "This is not a
the Court to consider whether early release is consistent     prisoner deserving of special consideration and leniency
with (1) the nature and circumstances of Araña's              from this court in a close case." (ECF No. 846,
offenses and [*11] personal history, (2) the need to          PageID.690.) Araña's brief says, "[s]uffering in prison,
promote respect for the law, deter future crimes, provide     being away from his family during this devastating
for Araña's rehabilitation, and protect the public, and (3)   chapter of his life, having to struggle with his grievous
the need to avoid unwarranted sentence disparities            medical conditions while under the extreme stress of
among defendants with similar records. 18 U.S.C. §            incarceration—all of these factors have conspired to
3553(a).                                                      make the time Mr. Araña has already served far harder
                                                              than prison time otherwise would be." (ECF No. 842,
According to the presentence report, while Araña had          PageID.642-643.)
no prior criminal history, he was involved in drug
trafficking for many years (at least 1989-1996) before        What does the case law say? There are a number of
getting caught. (PSR, ¶ 14.) In the early 1990s, the          cases addressing compassionate release for sick and
cocaine distribution grew to multiple kilogram                elderly defendants serving life sentences that provide
transactions. (Id.) But the underlying offense involved       some guidance. But only a few arise out of underlying
more than just drug dealing. It also involved a murder        convictions involving murder. For example, in United
orchestrated by Araña. The Court agrees with the              States v. Logan, No. 96-cr-20, 2020 U.S. Dist. LEXIS
Government that "[i]t is not possible to [over]state the      25222 (W.D. Ky. Feb. 13, 2020), the defendant was
seriousness of the defendant's offense. The defendant         sentenced to life in prison for setting a hotel on fire,
was a Miami narco-trafficker who ordered a drug-related       which ultimately killed four people and injured fifteen
hit." (ECF No. 846, PageID.682.) True, in his present         others. Although the defendant was 81 years old, had
condition Araña poses little risk of engaging in the same     served more than 22 years of his sentence, and was
behavior. And while in prison he has participated in          suffering from serious health conditions (prostate cancer
programming to better his life and has "for the most part     in remission, glaucoma, visual impairment in the left
maintained clear conduct." (ECF No. 842, PageID.643.)         eye, type II diabetes, stage III chronic kidney [*14]
He has also maintained strong relationships with his          disease, degenerative arthritis, folate deficiency,
children, who have expressed a willingness [*12] to           dysphasia, anemia, planta fascial fibromatosis, sciatica,
take care of him. (ECF No. 842, PageID.633.)                  arthropathy, reflux esophagitis, eczema, depression),
                                                              the court found that reducing his sentence would
But the Court also has to consider a sentence that will       minimize the nature and seriousness of the offense. Id.
promote respect for the law, provide just punishment, be      at * 9; cf. United States v. Gotti, 02 CR 743-07, 2020
an adequate deterrent, and avoid unwarranted                  U.S. Dist. LEXIS 8612 (S.D.N.Y. Jan. 15, 2020)
sentencing disparities. At the time, the presiding judge      (denying compassionate release motion in the
believed that life was the appropriate sentence. To this      alternative based on 3553(a) factors because
day, Araña has never taken any responsibility or              defendant, who was sentenced to 300 months'
expressed any remorse for his conduct. Within the last        imprisonment consecutive to a 112-month sentence,
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.448 Filed 07/17/20 Page 25 of 57
                                                                                                           Page 5 of 6
                                          2020 U.S. Dist. LEXIS 80394, *14

had been the "Acting Boss of the Gambino Crime               In granting compassionate release to another defendant
Family" and had "personally ordered the death of a           sentenced to life, another court noted that the
Government cooperator"); United States v. Webster, No.       defendant, a major drug trafficker, had not engaged in
91-cr-138, 2020 U.S. Dist. LEXIS 23224 (E.D. Va. Feb.        any violence. United States v. Mondaca, No 89-CR-
10, 2020) (denying compassionate release motion of           0655, 2020 U.S. Dist. LEXIS 37483 (S.D Cal. Mar. 3,
defendant with terminal cancer who had killed his            2020). The defendant was 77 years old, had served at
estranged girlfriend and was sentenced to life in prison     least 10 years of his term of imprisonment, and as a
for murder in state court and a consecutive 10-year          result of serious deterioration in his physical and mental
sentence in federal court for unlawful possession of the     health had become suicidal and "increasingly vulnerable
firearm.).                                                   to victimization within the correctional facility." Id. at *8-
                                                             9. The court found that the nature and circumstances of
The court reached a different result in United States v.     the offense charged did not reveal a propensity for
Wong Chi Fai, No. 93-CR-1340, 2019 U.S. Dist. LEXIS          violence or danger to others. The court stated that
126774 (E.D.N.Y. July 30, 2019). There, the defendant        "although [d]efendant's crime involves controlled
was the leader of a New York gang. He was convicted          substances and the relevant conduct attributed to
of extortion and racketeering conspiracies and for his       [d]efendant preceding the conviction reveals a deeply
involvement in murders in furtherance of the                 entrenched drug trafficker, neither violence nor weapons
conspiracies. At the time Wong filed for compassionate       has ever been noted." Id. at * 10.
release, he was 65 years old and had served [*15] 26
years of his life term. He had no disciplinary violations.   Araña's [*17] situation is materially different than
Three years prior to the filing, he was diagnosed with       Wong's, McGraw's, and Mondaca's. In addition to large
metastatic thyroid cancer. Multiple surgeries and            scale drug-trafficking, this case involves the ultimate
radiation were not effective. A mass in his throat           violence—the taking of a human life. That distinguishes
prevented him from eating solid foods. A BOP doctor          Araña's conduct from McGraw's and Mondaca's. And
diagnosed terminal cancer with an estimated 12-month         while it is undoubtedly true that Araña's health has
life expectancy. In evaluating the § 3553(a) factors, the    deteriorated significantly in the past year due to his
Court noted that "Mr. Wong has already served 26 years       pancreatitis, he is not suffering from a terminal illness,
of his life sentence, the last three of which have been      nor has he spent years of his sentence while seriously ill
spent in medical purgatory," and so "[a]t this stage, to     and in physical discomfort. That makes his situation
require Mr. Wong to serve out the rest of his life           different than Wong's. At this time, the record does not
sentence would be 'greater than necessary to serve the       support that "his sentence has been significantly more
purposes' of 18 U.S.C. § 3553(a)(2)." Id. at *12-13.         laborious than that served by most inmates." McGraw,
                                                             2019 U.S. Dist. LEXIS 78370, at * 15-16. Lastly, it is
The reference to "medical purgatory" came, in part, from     beyond dispute that the coronavirus pandemic poses a
United States v. McGraw, No. 02-cr-00018, 2019 U.S.          heightened risk to those in custody and with other
Dist. LEXIS 78370 (S.D. Ind. May 9, 2019). There, the        serious medical conditions. So Araña is justifiably
court also granted compassionate release to the leader       concerned. But he is presently housed at a facility that
of a motorcycle gang who had served approximately 16         does not appear to have any inmates who have tested
years of a life sentence for conspiracy to possess with      positive for COVID-19. And the BOP has been
intent to distribute methamphetamine. At the time,           managing Araña's treatment. They have also expressed
defendant was 72 years old and suffered from a variety       a willingness to reevaluate a request for compassionate
of severe chronic illnesses, including diabetes,             release if "there is evidence of further disease or
hyperlipidemia, emphysema, chronic kidney disease            deterioration in the prisoner's [*18] condition." (ECF
stage III, Hepatitis C and chronic pain. Applying the        No.846, PageID.686.)
section 3553(a) factors, [*16] the court remarked that
defendant "has served much of his sentence while
seriously ill and in physical discomfort. This means that    III.
his sentence has been significantly more laborious than
that served by most inmates. It also means that further      Thus, although the Court sympathizes with Araña's
incarceration in his condition would be greater than         current medical condition, it finds that, on balance, the
necessary to serve the purposes of punishment set forth      applicable § 3553(a) factors do not support Araña's
in § 3553(a)(2)." Id. at *15-16.                             request for compassionate release at this time. The
                                                             motion is DENIED without prejudice to refiling should
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.449 Filed 07/17/20 Page 26 of 57
                                                                              Page 6 of 6
                                           2020 U.S. Dist. LEXIS 80394, *18

there be significant deterioration in Araña's condition.

SO ORDERED.

Dated: May 7, 2020

/s/ Laurie J. Michelson

LAURIE J. MICHELSON

UNITED STATES DISTRICT JUDGE


  End of Document
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.450 Filed 07/17/20 Page 27 of 57



                                           United States v. Bass
                          United States District Court for the Northern District of New York
                                     May 27, 2020, Decided; May 27, 2020, Filed
                                                  1:10-CR-166 (LEK)

Reporter
2020 U.S. Dist. LEXIS 102543 *; 2020 WL 2831851
                                                              As a basis for release, Bass cites his age, his health
                                                              conditions, and the risk of infection presented by
UNITED STATES OF AMERICA, Plaintiff, -against-
                                                              circumstances at FCI Elkton. Id. at 2. He also points to
CHRISTOPHER BASS, Defendant.
                                                              BOP's April 30 determination that he satisfies the
                                                              preliminary injunction subclass criteria set out in an April
                                                              22 Order by a court in the Northern District of Ohio
                                                              mandating the immediate release or transfer of
Counsel: [*1] For Christopher Bass, Defendant: Gene
                                                              medically vulnerable inmates from FCI Elkton. Id.; see
V. Primomo, LEAD ATTORNEY, Office of the Federal
                                                              also Wilson v. Williams, No. 20-CV-794, 2020 U.S. Dist.
Public Defender - Albany Office, Albany, NY USA; Lisa
                                                              LEXIS 70674, 2020 WL 1940882 (N.D. Ohio Apr. 22,
A. Peebles, Office of the Federal Public Defender -
                                                              2020) ("April 22 Order"); id., Dkt. No. 35-1 at 4
Syracuse Office, Syracuse, NY USA.
                                                              ("Subclass List"). The Government [*2] opposes the
                                                              Motion, as indicated in the Government's May 26, 2020
For U. S. Attorneys: Edward P. Grogan, Jeffrey C.             Response. Dkt. No 89 ("Response").
Coffman, LEAD ATTORNEYS, Office of United States
Attorney - Albany James T. Foley U.S. Courthouse,             For the following reasons, the Court grants Defendant's
Albany, NY USA.                                               Motion.


                                                              II. BACKGROUND
Judges: Lawrence E. Kahn, Senior United States
                                                              On October 27, 2011, this Court sentenced Bass to 151
District Judge.
                                                              months imprisonment after he pled guilty to one count of
                                                              mail fraud and one count of attempting to evade or
                                                              defeat income tax. Dkt. No. 42 at 1. Bass was delivered
                                                              to FCI Elkton on January 17, 2012, Dkt. No. 47, where
Opinion by: Lawrence E. Kahn                                  he has resided since. His actual release date, based on
                                                              good time credit, is October 29, 2020. Find an Inmate,
                                                              Federal             Bureau            of         Prisons,
                                                              https://www.bop.gov/inmateloc/; Dkt. No. 87 ("Letter
Opinion                                                       Requesting Extension") (letter from the United States
                                                              Attorney for the Northern District of New York indicating
                                                              that "the government has verified that Bass's expected
                                                              release date is, in fact, October 29, 2020.").
MEMORANDUM-DECISION AND ORDER
                                                              FCI Elkton has endured an outbreak of COVID-19 that
                                                              has been exacerbated by features of the prison's
                                                              internal architecture that inhibit social distancing. As of
I. INTRODUCTION                                               the date of this order, FCI Elkton reports 203 cases of
                                                              COVID-19 among inmates and 7 among staff. COVID-
Christopher Bass, an inmate currently incarcerated at         19      Cases,     Federal      Bureau       of    Prisons,
the Elkton Federal Correctional Institution ("FCI Elkton"),   https://www.bop.gov/coronavirus/ (last visited [*3] May
moved on May 21, 2020 for compassionate release               27, 2020). Seventy-six inmates and 46 staff members
under 18 U.S.C. § 3582(c)(1)(A). Dkt. No. 84 ("Motion").      have previously been infected and since recovered. Id.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.451 Filed 07/17/20 Page 28 of 57
                                                                                                               Page 2 of 11
                                            2020 U.S. Dist. LEXIS 102543, *3

Nine inmates have so far died. Id. Moreover, "the                non-transfer furlough.22020 U.S. Dist. LEXIS 70674,
prison's dorm-style design guarantees that inmates               [WL] at *10. The court ordered the Bureau of Prisons
remain in close proximity to one another." Wilson, 2020          ("BOP") to submit a list of inmates who met the subclass
U.S. Dist. LEXIS 70674, 2020 WL 1940882, at *1                   definition within one day of the April 22 Order, and to
(internal quotation marks omitted).                              transfer all inmates on that list out of FCI Elkton no later
                                                                 than 14 days after that order was issued. Id.
On April 3, 2020, the Attorney General released a
memorandum recognizing a "significant level[] of                 On April 30, 2020, BOP submitted the Subclass List,
infection" at FCI Elkton and recommending                        which included 837 inmates at FCI Elkton. Wilson, No.
"immediately" transferring "vulnerable inmates" to home          20-CV-794, Dkt. Nos. 35-1; 49 at 1. Bass is on this list.
confinement. Memorandum from Attorney General                    Wilson, Dkt. No. 35-1 [*5] at 4.
William Barr to Director of Bureau of Prisons, The
Increasing Use of Home Confinement at Institutions               Bass maintains that, at some time in late April, he "along
Most Affected by COVID-19 (Apr. 3, 2020) ("April 3               with several other inmates were corralled and placed in
Memo").                                                          quarantine . . . [and] told they were being released to
                                                                 home confinement after 14 days." Mot. at 6.
On April 13, 2020, a class of inmates at FCI Elkton filed        Nevertheless, "after spending 14 days in quarantine,
an action pursuant to 28 U.S.C. § 2241 seeking relief            prison officials, without explanation, told them all they
from detention under conditions that allegedly violate           would not be released," and then returned Bass and the
their Eighth Amendment rights. Wilson, No. 20-CV-794,            others to the general population. Id.
Dkt. No. 1 at 3. On April 22, the court in Wilson granted
a preliminary injunction to a subclass of medically              Bass states that on May 4, he filed an administrative
vulnerable inmates, mandating that inmates in that               application for compassionate release. Mot. at 17.3 The
subclass be immediately transferred out of FCI Elkton.           Warden denied this application on May 8. Id. at Ex. 2
See Wilson, 2020 U.S. Dist. LEXIS 70674, 2020 WL                 ("Denial Letter").
1940882, at *6, 10. The court defined the subclass as
follows:                                                         On May 19, 2020, the Wilson court granted a motion by
                                                                 the plaintiffs to enforce the April 22 preliminary
    [A]ll Elkton inmates 65 years or older and those             injunction and ordered BOP to take steps to comply with
    with [*4]    documented,      pre-existing  medical          the preliminary injunction. Dkt. No. 85 ("May 19 Order").
    conditions, including heart, lung, kidney, and liver         In the May 19 Order, the court found that BOP was still
    conditions, diabetes, conditions causing a person to         largely out of compliance with the April 22 Order:
    be immunocompromised (including, but not limited
    to cancer treatment, transplants, HIV or AIDS, or                 As of May 8, 2020, five subclass members were
    the use of immune weakening medications), and                     pending home confinement community placement.
    severe obesity (body mass index of 40 or higher).                 Six inmates were identified as maybe qualifying for
                                                                      home confinement. No inmates were deemed
2020 U.S. Dist. LEXIS 70674, [WL] at *6. This definition              eligible for furlough transfer. But to date,
tracks the Centers for Disease Control guidelines                     Respondents have not identified any inmates [*6]
indicating what age and health conditions place an                    whose confinement has actually been enlarged as
individual at risk of severe illness from COVID-19. 2020              a consequence of the preliminary injunction. Such
U.S. Dist. LEXIS 70674, [WL] at *6 n.50. The court                    results do not comply with this Court's previous
provided BOP with a non-exclusive list of options for                 Order.
transferring inmates on the Subclass List out of FCI
Elkton: (1) compassionate release; (2) parole or                 Id. at 4 (internal quotation marks and alterations
community supervision; (3) transfer furlough;1 and (4)           omitted). In responses to the May 19 Order, the


                                                                 2 See  28 C.F.R. § 570.32(b) ("A furlough for any purpose other
                                                                 than a transfer furlough, and which may be defined based on
1 See
                                                                 its nature, as either emergency or routine[.]").
       28 C.F.R. § 570.32(a) ("A furlough for the purpose of
transferring an inmate from one Bureau facility to another, a    3 The  Court notes that the parties have not provided
non-federal facility, or community confinement (including home   documentation establishing the date on which Bass submitted
confinement)[.]").                                               his administrative compassionate release application.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.452 Filed 07/17/20 Page 29 of 57
                                                                                                        Page 3 of 11
                                          2020 U.S. Dist. LEXIS 102543, *6

Government did not indicate that it has released or          compassionate release. This policy statement, which
transferred any inmates since May 8. Wilson, Dkt. Nos.       has not been amended since the passage of the First
89, 91.                                                      Step Act, states, in relevant part:

On May 21, Bass filed the Motion that is the subject of          Upon motion of the Director of the [BOP] under 18
this order. In the Motion, he states that he is 63 years         U.S.C. § 3582(c)(1)(A), the court may reduce a
old. Mot. at 2. He asserts that he has hypertension and          term of imprisonment (and may impose a term of
previously endured a mild heart attack and a stroke. Id.         supervised release with or without conditions that
He has not submitted medical records. As indicated in            does [*8] not exceed the unserved portion of the
an affidavit by an investigator employed by the Office of        original term of imprisonment) if, after considering
the Federal Public Defender, Bass's attorney has                 the factors set forth in 18 U.S.C. § 3553(a), to the
attempted to obtain Defendant's medical records from             extent that they are applicable, the court
FCI Elkton but has been unable to reach them by e-mail           determines that—
or phone after several attempts. Mot. Ex. 1. The                 (1) (A) extraordinary and compelling reasons
Government has indicated that it also has been                   warrant the reduction;
unsuccessful in obtaining Defendant's medical records.           ...
Response at 5. Defendant's Pre-Sentence Investigation
Report ("PSIR") from 2011 confirms that he reported              (2) the defendant is not a danger to the safety of
suffering a mild heart attack in 1991 and a mild stroke in       any other person or to the community, as provided
2009 but does not mention hypertension. [*7] PSIR ¶              in 18 U.S.C. § 3142(g);
45.                                                              and (3) the reduction is consistent with this policy
                                                                 statement.
Bass is still detained at FCI Elkton.
                                                             § 1B1.13.

III. LEGAL STANDARD                                          Section 1B1.13 provides that extraordinary and
                                                             compelling reasons exist in the following situations:
As amended by the First Step Act, Pub. L. No. 115-391,           (A) Medical Condition of the Defendant.—
132 Stat. 5194 (2018), 18 U.S.C. § 3582(c)(1)(A)                      (i) The defendant is suffering from a terminal
authorizes courts to modify terms of imprisonment:                    illness (i.e., a serious and advanced illness
                                                                      with an end of life trajectory). A specific
    [U]pon motion of the Director of the Bureau of                    prognosis of life expectancy (i.e., a probability
    Prisons [BOP], or upon motion of the defendant                    of death within a specific time period) is not
    after the defendant has fully exhausted all                       required. Examples include metastatic solid-
    administrative rights to appeal a failure of the [BOP]            tumor cancer, amyotrophic lateral sclerosis
    to bring a motion on the defendant's behalf or the                (ALS), end-stage organ disease, and advanced
    lapse of 30 days from the receipt of such a request               dementia.
    by the warden of the defendant's facility, whichever              (ii) The defendant is—
    is earlier, after considering the factors set forth in                  (I) suffering from a serious physical or
    [18 U.S.C. § 3553(a)] to the extent that they are                       medical condition,
    applicable, if it finds that—                                           (II) suffering from a serious functional or
    (i) extraordinary and compelling reasons warrant                        cognitive impairment, or
    such a reduction                                                        (III) experiencing deteriorating physical or
    ***                                                                     mental health because of the aging
    and that such a reduction is consistent with                            process,
    applicable policy statements issued by the
    Sentencing Commission . . . .                                      that substantially diminishes the [*9] ability of
                                                                      the defendant to provide self-care within the
§ 3582(c)(1)(A).                                                      environment of a correctional facility and from
                                                                      which he or she is not expected to recover.
Section 1B1.13 of the United States Sentencing                   (B) Age of the defendant.—The defendant (i) is at
Guidelines contains the only policy statement issued by          least 65 years old; (ii) is experiencing a serious
the    Sentencing      Commission       pertaining   to          deterioration in physical or mental health because
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.453 Filed 07/17/20 Page 30 of 57
                                                                                                            Page 4 of 11
                                            2020 U.S. Dist. LEXIS 102543, *9

    of the aging process; and (iii) has served at least 10      pandemic. See, e.g., United States v. Roberts, No. 18-
    years or 75 percent of his or her term of                   CR-528, 2020 U.S. Dist. LEXIS 62318, 2020 WL
    imprisonment, whichever is less.                            1700032, at *2-5 (S.D.N.Y. Apr. 8, 2020); United States
    (C) Family Circumstances.—                                  v. Pereyra-Polanco, No. 19-CR-10, 2020 U.S. Dist.
         (i) The death or incapacitation of the caregiver       LEXIS 65743, 2020 WL 1862639, at *1 (S.D.N.Y. Apr.
         of the defendant's minor child or minor                14, 2020); United States v. Hernandez, No. 18-CR-834,
         children.                                              2020 U.S. Dist. LEXIS 60535, 2020 WL 1445851, at *1
         (ii) The incapacitation of the defendant's             (S.D.N.Y. Mar. 25, 2020). However, numerous other
         spouse or registered partner when the                  courts have determined that the exhaustion requirement
         defendant would be the only available                  is excusable under certain circumstances. See United
         caregiver for the spouse or registered partner.        States v. Colvin, No.19-CR-179, 2020 U.S. Dist. LEXIS
                                                                57962, 2020 WL 1613943, at *2 (D. Conn. Apr. 2,
    (D) Other Reasons.—As determined by the Director            2020); United States v. Perez, 17-CR-513, 2020 U.S.
    of the [BOP], there exists in the defendant's case          Dist. LEXIS 57265, 2020 WL 1546422, at *1 (S.D.N.Y.
    an extraordinary and compelling reason other than,          Apr. 1, 2020); United States v. Zukerman, No. 16-CR-
    or in combination with, the reasons described in            194, 2020 U.S. Dist. LEXIS 59588, 2020 WL 1659880,
    subdivisions (A) through (C).                               at *3 (S.D.N.Y. Apr. 3, 2020).

§ 1B1.13 cmt. n.1.                                              As it did in its previous compassionate release
                                                                decisions, the Court "joins others in this Circuit" that
                                                                have found that the exhaustion requirement is
IV. DISCUSSION                                                  excusable. See United States v. Rountree, No. 12-CR-
                                                                308, 2020 U.S. Dist. LEXIS 91064, 2020 WL 2610923
                                                                *5-6 (N.D.N.Y. May 18, 2020) (Kahn, J.); United States
                                                                v. Logan, No. 12-CR-307, Dkt. No. 140, at 6, 2020 U.S.
A. Exhaustion                                                   Dist. LEXIS 103617 (N.D.N.Y. April 22, 2020) (Kahn,
                                                                J.); [*11] United States v. Salvagno, No. 02-CR-51, Dkt.
As indicated above, the Court must first determine              No. 1166, at 7, 2020 U.S. Dist. LEXIS 95844 (N.D.N.Y.
whether Bass has exhausted his administrative                   April 23, 2020) (Kahn, J.).
remedies as required to pursue his Motion, or, if not,
whether the Court may waive the exhaustion                      As an initial matter, the Court agrees with its peers who
requirements in this case.                                      have determined that § 3582's exhaustion requirement
                                                                is a claims-processing rule, rather than a jurisdictional
Bass states that on May [*10] 4, he submitted a request
                                                                requirement. A rule qualifies as jurisdictional only if
to BOP for a sentence reduction under § 3582(c)(1)(A)
                                                                "Congress has clearly stated that the rule is
based on concerns about his underlying health
                                                                jurisdictional." Sebelius v. Auburn Reg'l Med. Ctr., 568
conditions in light of their interaction with COVID-19.
                                                                U.S. 145, 153, 133 S. Ct. 817, 184 L. Ed. 2d 627 (2013).
See Mot. at 17; Ex. 2. The Warden denied this request
                                                                But § 3582 "does not speak in jurisdictional terms or
on May 8. Id. Because it does not appear that Bass has
                                                                refer in any way to the jurisdiction of the [federal]
completed available administrative appeals, and
                                                                courts." United States v. Haney, No. 19-CR-541, 2020
because 30 days have not passed since May 4,4 Bass
                                                                U.S. Dist. LEXIS 63971, 2020 WL 1821988, at *3
has not exhausted his administrative remedies. For the          (S.D.N.Y. Apr. 13, 2020) (quoting Zipes v. Trans World
reasons stated below, the Court waives the exhaustion           Airlines, Inc., 455 U.S. 385, 394, 102 S. Ct. 1127, 71 L.
requirement.                                                    Ed. 2d 234 (1982)). Moreover, the provision is "not part
                                                                of a jurisdictional portion of the criminal code but part of
The Court recognizes that several of its sister courts
                                                                the chapter dealing generally with sentences of
have ruled that § 3582's exhaustion requirement cannot
                                                                imprisonment." Id. (quoting United States v. Taylor, 778
be excused due to the exigencies of the COVID-19
                                                                F.3d 667, 671 (7th Cir. 2015)). Rather, the exhaustion
                                                                requirement "seek[s] to promote the orderly progress of
4 The
                                                                litigation by requiring that the parties take certain
       parties have not documented the date of submission.
                                                                procedural steps at certain specified times." United
For purposes of this order, since Defendant does not maintain
otherwise, the Court assumes that 30 days have not passed       States v. Scparta, No. 18-CR-578, 2020 U.S. Dist.
since the date of submission.                                   LEXIS 68935, 2020 WL 1910481, at *4 (S.D.N.Y. Apr.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.454 Filed 07/17/20 Page 31 of 57
                                                                                                             Page 5 of 11
                                          2020 U.S. Dist. LEXIS 102543, *11

20, 2020) (quoting Henderson v. Shinseki, 562 U.S.             LEXIS 65390, 2020 WL 1862294, at *1 (S.D.N.Y. Apr.
428, 435, 131 S. Ct. 1197, 179 L. Ed. 2d 159 (2011)). It       14, 2020) (noting that the 30-day rule was intended "as
governs the process by which a compassionate release           an accelerant to judicial review ").
claim may be brought, by specifying who may bring
such claim, and when. See id. For these reasons, the           Prisons are "powder kegs for infection" and have
rule is not jurisdictional in nature. See United States v.     allowed "the COVID-19 virus [to] spread[] with
McIndoo, No. 15-CR-142, 2020 U.S. Dist. LEXIS 80487,           uncommon and frightening speed." United States v.
2020 WL 2201970, at *6 (W.D.N.Y. May 6, 2020)                  Skelos, No. 15-CR-317, 2020 U.S. Dist. LEXIS 64639,
("[Section] 3582(c)(1)(A)'s exhaustion requirement is a        2020 WL 1847558, at *1 (S.D.N.Y. Apr. 12, 2020); see
claim-processing rule, not a jurisdictional prerequisite.");   also An Ohio prison is now the largest source of virus
United States v. Gentille, No. 19-CR-590, 2020 U.S.            infections in the country, The N.Y. Times (Apr. 20,
Dist. LEXIS 62680, 2020 WL 1814158, at *3 (S.D.N.Y.            2020),
Apr. 9, 2020) (same).                                          https://www.nytimes.com/2020/04/20/us/coronavirus-
                                                               live-news.html#link-52cdb996 (noting that "four of the 10
Although § 3582's exhaustion requirement [*12] is not          largest-known sources of infection in the United States
jurisdictional, whether the Court can excuse a                 were correctional facilities"). In light of the dangers
defendant's failure to comply with this statutory              posed by the prison environment, the need to expedite
requirement is a separate question, one the Court              consideration of requests for compassionate release
answers in the affirmative. "Even where," as here,             premised on potential exposure to COVID-19 takes on
"exhaustion is seemingly mandated by statute . . . the         even new urgency. See Haney, 2020 U.S. Dist. LEXIS
requirement is not absolute." Washington v. Barr, 925          63971, 2020 WL 1821988, at *4 (noting that "under
F.3d 109, 118 (2d Cir. 2019). "Congressional intent is         present circumstances, each day a[n] [inmate] must wait
'paramount' to any determination of whether exhaustion         before presenting what could otherwise be a meritorious
is mandatory." See United States v. Haney, No. 19-CR-          petition threatens him with a greater risk of infection and
541, 2020 U.S. Dist. LEXIS 63971, 2020 WL 1821988,             worse"). Hence, the Court concludes [*14] that
at *3 (S.D.N.Y. Apr. 13, 2020) (quoting McCarthy v.            Congressional objectives underlying the First Step Act
Madigan, 503 U.S. 140, 144, 112 S. Ct. 1081, 117 L.            not only permit, but compel, courts to waive §
Ed. 2d 291 (1992)). In amending § 3582(c)(1)(A) via the        3582(c)(1)(A)'s exhaustion requirement in the face of
First Step Act, Congress sought to "expand                     the pandemic. See id. (concluding that "Congressional
compassionate release" and "expedite[] compassionate           intent not only permits judicial waiver of the 30-day
release applications." 164 Cong. Rec. S7314-02, 2018           exhaustion period, but also, in the current extreme
WL 6350790 (Dec. 5, 2018); see also Hearing on                 circumstances, actually favors such waiver, allowing
Compassionate Release and the Conditions of                    courts to deal with the emergency before it is potentially
Supervision Before the U.S. Sentencing Comm'n (2016)           too late."); Russo, 2020 U.S. Dist. LEXIS 65390, 2020
(statement of Michael E. Horowitz, Inspector General,          WL 1862294, at *1 ("It would . . . certainly [be]
Department of Justice) ("The First Step Act—and the            inconsistent with congressional intent[] for the thirty
critical 30-day lapse route it provided [in §                  days to serve as a substantial obstacle to effective
3582(c)(1)(A)'s       exhaustion     requirement]—directly     judicial relief.").
responded to a compassionate-release system so
plagued by delay that prisoners sometimes died while           BOP's response to the COVID-19 threat underscores
waiting for the BOP to make a decision."). These               this conclusion. Alarmingly, and despite the
concerns are reflected in the statute, which instructs         demonstrated danger COVID-19 poses in the prison
courts to consider whether any of a variety of exigent         environment, "[i]t does not appear that the BOP has
circumstances constitute "extraordinary and compelling         updated [its] regulations [governing compassionate
reasons" that [*13] merit release. See United States v.        release requests] since the First Step Act was passed,
Soto, No. 18-CR-10086, 2020 U.S. Dist. LEXIS 67912,            let alone made any attempt to suspend them or
2020 WL 1905323, at *5 (D. Mass. Apr. 17, 2020) (citing        otherwise accelerate the process during the
18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13 cmt.           pandemic."5Martinez-Brooks v. Easter, No. 20-CV-569,
n.1). It is thus evident from the context of enactment and
the text itself that "Congress necessarily recognized that
time is of the essence for determining whether
                                                               5 The   Martinez-Brooks court summarized those regulations:
compassionate release is appropriate." Id.; see also
United States v. Russo, No. 16-CR-441, 2020 U.S. Dist.             "[A]n initial response from the Warden-when it arrives-is
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.455 Filed 07/17/20 Page 32 of 57
                                                                                                                     Page 6 of 11
                                               2020 U.S. Dist. LEXIS 102543, *14

2020 U.S. Dist. LEXIS 83300, 2020 WL 2405350, at *25                  The Government relies on Ross v. Blake, 136 S. Ct.
(D. Conn. May 12, 2020). As a result, if BOP responds                 1850, 195 L. Ed. 2d 117 (2016) in arguing that
at all to an inmate's initial compassionate release                   Congressional intent does not permit the Court to waive
request—-itself no guarantee, cf. id. (describing how, in             the exhaustion requirement in § 3582(c)(1)(A). But Ross
at least one federal prison, the prison administration had            concerns the substantially different statutory exhaustion
"not made [*15] even an initial response to some 44%                  requirement in a different statute, the Prison Litigation
of compassionate release requests")—it is virtually                   Reform Act (PLRA), and is thus not applicable here.
impossible for the inmate to appeal a denial through the              Under the PLRA, a prisoner cannot proceed to court
multiple stages of review required by BOP regulations                 until she has exhausted administrative remedies. Soto,
within 30 days. Under the circumstances, where                        2020 U.S. Dist. LEXIS 67912, 2020 WL 1905323, at *5.
"Congress understood that some requests for relief may                "The intent of this 'strengthened' PLRA exhaustion
be too urgent to wait for the BOP's process," Soto, 2020              requirement is to 1) give an agency an opportunity to
U.S. Dist. LEXIS 67912, 2020 WL 1905323, at *5,                       'correct its own mistakes with respect to the programs it
"judicial waiver [of the exhuastion requirement] is                   administers before it is haled into federal court' and 2)
permissible in light of the extraordinary threat certain              promote efficiency so that some cases can be resolved
inmates face from COVID-19," see United States v.                     quickly and efficiently administratively before proceeding
Smith, No. 12-CR-133, 2020 U.S. Dist. LEXIS 64371,                    to court." Id. (quoting Woodford v. Ngo, 548 U.S. 81, 89,
2020 WL 1849748, at *4 (S.D.N.Y. Apr. 13, 2020).6                     126 S. Ct. 2378, 165 L. Ed. 2d 368 (2006)).

                                                                      The exhaustion requirement in § 3582, by contrast,
       only the first step in a multi-tiered administrative remedy    does not serve either of these policy goals to the same
       process the inmate must follow to 'fully exhaust[]'            extent. The apparent primary purpose of exhaustion
       administrative remedies. That process requires each
       inmate to appeal the denial by the Warden to a BOP
       Regional Director, followed by an appeal to the BOP            or be a condition related to the aging process that causes
       General Counsel. For each level of appeal, the inmate          irreversible deterioration to the inmate's mental and physical
       must use a different form and mail it to a different           health. See id. at 3-4.
       reviewing official. Even if the inmate's request to the
       Warden is approved . . . that approval must go through at      Despite the fact that in amending § 3582(c)(1)(A) via the First
       least three more layers of review involving the BOP            Step Act, Congress sought to "expand compassionate
       General Counsel, the Medical Director or an Assistant          release." 164 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec.
       Director, and, finally, the Director."                         5, 2018), BOP's regulations appear to place administrative
                                                                      relief out of reach for the vast majority of inmates faced with
Martinez-Brooks, 2020 U.S. Dist. LEXIS 83300, 2020 WL                 an imminent risk of severe illness from COVID-19. See
2405350, at *25 (internal citations and quotation marks               Wilson, Dkt. No. 26-4 at 4 (noting that of 243 medically
omitted).                                                             vulnerable inmates who have submitted a request for
                                                                      compassionate release to the warden at FCI Elkton, "[o]nly
6 As the court in Martinez-Brooks [*16] also noted, BOP also          one inmate ... met the criteria for compassionate release.");
has not updated the substantive criteria it uses to evaluate          Martinez-Brooks, 2020 U.S. Dist. LEXIS 83300, 2020 WL
compassionate release requests since January 2019. See                2405350, at *25 (noting that "FCI Danbury staff has, to date,
2020 U.S. Dist. LEXIS 83300, 2020 WL 2405350, at *12, 25.             not granted a single request for compassionate release.").
The health-related criteria BOP employs "make[] no mention of         That these regulations contradict Congressional intent is
COVID-19 or the risk posed by infectious diseases inside              arguable another basis for waiving the exhaustion
prisons in general, and restrict[] use of 'compassionate              requirement.
release' authority to a few, extreme situations that have little to
do with susceptibility to COVID-19." 2020 U.S. Dist. LEXIS            The obsolete nature of these regulatory criteria might explain
83300, [WL] at *25. The Government described these criteria           the curious fact that the warden denied Bass's compassionate
in a filing in Wilson: "Pursuant to BOP policy, having an             release application, solely on the basis that his health
underlying medical condition that puts you at higher risk for         conditions do not qualify him for release, a mere week after
serious complications from COVID-19 according to the CDC              including Bass in the Subclass List, which tracks the CDC's list
does not automatically qualify the inmate to have BOP                 of risk factors for severe illness from COVID-19. See Subclass
recommend compassionate release. Rather, the requirements             List at 4; Wilson, 2020 U.S. Dist. LEXIS 70674, 2020 WL
for compassionate release are set forth in BOP Program                1940882, at *9 n.50; Denial Letter ("Health Services staff have
Statement 5050.50 and 28 C.F.R. §§ 571.60-.64." See Wilson,           reviewed your medical records and determined you do not
Dkt. No. 89 at 3. Under these regulatory provisions, an               meet the criteria for a compassionate release/reduction in
inmate's medical condition must be "terminal" or "debilitating,"      sentence at this time.").
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.456 Filed 07/17/20 Page 33 of 57
                                                                                                              Page 7 of 11
                                         2020 U.S. Dist. LEXIS 102543, *16

under § 3582 is simply to determine whether an inmate        would violate that order for BOP to require any further
will have the assistance of BOP in bringing her request      delay in the administrative compassionate release
to court. Id. The 30-day waiting period does not obviate     process.7
the need for judicial intervention, to which the inmate is
entitled regardless of BOP's [*17] determination. Id.
And the statute permits the inmate to proceed to court       B. Extraordinary and Compelling Reasons
even if the BOP neglects to act, which indicates
Congressional recognition that the value of urgent           Bass has established an "extraordinary and compelling
resolution can outweigh the value of judicial economy        reason" justifying release under § 3582(c)(1)(A) and
served by administrative resolution. Id.                     U.S.S.G. § 1B1.13, based on his health conditions and
                                                             dire circumstances at FCI Elkton. Even disregarding
Waiver of exhaustion is justified in this case by the        BOP's [*19] determination on April 30 that Bass is a
extreme urgency of this request. By BOP's own                medically vulnerable inmate who qualifies for the
determination, and, as discussed below, by the Court's       Subclass List, the Court would find based on its own
independent review of the health conditions reported in      review of Defendant's age and health conditions
the PSIR, Bass is vulnerable to a severe case of             reported in the PSIR that he is at risk of severe illness
COVID-19. Courts have found that such a risk, when           should he contract the virus. For instance, strokes have
combined with high-risk prison circumstances, justifies      been linked to severe illness from COVID-19. See, e.g.,
waiver of the exhaustion requirement. See, e.g., United      United States v. Jenkins, No. 99-CR-439, 2020 U.S.
States v. Coles, No. 00-CR-20051, 2020 U.S. Dist.            Dist. LEXIS 86003, 2020 WL 2466911, at *6 (D. Colo.
LEXIS 72327, 2020 WL 1976296, at *5 (C.D. Ill. Apr. 24,      May 8, 2020) (noting that "according to preliminary CDC
2020) (waiving the exhaustion requirement for an             data, individuals with neurologic disorders such as
inmate at FCI Elkton due to dire conditions at the           stroke and migraine are more likely to require
facility); United States v. Sawicz, No. 08-CR-287, 2020      hospitalization after contracting COVID-19.") (citing
U.S. Dist. LEXIS 64418, 2020 WL 1815851, at *2               CDC COVID-19 Response Team, Preliminary Estimates
(E.D.N.Y. Apr. 10, 2020) (waiving exhaustion because,        of the Prevalence of Selected Underlying Health
in light of the defendant's hypertension and                 Conditions Among Patients with Coronavirus Disease
circumstances at FCI Danbury, a facility named in the        2019 - United States, February 12-March 28, 2020, 69
Attorney General's April 3 memo, "[t]he delay that the       Morbidity & Mortality Weekly Rep. 382, 384 (Apr. 3,
defendant would experience if he had to wait for thirty      2020),
days to expire before pursuing a motion for                  https://www.cdc.gov/mmwr/volumes/69/wr/mm6913e2.h
compassionate release in this court would put him at
significant risk of suffering catastrophic health
                                                             7 As     discussed, the Wilson court provided BOP with
consequences") (internal [*18]       citations omitted);
Zukerman, 2020 U.S. Dist. LEXIS 59588, 2020 WL               alternatives to compassionate release as a means for
                                                             removing medically vulnerable inmates from FCI Elkton,
1659880, at *3-4 (waiving exhaustion where defendant
                                                             including transfer to a different federal facility or release to
was elderly, obese, had diabetes and high blood
                                                             home confinement. 2020 U.S. Dist. LEXIS 70674, 2020 WL
pressure, and was incarcerated in FCI Otisville, where
                                                             1940882, at *10. But compassionate release is the only type of
the internal architecture inhibits social distancing);       relief among those options that the Court has the authority to
Scparta, 2020 U.S. Dist. LEXIS 68935, 2020 WL                grant. The Court does not have the authority, for instance, to
1910481, at *9 (waiving exhaustion for a 55-year-old         compel BOP to transfer Bass to another facility or to home
inmate due to his hypertension and an outbreak at FCI        confinement for the remainder of his sentence. See, e.g.,
Butner that made the prison "a national leader in            United States v. Kanagbou, 726 F. App'x 21, 25 (2d Cir. 2018)
documented cases of COVID-19" at that time).                 ("[I]t is well established that the district court does not control
                                                             how the Executive Branch carries out a defendant's
Apart from these considerations, the Court notes the         sentence."); United States v. McCarthy, No. 17-CR-230, 2020
problematic result of requiring Bass to wait as long as a    U.S. Dist. LEXIS 61759, 2020 WL 1698732, at *1 n.1 (D.
week for the 30-day exhaustion period to run when BOP        Conn. Apr. 8, 2020) (denying defendant's request, offered as
is already violating the April 22 Order by failing to        an alternative to compassionate release based on COVID-19-
release Bass within 14 days of that order—roughly three      related concerns, that the court designate a halfway house
                                                             where the defendant could serve the remainder of his
weeks ago. To the extent that BOP were to elect to use
                                                             sentence, because "[t]he court has no authority to direct the
the compassionate release process in Bass's case as
                                                             BOP as to how McCarthy's sentence is carried out"); see also
the vehicle for complying with the April 22 Order, it
                                                             Response at 17-18.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.457 Filed 07/17/20 Page 34 of 57
                                                                                                                Page 8 of 11
                                          2020 U.S. Dist. LEXIS 102543, *19

tm); Interim Clinical Guidance for Management of              the inmate's hypertension and age of 58, in combination
Patients with Confirmed Coronavirus Disease, Centers          with conditions at FCI Danbury); Scparta, 2020 U.S.
for      Disease       Control       and       Prevention,    Dist. LEXIS 68935, 2020 WL 1910481, at *2, 9 (finding
https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-       an "extraordinary and compelling reason" on the basis
guidance-management-patients.html (last accessed              of the inmate's hypertension, age of 55, and conditions
May 27, 2020) ("Heart disease, hypertension, prior            at FCI Butner, which had 60 infected inmates); United
stroke, diabetes, chronic lung disease, [*20] and             States v. Soto, No. 18-CR-10086, 2020 U.S. Dist.
chronic kidney disease have all been associated with          LEXIS 77074, 2020 WL 2104787, at *2 (D. Mass. May
increased illness severity and adverse outcomes.")            1, 2020) (finding an "extraordinary and compelling
(emphasis added); Thomas J. Oxley, et al., Large-             reason" on the basis of the inmate's hypertension and
Vessel Stroke as a Presenting Feature of Covid-19 in          the presence of 27 reported inmate cases in his facility);
the     Young,      NEJM.org       (April   28,    2020),     United States v. Pena, No. 15-CR-551, 2020 U.S. Dist.
https://www.nejm.org/doi/full/10.1056/NEJMc2009787?a          LEXIS 85431, 2020 WL 2301199, at *3, 4 (S.D.N.Y.
mp/= (noting that "data from the Covid-19 outbreak in         May 8, 2020) (finding an "extraordinary and compelling
Wuhan, China, showed that the incidence of stroke             reason" on the basis of the inmate's hypertension and
among hospitalized patients with Covid-19 was                 hyperlipidemia and the presence of 43 confirmed cases
approximately 5%" and suggesting that even young              at "the most heavily populated BOP facility"); United
victims of COVID-19 may be vulnerable to strokes).            States v. Campagna, No. 16-CR-78, 2020 U.S. Dist.
Additionally, at age 63, Bass likely faces a heightened       LEXIS 54401, 2020 WL 1489829, at *1 (S.D.N.Y. Mar.
risk of a severe illness from COVID-19. See                   27, 2020) (finding [*22] an "extraordinary and
COVIDView,                                          CDC,      compelling reason" on the basis of the inmate's
https://www.cdc.gov/coronavirus/2019-ncov/covid-              immunocompromization and the nature of the facility, in
data/covidview/index.html (last visited May 27, 2020)         which "the residents—some of whom, including
(finding the cumulative hospitalization rate since March      Defendant, work off-site on week days and stay with
1 for adults aged 50 to 64 years to be 105.9 per 100,000      their families on weekends—cycle in and out of the
while the overall cumulative rate is 67.9 per 100,000).       facilities from all over the district, and staff at the
                                                              facilities leave and return daily, without screening"); see
Moreover, the COVID-19 outbreak at FCI Elkton, in             also Jenkins, 2020 U.S. Dist. LEXIS 86003, 2020 WL
combination with the special difficulty of social             2466911, at *6-7 (finding an "extraordinary and
distancing in FCI Elkton's dorm-style environment,            compelling reason" on the basis of the inmate's obesity
weighs heavily in the Court's analysis.8 As noted,            and history of strokes in a facility with one reported
several courts have found an "extraordinary and               case); United States v. Kelly, No. 13-CR-59, 2020 U.S.
compelling reason" [*21] supporting release on the            Dist. LEXIS 77080, 2020 WL 2104241, at *7-8, 10 (S.D.
basis of a combination of dire prison conditions and          Miss. May 1, 2020) (finding an "extraordinary and
underlying health conditions that increase the likelihood     compelling reason" solely on the basis of conditions at
of severe illness from COVID-19. See, e.g., United            the low-security facility BOP facility in Oakdale, also
States v. Rodriguez, No. 03-CR-271, 2020 U.S. Dist.           named in the April 3 Memo, despite the inmate's young
LEXIS 58718, 2020 WL 1627331, at *1, 7 (E.D. Pa. Apr.         age and lack of any other risk factors for severe
1, 2020) (finding an "extraordinary and compelling            illness).9
reason" on the basis of the inmate's diabetes, high
blood pressure, and liver abnormalities, the outbreak at
FCI Elkton, and the short period remaining on his             9 Bass's  circumstances alternatively could qualify as an
sentence); Sawicz, 2020 U.S. Dist. LEXIS 64418, 2020          "extraordinary and compelling reason" either under U.S.S.G. §
WL 1815851, at *2 (finding an "extraordinary and              1B1.13, cmt. n.1(A)(ii)(I) ("suffering from a serious physical . . .
compelling reason" on the basis of the inmate's               condition . . . that substantially diminishes the ability of the
hypertension and conditions at FCI Danbury); United           defendant to provide self-care within the environment of a
                                                              correctional facility and from which he or she is not expected
States v. Foreman, No. 19-CR-62, 2020 WL 2315908,
                                                              to recover."), see, e.g., Soto, 2020 U.S. Dist. LEXIS 77074,
at *2-4 (D. Conn. May 11, 2020) (finding an
                                                              2020 WL 2104787, at *2 ("Hypertension is a condition that
"extraordinary and compelling reason" on the basis of
                                                              substantially diminishes Guzman Soto's ability to provide self-
                                                              care in the prison environment as the condition lowers his
                                                              immune response to effectively fight the coronavirus"); Pena,
8 TheGovernment has not addressed conditions at FCI Elkton.   2020 U.S. Dist. LEXIS 85431, 2020 WL 2301199, at *4, or
See generally Response.                                       under the "catchall" provision at § 1B1.13, cmt. n.1(D) ("As
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.458 Filed 07/17/20 Page 35 of 57
                                                                                                              Page 9 of 11
                                             2020 U.S. Dist. LEXIS 102543, *22

                                                                   Ex. 3. The [*24] Government does not indicate that he
C. Section 3142(g) Factors                                         has committed any infractions since November 14,
                                                                   2019. See generally Response. That he has largely
Section 1B1.13 of the United States Sentencing                     followed the rules while incarcerated suggests that he
Guidelines provides that a sentence should be reduced              will do so once released, which minimizes the danger he
only if releasing the inmate will not pose a danger to the         poses to the community. See United States v. Marks,
safety of others or the community. § 1B1.13(2) (citing 18          No. 03-CR-6033, 2020 U.S. Dist. LEXIS 68828, 2020
U.S.C. § 3142(g)).                                                 WL 1908911, at *16 (W.D.N.Y. Apr. 20, 2020) ("[G]iven
                                                                   Marks's clean disciplinary record for many years past,
Section 3142(g) sets out various factors that help courts          and his demonstrably successful efforts at rehabilitation,
assess whether releasing an inmate will pose a danger              I conclude that upon release, he will not pose a danger
to others and the community, including (1) "the nature             to the community.").
and circumstances [*23] of the offense charged;" (2)
"the history and characteristics of the person," including         Regarding the second factor, the 2011 PSIR reflects
"the person's character, physical and mental condition,            that there were pending charges against Bass from
family ties, . . . community ties, past conduct, history           2006 brought by German authorities for non-violent
relating to drug or alcohol abuse, [and] criminal history;"        offenses sounding in fraud in connection with the sale of
and (3) "the nature and seriousness of the danger to               automobiles and automobile repair services. PSIR ¶ 41.
any person or the community that would be posed by                 Due to these pending charges, in 2007, Bass was
the person's release." § 3142(g).                                  detained by U.S. Immigration and Customs
                                                                   Enforcement Agents on authority of Interpol while he
As to the first factor, while Defendant's crimes were              was crossing the border from Canada. Id. ¶ 42. He was
serious, as reflected by his 12.5-year sentence, they did          released the same day, as German authorities showed
not involve any violence. See, e.g., Sawicz, 2020 U.S.             no interest in extradition. Id. In light of the non-violent
Dist. LEXIS 64418, 2020 WL 1815851, at *3 (finding                 nature of these charges, the German authorities' evident
that "the defendant d[id] not pose . . . a danger to the           lack of interest in pursuing them, and the absence of
public" in part because "neither the violation on which            any further criminal history, the Court [*25] does not
the defendant is currently serving his prison sentence             view the 2006 charges as providing a strong basis on
nor the conduct involved in the underlying crime                   their own for concluding that Bass will pose a danger to
involved violence"); Rodriguez, 2020 U.S. Dist. LEXIS              the community if released.
58718, 2020 WL 1627331, at *11 (noting that "[w]hile
[the denfendant's] history is serious," he does not pose           Moreover, the Defendant's advanced age makes further
a danger to the community, because "[n]othing in his               criminal activity unlikely. See Mot. at 22 (citing United
record suggests that he has been violent."). Bass also             States Sentencing Commission, The Effects of Aging on
appears to have a mostly clean disciplinary record from            Recidivism Among Federal Offenders (Dec. 2017),
his time in prison. As of November 14, 2019, aside from            https://www.ussc.gov/research/research-reports/effects-
one instance of "being absent from assignment" in                  aging-recidivism-among-federal-offenders.
2017, he has not committed any infractions. See Mot.
                                                                   Accordingly, the Court finds that Bass will not pose a
                                                                   risk to others or the community if released.
determined by the Director of the [BOP], there exists in the
defendant's case an extraordinary and compelling reason
other than, or in combination with, the reasons described in       D. Section § 3553(a) Factors
subdivisions (A) through (C)."), see, e.g., United States v.
Resnick, No. 14-CR-810, 2020 U.S. Dist. LEXIS 59091, 2020
                                                                   Finally, "the Court must 'consider[] the [sentencing]
WL 1651508, at *7 (S.D.N.Y. Apr. 2, 2020) ("Resnick's high
                                                                   factors set forth in [S]ection 3553(a) to the extent that
susceptibility to COVID-19 falls within the purview of this
                                                                   they are applicable.'" Rodriguez, 2020 U.S. Dist. LEXIS
catchall."); Logan, Dkt. No. 140, at 8 ("§ 1B1.13's catchall
provision . . . covers the high risk of contracting a life-        58718, 2020 WL 1627331, at *11 (quoting §
threatening case of COVID-19."); see also United States v.         3582(c)(1)(A)). Under § 3553(a), the Court must
Brown, 411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (finding          consider what is "sufficient, but not greater than
that "the most natural reading of the amended § 3582(c) . . . is   necessary, to comply with the purposes of [sentencing]."
that the district court assumes the same discretion as the BOP     § 3553(a). Relevant factors include:
Director when it considers a compassionate release motion
properly before it.").
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.459 Filed 07/17/20 Page 36 of 57
                                                                                                        Page 10 of 11
                                           2020 U.S. Dist. LEXIS 102543, *25

    1. The nature and circumstances of the offense and          similarly situated defendants."). Moreover, the Court
    history and characteristics of the defendant, see §         must balance the implications of subtracting five months
    3553(a)(1)l                                                 from Defendant's sentence with the imminent threat to
    2. The need for the sentence to reflect the                 Defendant's health posed by COVID-19 at FCI Elkton. In
    seriousness of the offenses, promote respect for            light of that threat, denying this compassionate release
    the law, and provide just punishment for the                request would impose a sentence "greater than
    defendant's crimes;                                         necessary to comply with the statutory purposes of
                                                                punishment," see § 3553(a), as that sentence might
    3. The need for the sentence to afford adequate             include serious illness or death from COVID-19. See
    deterrence to comparable [*26] criminal conduct,            Levy, 2020 U.S. Dist. LEXIS 83544, 2020 WL 2393837,
    see § 3553(a)(2)(B);                                        at *7 ("To require him to remain in detention for eight
                                                                more months, when there is a real chance that he could
    4. The need for the sentence to protect the public          develop a severe illness because a pandemic has
    from further crimes by the defendant, see §                 emerged and conditions of confinement place him at
    3553(a)(2)(C); and                                          risk given [*28] his medical history, would be to require
                                                                a sentence that is greater than necessary to achieve the
    5. The need to avoid unwarranted sentence                   purposes of sentencing."); See also Rodriguez, 2020
    disparities among similarly situated defendants, see        U.S. Dist. LEXIS 58718, 2020 WL 1627331, at *12.
    § 3553(a)(6).                                               Accordingly, Bass's release is consistent with the
                                                                relevant § 3553(a) factors.
The non-violent nature of Defendant's the offenses, his
minimal criminal history, and his nearly clean
disciplinary record, all detailed above, weigh in favor of      V. CONCLUSION
release under the first factor. See § 3553(a)(1).
Moreover, concerning the fourth factor, as discussed,           Accordingly, it is hereby:
Defendant's advanced age makes recidivism unlikely.
                                                                ORDERED, that Defendant's Motion (Dkt. No. 84) is
As to the second, third, and fifth factors, the Court notes     GRANTED; and it is further
that Bass has served nearly 70% of his initial sentence,
and nearly 95% of his actual sentence based on good             ORDERED, that Defendant's term of imprisonment is
time credit. Find an Inmate, FEDERAL BUREAU OF                  reduced to time served; and it is further
PRISONS,       https://www.bop.gov/inmateloc/;         Letter
                                                                ORDERED, that Defendant be released immediately;
Requesting Extension. With only 5 months left,
                                                                and it is further
concerns that he must serve his full sentence to ensure
respect for the law, effect general deterrence, and             ORDERED, that Defendant comply with the terms of
prevent sentence disparities are mitigated. The Court           supervised release previously ordered by the Court; and
took these considerations into account at sentencing            it is further
and does not find that this relatively insignificant
difference in time from what was initially calculated has       ORDERED, that Defendant, upon release, remain in
substantial implications under § 3553 analysis. [*27]           home quarantine for a period of at least fourteen days;
See United States v. Levy, No. 16-CR-270, 2020 U.S.             and it is further
Dist. LEXIS 83544, 2020 WL 2393837, at *7 (E.D.N.Y.
May 12, 2020) (noting in releasing an inmate with eight         ORDERED, that the Clerk shall serve a copy of this
months remaining on a 41-month sentence that "[i]n              Memorandum-Decision and Order on all parties in
light of the grave risk that COVID-19 poses to Levy's           accordance with the Local Rules.
health, a term of imprisonment that is just eight months
                                                                IT IS SO ORDERED.
shy of Levy's full, actual term is sufficient" to comply with
the purposes of sentencing under § 3553); Rodriguez,            DATED: May 27, 2020
2020 U.S. Dist. LEXIS 58718, 2020 WL 1627331, at *12
("Because Mr. Rodriguez has served the vast majority of         Albany, New York
his mandatory minimum sentence and is a year and a
half away from release, granting his motion sufficiently        /s/ Lawrence E. Kahn
minimizes sentence disparities between him and
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.460 Filed 07/17/20 Page 37 of 57
                                                                          Page 11 of 11
                                      2020 U.S. Dist. LEXIS 102543, *28

Lawrence E. Kahn

Senior United States District Judge


  End of Document
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.461 Filed 07/17/20 Page 38 of 57



                                        United States v. Galloway
                                United States District Court for the District of Maryland
                                                  May 21, 2020, Filed
                                              Criminal No. RDB-10-0775

Reporter
2020 U.S. Dist. LEXIS 89689 *

                                                             Now pending is Galloway's Motion for Compassionate
UNITED STATES OF AMERICA, v. CHARLES                         Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) which
LEONARD GALLOWAY, Defendant.                                 has been supplemented by the Office of the Federal
                                                             Public Defender pursuant to Standing Order 2019-04 of
                                                             this Court. (ECF Nos. 535, 543 *SEALED*). The
                                                             Government opposes the motion. (ECF No. 547)
Prior History: Galloway v. United States, 2016 U.S.          (*SEALED*). The parties' submissions have been
Dist. LEXIS 99199 (D. Md., July 29, 2016)                    reviewed and no hearing is necessary. See Local Rule
                                                             105.6 (D. Md. 2018). For the reasons stated herein,
                                                             Galloway's Motion for Compassionate Release pursuant
                                                             to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 535) is
Counsel: [*1] For U. S. Attorneys: Ayn Brigoli Ducao,        GRANTED. Galloway's [*2] sentence is reduced to time
Rod J Rosenstein, Office of the United States Attorney,      served and upon expiration of a 14-day quarantine
Baltimore, MD USA; Ellen E. Nazmy, US Attorneys              period, he shall be released to the custody of his wife,
Office, Greenbelt, MD USA.                                   Cantra Galloway, at her residence in Baltimore,
                                                             Maryland and commence a 5-year period of supervised
                                                             release.

Judges: Richard D. Bennett, United States District
Judge.                                                       BACKGROUND

                                                             On December 15, 2010, the grand jury for the District of
                                                             Maryland returned a four-count Indictment charging
Opinion by: Richard D. Bennett                               Galloway and others with conspiracy to distribute 1
                                                             kilogram or more of heroin, in violation of 18 U.S.C. §
                                                             846 (Count 1); possession with intent to distribute a
                                                             detectable amount of heroin on August 2, 2010, in
Opinion                                                      violation of 18 U.S.C. § 841(a)(1) (Count 2); possession
                                                             of a firearm in furtherance of drug trafficking on August
                                                             2, 2010, in violation of 18 U.S.C. § 924(c) (Count 3); and
                                                             possessing a firearm on August 2, 2010, after being
MEMORANDUM ORDER                                             convicted of a crime punishable by more than one year,
                                                             in violation of 18 U.S.C. § 922(g)(1). (Count 4). (ECF
Defendant Charles Leonard Galloway ("Defendant" or           No. 1.) The Government subsequently obtained a
"Galloway") is currently serving a 235-month term of         Superseding Indictment which did not alter the charges
imprisonment for conspiracy to distribute 1 kilogram or      against Galloway. (ECF No. 159.)
more of heroin in violation of 21 U.S.C. § 846.
                                                             Before trial, on December 16, 2011, the Government
(Judgment & Commitment Order ("J&C"), ECF No. 364;
                                                             filed a notice of intent to seek enhanced penalties
Order Regarding Motion for Sentence Reduction, ECF
                                                             pursuant to 21 U.S.C. § 851. (ECF No. 169.) On
No. 508.) Galloway, having been incarcerated since
                                                             February 15, 2012, this Court granted Galloway's oral
June 21, 2010, has accordingly served almost 10 years
                                                             motion for self-representation and ordered [*3] the
of his sentence. (Inmate Data, ECF No. 543-2.)
                                                             Federal Public Defendant for the District of Maryland to
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.462 Filed 07/17/20 Page 39 of 57
                                                                                                        Page 2 of 4
                                         2020 U.S. Dist. LEXIS 89689, *3

act as standby counsel. (Letter Order, ECF No. 240.)        involving compassionate release from federal prison.
Galloway's trial commenced on March 19, 2012.               Before the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i)
Ultimately, the jury convicted Galloway only as to Count    provided the Bureau of Prisons ("BOP") with sole
1 of the Indictment. (Jury Verdict, ECF No. 292.) The       discretion to file compassionate release motions
Government dismissed Count 2, this Court granted a          with [*5] the Court. With the passage of the First Step
motion for judgment of acquittal on Count 3, and the jury   Act, defendants are now permitted to petition federal
was unable to reach a verdict as to Count 4.                courts directly for compassionate release whenever
(Sentencing Hearing Tr. 4:15-24, ECF No. 379.)              "extraordinary and compelling reasons" warrant a
                                                            reduction in sentence. The Act permits a defendant to
Sentencing proceedings commenced after trial. The           seek a sentence reduction after he "has fully exhausted
Presentence Report prepared by the United States            all administrative rights to appeal a failure of the Bureau
Probation Office did not find that Galloway had             of Prisons to bring a motion on the Defendant's behalf or
participated in violence during the conspiracy for which    the lapse of 30 days from the receipt of such a request
he was convicted. (ECF No. 379 at 72:24; PSR ¶¶ 7-          by the warden of the defendant's facility, whichever is
10.) During the sentencing hearing, this Court              earlier." 18 U.S.C. § 3582(c)(1)(A). Once these
determined that an offense level of 38 and a criminal       mandatory conditions are satisfied, this Court may
history category of III applied, producing a Guidelines     authorize compassionate release upon a showing of
range of 292 to 365 months of imprisonment. (ECF No.        "extraordinary and compelling reasons" and after
379 at 55:8-18.) This Guidelines calculation was based      weighing the factors presented in 18 U.S.C. § 3553(a).
in part on a finding that Galloway had attempted to         18 U.S.C. § 3582(c)(1)(A)(i).
obstruct justice during his trial by contacting a
Government witness in an effort to influence her
testimony. (Id. at 54:23-55:5.) As a result of the          I. Administrative Exhaustion Requirements.
Government's [*4] § 851 notice, Galloway faced an
enhanced mandatory minimum sentence of 20 years.            There is no dispute that Galloway has satisfied the
(Id. at 89:12-17.) Ultimately, this Court imposed a         administrative exhaustion requirements of 18 U.S.C. §
sentence of 292 months of imprisonment, a sentence          3582(c)(1)(A). On August 7, 2017, Galloway's request
which exceeded the 20-year mandatory minimum but            for compassionate release was denied by the Warden of
fell at the low end of the Guidelines range. (J&C, ECF      Federal Correctional Institution - Elkton. (Denial Letter,
No. 364.)                                                   Sept. 20, 2017, ECF No. 543-5.) On December 3, 2018,
                                                            after his transfer to Federal Correctional Institution -
In September 2016, Galloway submitted a Motion to           Schuylkill ("FCI Schuylkill"), Galloway submitted
Reduce Sentence pursuant to Guidelines Amendment            another [*6] request for compassionate release which
782. (ECF No. 505.) The Government consented to the         was denied. (Denial Letter, Dec. 13, 2018, ECF No.
reduction. (ECF No. 507.) This Court granted                543-6.)     Galloway       subsequently     submitted    an
Galloway's Motion and reduced Galloway's sentence to        institutional petition, but has not yet received a response
235 months. (Order Regarding Motion for Sentence            from the Bureau of Prisons.
Reduction, ECF No. 508.)

On March 29, 2019, Galloway filed the presently             II. Extraordinary and Compelling Reasons.
pending Motion for Compassionate Release pursuant to
18 U.S.C. § 3582(c)(1)(A)(i) which has been                 Galloway has presented extraordinary and compelling
supplemented by the Office of the Federal Public            reasons justifying his release from incarceration. The
Defender pursuant to Standing Order 2019-04 of this         United States Sentencing Commission is charged with
Court. (ECF Nos. 535, 543 *SEALED*). The                    defining "what should be considered extraordinary and
Government opposes the motion. (ECF No. 547)                compelling reasons for sentence reduction" under §
(*SEALED*).                                                 3582(c)(1)(A). 28 U.S.C. § 994(t). The Commission has
                                                            determined that "extraordinary and compelling reasons"
                                                            exist where "suffering from a serious physical condition"
ANALYSIS                                                    and/or a "serious functional or cognitive impairment . . .
                                                            that substantially diminishes the ability of the defendant
The First Step Act of 2018, Pub. L. 115-391, 132 Stat.      to provide self-care within the environment of a
5194, established significant changes to the procedures     correctional facility and from which he is not expected to
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.463 Filed 07/17/20 Page 40 of 57
                                                                                                            Page 3 of 4
                                            2020 U.S. Dist. LEXIS 89689, *6

recover." U.S.S.G. § 1B1.13 cmt. n.1(A). Additionally,         self-care within the environment of a correctional facility
the Commission has authorized the Bureau of Prisons            and from which he is not expected to recover." U.S.S.G.
to identify other extraordinary and compelling reasons         § 1B1.13 cmt. n.1(A). Specifically, BOP medical records
"other than, or in combination with" the reasons justified     indicate that Galloway suffers from a seizure disorder,
by the Commission. Id. § 1B1.13 cmt. n.1(D).                   aphasia, encephalopathy, gastro-esophageal reflux
                                                               disease, Type II diabetes, Hepatitis B, anxiety,
Bureau of Prisons Program Statement 5050.50 sets               hypertension, [*9] a thyroid disorder, and gastritis.
forth the BOP's procedures for implementing [*7] 18            (BOP Summary of Medical Conditions, ECF No. 543-1.)
U.S.C. § 3582. The regulation states that the BOP will         On September 18, 2013, while incarcerated at FCI
consider reductions in sentences for "inmates who have         Elkton, Galloway was transferred to a local hospital after
an incurable, progressive illness or who have suffered a       vomiting blood. (Psychology Note, ECF No. 543-8.)
debilitating injury from which they will not recover."         Testing revealed that Galloway had suffered an
Program Statement 5050.50 at 5. The regulation goes            intracerebral hemorrhage or stroke resulting in the loss
on to identify an exceedingly narrow class of individuals      of brain tissue. (Letter of Dr. Zeiler, ECF No. 543-9.)
who will be considered for a sentence reduction: those         Since then, Galloway has experience memory loss,
who are "completely disabled, meaning the inmate               aphasia, mood swings, and extreme sensitivity to light.
cannot carry on any self-care and is totally confined to a     (Id.) He also has difficulty walking and is prone to injury.
bed or chair" and those who are "capable of only limited       (Preliminary Report, ECF No. 543-12.)
self-care and [are] confined to a bed or chair more than
50% of waking hours." Id. In opposing the Petitioner's         The Government argues that Galloway has exaggerated
request for compassionate release, the Government              the effects of his condition. In support of this contention,
places great emphasis on the BOP's Program                     the Government notes that Galloway holds a work
Statement.                                                     assignment in the Camp Food Service Department.
                                                               (Summary Reentry Plan, ECF No. 543-4.) In a 2018
The BOP's Program Statement does not constrain this            clinical encounter, Galloway expressed interest in
Court's analysis. The BOP cannot limit the physical            performing pull-ups and lifting weights. (BOP Health
ailments presenting "extraordinary and compelling              Services Clinical Encounter, ECF No. 543-11.) This
reasons" for release identified by the Sentencing              selective reading of the record presents an incomplete
Commission. The Sentencing Commission has been                 picture of Galloway's life in prison. A BOP Health
appointed by statute to identify the circumstances giving      Services Medical Duty Status form indicates that
rise to "extraordinary and compelling reasons" justifying      Galloway was restricted [*10] to "no duty" as of
a sentence reduction and has granted the Bureau of             November 7, 2018. (BOP Health Services Medical Duty
Prisons limited authority to [*8] identify additional          Status, ECF No. 552-1.) An October 2, 2019 work detail
reasons for sentence reductions. To the extent that the        print-out indicates that Galloway was still unable to work
Bureau of Prisons has used its limited authority to            as of that date. (ECF No. 552-2.) Finally, Galloway's
narrow the class of individuals entitled to release, it has    interest in performing simple exercises does not
exceeded that authority. Additionally, as Judge Blake of       diminish the extreme severity of his medical conditions.
this Court has recognized, the First Step Act embodies         The Sentencing Commission requires only that
Congress's intent to reduce the Bureau of Prison's             Galloway exhibit a diminished ability to provide self-
authority over compassionate release petitions and             care, not complete physical incapacity.
authorizes the district courts to exercise their
"independent discretion to determine whether there are         Finally, the court cannot overlook the present
'extraordinary and compelling reasons' to reduce a             circumstances. The ongoing COVID-19 Pandemic
sentence." United States v. Bryant, CCB-95-0202, 2020          poses unique risks to elderly and vulnerable inmates, as
U.S. Dist. LEXIS 75681, 2020 WL 2085471, at *2 (D.             acknowledged by Attorney General William Barr in his
Md. Apr. 30, 2020).                                            March 26, 2020 memorandum to the Director of the
                                                               BOP. See Dep't of Justice, Office of the Attorney
In this case, the Court need not reach beyond the              General, Memorandum for Director of Bureau Prisons
"extraordinary and compelling reasons" identified by the       (Mar.                     26,                    2020),
Sentencing Commission because Galloway has shown               https://www.themarshallproject.org/documents/6820452
that he is "suffering from a serious physical condition"       -Memorandum-from-Attorney-General-to-BOP-re-Home.
and a "serious functional or cognitive impairment . . .        Attorney General Barr urged the BOP Director to
that substantially diminishes [his] ability . . . to provide   prioritize home confinement for vulnerable inmates "who
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.464 Filed 07/17/20 Page 41 of 57
                                                                                                          Page 4 of 4
                                           2020 U.S. Dist. LEXIS 89689, *10

are non-violent and pose minimal likelihood of                 ECF No. 543-3.) Finally, Galloway will receive support
recidivism." Id. In response to an increasing number of        from his spouse upon his release. (ECF No. 552-3.)
compassionate release motions due to COVID-                    Although this Court initially imposed a significant
19, [*11] district courts have increasingly granted such       sentence proportional to Galloway's crimes, the extreme
motions when it is clear that COVID-19 poses an                changes to Galloway's [*13] health compel this Court to
extraordinary and compelling reason for release of a           grant compassionate release.
particularly vulnerable, non-violent defendant. See, e.g.,
United States v. Foster, No. 1:14-cr-423-02, Dkt. No.
191, 2020 U.S. Dist. LEXIS 82985 (M.D. Pa. Apr. 3,             CONCLUSION
2020) (granting release of defendant whose lung
disease "may very well equate a COVID-19 diagnosis             Accordingly, for the reasons stated above, it is HEREBY
with a death sentence"); United States v. Colvin,              ORDERED this 21st day of May, 2020, that Defendant
Criminal No. 3:19cr179-JBA, 2020 U.S. Dist. LEXIS              Galloway's Motion for Compassionate Release pursuant
57962, 2020 WL 1613943 (D. Conn. Apr. 2, 2020)                 to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF No. 535) is
(granting compassionate release of defendant with              GRANTED, subject to the following conditions:
"diabetes, a 'serious...medical condition,' which
substantially increases her risk of severe illness if she          1. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the
contracts COVID-19."). Galloway's case falls directly in           Defendant Charles Leonard Galloway's term of
line with these cases warranting compassionate                     incarceration is reduced to time served, such that
release.                                                           he is released from the custody of Bureau of
                                                                   Prisons as soon as the terms of this Order can be
                                                                   implemented;
III. Application of 18 U.S.C. § 3553(a).                           2. Prior to his release from custody, the Bureau of
                                                                   Prisons is directed to place the Defendant Charles
Before determining whether a sentence reduction is                 Leonard Galloway in quarantine for a period of 14
appropriate, this Court must consider the factors set              days and to evaluate him for the purposes of
forth in 18 U.S.C. § 3553(a) "to the extent that they are          receiving a medical clearance;
applicable." 18 U.S.C. § 3582(c)(1)(A). Accordingly, this          3. Upon the expiration of the 14-day quarantine
Court must consider (1) Galloway's personal history and            period and receipt of a medical clearance, the
characteristics; (2) his sentence relative to the nature           warden of FCI Schuylkill shall forthwith release from
and seriousness of his offense; (3) the need for a                 custody the person of the Defendant, Charles
sentence to provide just punishment, promote respect               Leonard Galloway;
for the law, reflect the seriousness of the offense,               4. Defendant Charles Leonard Galloway shall be on
deter [*12] crime, and protect the public; (4) the need            supervised release status for a period of five years;
for rehabilitative services; (5) the applicable guideline          5. Defendant Charles Leonard Galloway shall be
sentence; and (6) the need to avoid unwarranted                    released to the custody of his wife, Cantra
sentencing       disparities  among     similarly-situated         Galloway, at her residence in Baltimore, Maryland;
defendants. See Bryant, 2020 WL 2085471 at *4.
                                                                    [*14] 6. While traveling from FCI Schuylkill to his
Galloway's personal characteristics weigh heavily in               residence, Defendant Charles Leonard Galloway
favor of a reduction in sentence to time served. At 52             will isolate himself to the best of his ability. Upon
years of age and suffering from a variety of serious               reaching his residence, Defendant Charles Leonard
medical conditions, it is highly unlikely that Galloway will       Galloway shall observe all applicable stay-at-home
recidivate. U.S.S.C., Measuring Recidivism: The                    orders; and
Criminal History Computation of the Federal Sentencing             7. Pretrial/Probation will review the conditions of
Guidelines 12 (2004); see also U.S.S.C., The Effects of            release with Defendant Charles Leonard Galloway.
Aging on Recidivism Among Federal Offenders (2017).
Galloway's relatively good behavior in prison is further       /s/ Richard D. Bennett
assurance that the public is not endangered by
                                                               United States District Judge
Galloway's release. Disciplinary records reveal that
Galloway has only committed one minor infraction for
being "absent from assignment" in 2012, before he                End of Document
suffered the debilitating stroke. (Inmate Discipline Data,
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.465 Filed 07/17/20 Page 42 of 57



                                           United States v. Gray
                                United States District Court for the District of Maryland
                                                  June 3, 2020, Filed
                                              Criminal No. RDB-16-0364

Reporter
2020 U.S. Dist. LEXIS 97513 *
                                                             is currently serving an 84-month (7-year) term of
                                                             imprisonment for conspiracy to distribute and possess
UNITED STATES OF AMERICA, v. JEROME GRAY,
                                                             with intent to distribute heroin in violation of 21 U.S.C. §
Defendant.
                                                             846. (Judgment & Commitment Order ("J&C"), ECF No.
                                                             393.) Gray has been in federal custody since August 18,
                                                             2016. (Id.) Accordingly, he has served over 45 months
                                                             of his 84-month sentence.
Prior History: United States v. Alexander, 795 Fed.
Appx. 220, 2020 U.S. App. LEXIS 6220 (4th Cir. Md.,          Now pending is Gray's Motion for Compassionate
Feb. 28, 2020)                                               Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) which
                                                             has been supplemented by the Office of the Federal
                                                             Public Defender pursuant to Standing Order 2019-
                                                             04. [*2] (ECF Nos. 466, 469). The Government
Counsel: [*1] For USA, Plaintiff: James Thomas               opposes the motion. (ECF No. 475) (*SEALED*). The
Wallner, LEAD ATTORNEY, Office of the United States          parties' submissions have been reviewed and no
Attorney, Baltimore, MD USA; LaRai Everett, LEAD             hearing is necessary. See Local Rule 105.6 (D. Md.
ATTORNEY, US Attorney's Office, Baltimore, MD;               2018). For the reasons stated herein, Gray's Motion for
Zachary B Stendig, US Attorneys Office, Baltimore, MD.       Compassionate Release pursuant to 18 U.S.C. §
                                                             3582(c)(1)(A)(i) (ECF Nos. 466, 469) is GRANTED.
                                                             Gray's sentence is reduced to time served and upon
                                                             expiration of a 14- day quarantine period, he shall be
Judges: Richard D. Bennett, United States District           released to the custody of his former spouse, Diona
Judge.                                                       Gray, at her residence in Martinsburg, West Virginia and
                                                             commence a 4-year period of supervised release.


Opinion by: Richard D. Bennett                               BACKGROUND

                                                             On September 13, 2016, the grand jury for the District of
                                                             Maryland returned an 11- count Second Superseding
Opinion                                                      Indictment charging Gray and several other Defendants.
                                                             Gray was charged in Count One with conspiracy to
                                                             distribute and possess with intent to distribute heroin, in
                                                             violation of 18 U.S.C. § 846. On April 26, 2017, Gray
MEMORANDUM ORDER                                             pled guilty to that offense pursuant to the terms of a plea
                                                             agreement. (Arraignment, ECF No. 142; Plea
Defendant Jerome Gray ("Defendant" or "Gray") seeks          Agreement, ECF No. 143.)
compassionate release from incarceration at Federal
Medical Center ("FMC") Lexington, where 76 inmates           On June 14, 2018, this Court imposed a sentence of 84
and 3 staff members have tested positive for COVID-19.       months of incarceration. (J&C, ECF No. 393.) The
Gray is 66 years of age and suffers from coronary artery     sentence was based in part on the agreed-upon
disease ("CAD"), hypertension, Type II diabetes with         Guidelines calculation submitted by Gray and the
diabetic neuropathy, and osteoarthritis of the knees. He     Government, [*3] as well as the findings in the
                                                             Presentence Investigation Report ("PSR"). The parties
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.466 Filed 07/17/20 Page 43 of 57
                                                                                                         Page 2 of 4
                                           2020 U.S. Dist. LEXIS 97513, *3

stipulated that a base offense level of 30 applied
pursuant to U.S.S.G. § 2D1.1(c)(5). (Plea Agreement ¶         I. Administrative Exhaustion Requirements.
6(b).) Gray stipulated that a firearm was possessed
during the conspiracy, requiring a 2-level increase and       There is no dispute [*5] that Gray has satisfied the
producing an offense level of 32. (Id.) A 3-level             administrative exhaustion requirements of 18 U.S.C. §
reduction for acceptance of responsibility resulted in a      3582(c)(1)(A). On October 23, 2019, Gray submitted a
total offense level of 29. (Id. ¶ 6(c); PSR ¶ 21, ECF No.     request to reduce his sentence to the Warden of FMC
177.) At sentencing, this Court granted a further 3-level     Lexington. (ECF No. 475-1) (*SEALED*). The Warden
reduction for the reasons indicated on the record,            denied the request on November 12, 2019. (ECF No.
reducing the offense level to 26. A criminal history          475-2) (*SEALED*). Well after the thirty-day waiting
category of III applied as a result of a 1987 conviction      period expired, Gray filed the instant Motion for
for assault with intent to murder, assault on an officer,     Compassionate Release on March 13, 2020.
and possession of a handgun. (PSR ¶¶ 27-29.) The
offense level of 26 and criminal history category of III
produced a Guidelines range of 78 to 97 months of             II. Extraordinary and Compelling Reasons.
incarceration. Ultimately, this Court imposed an 84-
month sentence, a sentence falling within the middle of       Gray has presented extraordinary and compelling
the advisory Guidelines range. (J&C, ECF No. 393.)            reasons justifying his release from incarceration. The
                                                              United States Sentencing Commission is charged with
On March 13, 2020, Gray submitted a Motion for                defining "what should be considered extraordinary and
Compassionate Release pursuant to 18 U.S.C. §                 compelling reasons for sentence reduction" under §
3582(c), which has been supplemented by the Office of         3582(c)(1)(A). 28 U.S.C. § 994(t). Of relevance here,
the Federal Public Defender pursuant to [*4] Standing         the Commission has determined that "extraordinary and
Order 2019-04 of this Court. (ECF Nos. 466, 469). The         compelling reasons" exist where a defendant is
Government opposes the motion. (ECF No. 475)                  "suffering from a serious physical condition . . . that
(*SEALED*).                                                   substantially diminishes the ability of the defendant to
                                                              provide self-care within the environment of a
                                                              correctional facility and from which he is not expected to
ANALYSIS                                                      recover." U.S.S.G. § 1B1.13 cmt. n.1(A). Similarly a
                                                              defendant who is "(i) at least 65 years of old; (ii) is
The First Step Act of 2018, Pub. L. 115-391, 132 Stat.        experiencing a serious deterioration in physical or
5194, established significant changes to the procedures       mental health because [*6] of the aging process; and
involving compassionate release from federal prison.          (iii) has served at least 10 years of 75 percent of his or
Before the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i)       her term of imprisonment, whichever is less" presents
provided the Bureau of Prisons ("BOP") with sole              extraordinary and compelling reasons to release.
discretion to file compassionate release motions with         U.S.S.G. § 1B1.13 cmt. n.1(B). Finally, the Sentencing
the Court. With the passage of the First Step Act,            Commission has authorized the Bureau of Prisons to
defendants are now permitted to petition federal courts       identify other extraordinary and compelling reasons
directly   for    compassionate       release      whenever   "other than, or in combination with" the reasons
"extraordinary and compelling reasons" warrant a              identified by the Commission. Id. § 1B1.13 cmt. n.1(D).
reduction in sentence. The Act permits a defendant to
seek a sentence reduction after he "has fully exhausted       Although potentially useful guides, neither the
all administrative rights to appeal a failure of the Bureau   Sentencing Commission's guidelines nor the Bureau of
of Prisons to bring a motion on the Defendant's behalf or     Prisons' regulations constrain this Court's analysis. As
the lapse of 30 days from the receipt of such a request       Judge Blake of this Court has recognized, the First Step
by the warden of the defendant's facility, whichever is       Act embodies Congress's intent to reduce the Bureau of
earlier." 18 U.S.C. § 3582(c)(1)(A). Once these               Prison's authority over compassionate release petitions
mandatory conditions are satisfied, this Court may            and authorizes the district courts to exercise their
authorize compassionate release upon a showing of             "independent discretion to determine whether there are
"extraordinary and compelling reasons" and after              'extraordinary and compelling reasons' to reduce a
weighing the factors presented in 18 U.S.C. § 3553(a).        sentence." United States v. Bryant, CCB-95-0202, 2020
18 U.S.C. § 3582(c)(1)(A)(i).                                 U.S. Dist. LEXIS 75681, 2020 WL 2085471, at *2 (D.
                                                              Md. Apr. 30, 2020). Accordingly, this Court may find
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.467 Filed 07/17/20 Page 44 of 57
                                                                                                       Page 3 of 4
                                         2020 U.S. Dist. LEXIS 97513, *6

"extraordinary and compelling reasons" justifying a        compassionate release of defendant with "diabetes, a
sentence reduction in circumstances which have not         'serious...medical  condition,'    which      substantially
been identified by the Sentencing Commission or the        increases her risk of severe illness if she contracts
Bureau of Prisons.                                         COVID-19."). Gray's case falls directly in line with these
                                                           cases warranting compassionate release.
Gray's     circumstances      closely   resemble     the
circumstances described in U.S.S.G. § 1B1.13 cmt.
n.1(A) and (B). Gray is [*7] 66 years of age and suffers   III. Application of 18 U.S.C. § 3553(a).
from a host of serious medical conditions, namely:
coronary artery disease ("CAD"), hypertension, Type II     Before imposing a reduction in sentence, this Court
diabetes with diabetic neuropathy, and osteoarthritis of   must consider the factors set forth in 18 U.S.C. §
the knees. (ECF No. 471-1, 471-5.) As a result of the      3553(a) "to the extent that they are applicable." [*9] 18
latter condition, Gray is a candidate for total knee       U.S.C. § 3582(c)(1)(A). Accordingly, this Court must
replacement surgery and requires the use of a cane and     consider (1) Gray's personal history and characteristics;
wheelchair. (ECF No. 471-7.) Finally, Gray has already     (2) his sentence relative to the nature and seriousness
served roughly half of his sentence. Although Gray may     of his offense; (3) the need for a sentence to provide
not precisely fit within the criteria identified by the    just punishment, promote respect for the law, reflect the
Sentencing Commission, his age, medical conditions,        seriousness of the offense, deter crime, and protect the
and term of confinement nevertheless produce               public; (4) the need for rehabilitative services; (5) the
extraordinary and compelling reasons warranting            applicable guideline sentence; and (6) the need to avoid
release from incarceration. Such a finding is especially   unwarranted sentencing disparities among similarly-
warranted in light of the ongoing COVID-19 Pandemic.       situated defendants. See Bryant, 2020 U.S. Dist. LEXIS
                                                           75681, 2020 WL 2085471 at *4.
Gray's medical conditions place him at greater risk of
developing severe complications from the spread of         Gray's personal characteristics weigh in favor of a
COVID-19 within FMC Lexington. The Bureau of               reduction in sentence to time served. Gray was not
Prisons reports that 76 inmates and 3 staff members of     alleged to have played a violent role in the conspiracy
FMC Lexington have tested positive for COVID-19.1 As       as to which he pled guilty. The Presentence
acknowledged by Attorney General William Barr in his       Investigation Report (ECF No. 177) reflects two drug
March 26, 2020 memorandum to the Director of the           convictions in the early to mid-1980s. He was convicted
BOP, COVID-19 poses unique risks to elderly and            on two counts of assault with intent to murder and
vulnerable inmates [*8] like Gray. See Dep't of Justice,   assault on an officer in the Circuit Court for Anne
Office of the Attorney General, Memorandum for             Arundel County in 1987. At 66 years of age and
Director of Bureau Prisons (Mar. 26, 2020),                suffering from a variety of serious medical conditions, it
https://www.themarshallproject.org/documents/6820452       is highly unlikely that Gray will commit another serious
-        Memorandum-from-Attorney-General-to-BOP-re-       crime. U.S.S.C., Measuring Recidivism: The Criminal
Home. In response to an increasing number of               History Computation of the Federal Sentencing
compassionate release motions due to COVID-19,             Guidelines 12 (2004); [*10] see also U.S.S.C., The
district courts have increasingly granted such motions     Effects of Aging on Recidivism Among Federal
when it is clear that COVID-19 poses an extraordinary      Offenders (2017). Furthermore, reducing Gray's
and compelling reason for release of a particularly        sentence to time served will not produce unwarranted
vulnerable, non-violent defendant. See, e.g., United       sentencing disparities. Gray was one of fourteen
States v. Foster, No. 1:14-cr-324-02, Dkt. No. 191, 2020   Defendants indicted in this case, all of whom pled guilty.
U.S. Dist. LEXIS 82985 (M.D. Pa. Apr. 3, 2020)             Gray was only charged in Count One. His code-
(granting release of defendant whose lung disease "may     fendants received sentences ranging from 24 months to
very well equate a COVID-19 diagnosis with a death         120 months. Once reduced to time served, Gray's
sentence"); United States v. Colvin, Criminal No.          sentence will effectively be reduced to 45 months of
3:19cr179-JBA, 2020 U.S. Dist. LEXIS 57962, 2020 WL        incarceration—squarely within the sentencing range
1613943 (D. Conn. Apr. 2, 2020) (granting                  imposed on his co-defendants.

                                                           Finally, Gray will receive support from his former
                                                           spouse, Diona Gray, upon his release. Ms. Gray has
1 Bureau      of       Prisons,     COVID-19     Cases,    expressed her willingness to permit Mr. Gray to reside in
https://www.bop.gov/coronavirus/.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.468 Filed 07/17/20 Page 45 of 57
                                                                             Page 4 of 4
                                          2020 U.S. Dist. LEXIS 97513, *10

her 3-bedroom home in Martinsburg, West Virginia. As
Ms. Gray is a licensed physical therapy assistant in a
nursing home, she is uniquely positioned to provide a
safe home environment and to direct Mr. Gray to the
proper medical resources as he attempts to manage his
medical conditions outside of the prison environment.


CONCLUSION

Accordingly, for the reasons stated above, it is HEREBY
ORDERED this 3rd day of June, 2020, that Defendant
Gray's     Motion      for  Compassionate         Release
pursuant [*11] to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF
Nos. 466, 469) is GRANTED., subject to the following
conditions:

    1. Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), the
    Defendant Jerome Gray's term of incarceration is
    reduced to time served, such that he is released
    from the custody of Bureau of Prisons as soon as
    the terms of this Order can be implemented;
    2. Prior to his release from custody, the Bureau of
    Prisons is directed to place the Defendant Jerome
    Gray in quarantine for a period of 14 days and to
    evaluate him for the purposes of receiving a
    medical clearance;
    3. Upon the expiration of the 14-day quarantine
    period and receipt of a medical clearance, the
    warden of FMC Lexington shall forthwith release
    from custody the person of the Defendant, Jerome
    Gray;
    4. Defendant Jerome Gray shall be on supervised
    release status for a period of four years;
    5. Defendant Jerome Gray shall be released to the
    custody of his former spouse, Diona Gray, at her
    residence in Martinsburg, West Virginia;
    6. While traveling from FMC Lexington to his
    residence, Defendant Jerome Gray will isolate
    himself to the best of his ability. Upon reaching his
    residence, Defendant Jerome Gray shall observe
    all applicable stay-at-home orders; and

    7. Pretrial/Probation will review the conditions [*12]
    of release with Defendant Jerome Gray.

/s/ Richard D. Bennett

United States District Judge


  End of Document
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.469 Filed 07/17/20 Page 46 of 57



                                               Wilson v. Williams
                              United States District Court for the Northern District of Ohio
                                     April 22, 2020, Decided; April 22, 2020, Filed
                                                CASE NO. 4:20-cv-00794

Reporter
2020 U.S. Dist. LEXIS 70674 *; 106 Fed. R. Serv. 3d (Callaghan) 894
                                                               Petitioners: David A. Singleton, Michael L. Zuckerman,
                                                               Ohio Justice & Policy Center, Cincinnati, OH; Freda J.
CRAIG WILSON, et al., Petitioners, vs. MARK
                                                               Levenson, ACLU of Ohio, Cleveland, OH; Joseph W.
WILLIAMS, et al., Respondents.
                                                               Mead, Cleveland, OH; Mark A. Vander Laan, Dinsmore
                                                               & Shohl - Cincinnati, Cincinnati, OH; David J. Carey,
                                                               ACLU of Ohio - Columbus, Columbus, OH.

Subsequent History: Stay denied by Wilson v.
Williams, 2020 U.S. App. LEXIS 14049 (6th Cir., Apr.           For Warden Mark Williams, In his Official Capacity as
30, 2020)                                                      Warden of Elkton Federal Correctional Institution,
                                                               Respondent: James R. Bennett, II, Sara E. DeCaro,
Stay denied by Wilson v. Williams, 2020 U.S. Dist.             Office of the U.S. Attorney - Cleveland, Northern District
LEXIS 81445 (N.D. Ohio, May 8, 2020)                           of Ohio, Cleveland, OH.

Later proceeding at Wilson v. Williams, 2020 U.S. Dist.
LEXIS 87607 (N.D. Ohio, May 19, 2020)                          For Michael Carvajal, In his Official Capacity as the
                                                               Federal Bureau of Prisons Director, Respondent: James
Stay granted by Williams v. Wilson, 207 L. Ed. 2d 168,         R. Bennett, II, Sara E. DeCaro, Office of the U.S.
2020 U.S. LEXIS 3042 (U.S., June 4, 2020)                      Attorney - Cleveland, Northern District of Ohio,
                                                               Cleveland, OH; Amicus Curiae, Disability Rights Ohio;
Stay denied by Wilson v. Williams, 2020 U.S. Dist.             Laura A. Osseck, Disability Rights Ohio, Columbus, OH.
LEXIS 97970 (N.D. Ohio, June 4, 2020)

Vacated by Wilson v. Williams, 961 F.3d 829, 2020 U.S.         For Kathryn Hampton, MSt, Brie Williams, M.D,
App. LEXIS 18087, 2020 FED App. 179P (6th Cir.) (6th           Movants: Darren W. Johnson, David [*2] C. Kimball-
Cir. Ohio, June 9, 2020)                                       Stanley, Susanna M. Buergel, Paul, Weiss, Rifkind,
                                                               Wharton & Garrison - New York, New York, NY;
Motion denied by Wilson v. Williams, 2020 U.S. App.            Jacqueline C. Greene, Sarah J. Gelsomino, Friedman &
LEXIS 21285 (6th Cir., July 8, 2020)                           Gilbert, Cleveland, OH.




Prior History: United States v. Jackson, 2019 U.S. Dist.       Judges: JAMES S. GWIN, UNITED STATES
LEXIS 84709 (N.D. Ind., May 20, 2019)                          DISTRICT JUDGE.
United States v. Whitley, 2009 U.S. Dist. LEXIS 12573 (
E.D. Mich., Feb. 19, 2009)

                                                               Opinion by: JAMES S. GWIN

Counsel: [*1] For Craig Wilson, on behalf of himself
and those similarly situated, Eric Bellamy, on behalf of
himself and those similarly situated, Kendal Nelson, on        Opinion
behalf of himself and those similarly situated, Maximino
Nieves, on behalf of himself and those similarly situated,
                                                               ORDER
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.470 Filed 07/17/20 Page 47 of 57
                                                                                                              Page 2 of 10
                                             2020 U.S. Dist. LEXIS 70674, *2

[Resolving Doc. 1]                                               or limited, symptoms. Yet, they spread the virus.

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:                     Due to this threat from infected but asymptomatic
                                                                 individuals, testing, tracing and treatment became the
On April 13, 2020, Petitioners, inmates at Elkton Federal        first mitigation responsibilities. As the virus has become
Correctional Institution, brought this emergency habeas          more widespread, state government has directed
action seeking release from Elkton due to the spread of          citizens to reduce the spread not only through careful
COVID-19 within the prison.1 Petitioners claim to                hygiene practices, but also through social distancing
represent both a class of all Elkton inmates as well as a        and isolation.
subclass     of     medically     vulnerable    inmates.2
Respondents opposed.     3                                       For inmates in our country's prisons the virus is no less
                                                                 a threat, but distancing measures are only minimally
On April 17, 2020 the Court held a hearing on the                available.
matter. On April 18, 2020, both parties filed additional
materials in response to the Court's hearing inquiries.4         Defendants Elkton officials have implemented measures
                                                                 to lessen the COVID-19 threat. Elkton segregates new
For the foregoing reasons, the Petitioners' motion for           inmates for fourteen days.7 Elkton officials evaluate
relief is GRANTED IN PART and DENIED IN PART.                    existing inmates with virus symptoms [*4] to determine
                                                                 whether isolation or testing is appropriate.8 They check
                                                                 inmate and staff temperatures.9 Elkton officials
I. COVID-19 at Elkton                                            segregate inmates for fourteen days before allowing the
                                                                 inmates to leave Elkton.10
State government and the media have well documented
the spread of COVID-19 and the efforts to contain the            But despite their efforts, the Elkton officials fight a losing
virus and limit its impact. The virus's highly-infectious        battle. A losing battle for staff. A losing battle for
nature and the risks it poses, especially to medically           inmates.
vulnerable     populations,    has     led     to     the
implementation [*3]    of unprecedented measures                 The parties to the present action dispute some of the
throughout the country and the world.                            factual details of the current conditions within Elkton.
                                                                 Even in light of these disputes, the prison's "dorm-style"
While research concerning the virus is ongoing, for              design guarantees that inmates remain in close
some time health officials have known and reported that          proximity to one another.11 With the shockingly limited
asymptomatic persons spread the virus.5 A large                  available testing and the inability to distance inmates,
percentage of coronavirus-infected citizens are                  COVID-19 is going to continue to spread, not only
asymptomatic.6 These asymptomatic persons show no,               among the inmate population, but also among the staff.

                                                                 According to Respondents, Elkton has had 59 confirmed
1 Doc.   1.                                                      cases of COVID-19 among inmates.12 The number of
                                                                 infected staff members, 46, is almost as high.13 The
2 Id.


3 Doc.   10.
                                                                 7 Doc.    10 at 8.
4 Docs.   18, 19.
                                                                 8 Id.   at 9.
5 CDC,    Coronavirus Disease 2019: Recommendations for
Cloth Face Covers, https://www.cdc.gov/coronavirus/2019-         9 Id.   at 9-10.
ncov/prevent-getting-sick/cloth-face-cover.html (last visited
Apr. 20, 2020) (citing Yan Bai, Lingsheng Yao, and Tao Wei,      10 Id.   at 27.
et al., Presumed Asymptomatic Carrier Transmission of            11 Doc.    10 at 7.
COVID-19,          JAMA          (Feb.        21,       2020),
https://jamanetwork.com/journals/jama/fullarticle/2762028).      12 Doc.    19 at 2.

6 Apoorva Mandavilli, Infected but Feeling Fine: The Unwitting   13 The  official numbers on the Bureau of Prison's website
Coronavirus Spreaders , N.Y. TIMES (Mar. 31, 2020),              conflict with the numbers reported by Respondents. The
https://www.nytimes.com/2020/03/31/health/coronavirus-           BOP's website reports 52 confirmed cases among inmates, 46
asymptomatic-transmission.html.                                  cases among staff. Contrarily, Respondents report 59 cases
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.471 Filed 07/17/20 Page 48 of 57
                                                                                                            Page 3 of 10
                                               2020 U.S. Dist. LEXIS 70674, *4

number has risen even in the days since the initiation of          not have been tested.18
this lawsuit and will continue to do so absent
intervention.                                                      Everything suggests that if BOP tested as ODRC
                                                                   commendably has, results would show that the virus
Notably, it is unlikely that these figures represent the           has become equally widespread within Elkton. However,
actual number of cases at the institution, given the paltry        without testing there is no way to know how many
number of tests the federal government [*5] has made               Elkton inmates have the virus.
available for the testing of Elkton's inmates.
                                                                   The Ohio prisons virus response undercuts BOP's ability
To date, Elkton has received only 50 COVID-19 swab                 to argue that testing is either unavailable or is
tests and one Abbott Rapid testing machine with 25                 impossible. Why has the Justice Department allocated
rapid tests.14 Most swab tests have already been used.             Elkton an entirely insignificant number of tests while
Because the Department of Justice has given BOP so                 Ohio has been able to pull off mass testing across not
few tests, Elkton medical staff has needed to triage test          only Marion, but at multiple institutions?
usage.
                                                                   While the COVID-19 tests inadequacy is one area of
Respondents represent that "test swabs are back-                   grave concern, testing is only one part of the multi-
ordered until July or August," but they "believe that they         faceted approach institutions like Elkton must take to
will receive an additional 25 rapid test[s]" each week.15          reduce the virus's spread.
These additional tests are all but useless considering
Elkton's 2,400 inmates.                                            Respondents report that the prison, in accordance with
                                                                   BOP guidance, has changed its operations to try to limit
Recent experience at another Ohio correctional facility,           the virus's spread.19 For instance, the prison has
Marion Correctional Institution, run by the Ohio                   implemented health screening measures for various
Department of Rehabilitation and Corrections, shows                groups of inmates, staff, and civilians.20 These are all
how quickly and insidiously the virus spreads among a              good efforts.
tightly quartered prison population.
                                                                   However, once the virus is inside the prison, as it
Both Elkton and Marion are low security prisons and                already is at Elkton, screening measures can only be so
house approximately 2,500 inmates.16                               effective. And screening will only help to identify
                                                                   individuals with active symptoms, [*7] not those
The State of Ohio has tested its prisoners en masse for            asymptomatic individuals who can nevertheless spread
COVID-19. At Marion 1,950 inmates tested positive for              the virus undetected.
COVID-19.17 This number includes large numbers of
inmates who were asymptomatic and would otherwise                  Respondents have also implemented "modified
                                                                   operations" to somewhat reduce inmate contact with
                                                                   each other. Elkton allows inmate housing units of 150 to
                                                                   pick up pre-packaged meals, receive dispensed
                                                                   medications, and visit the commissary with only a single
among inmates and 34 among staff. Compare Federal Bureau
                                                                   housing unit moving around the institution at one time.21
of           Prisons,           COVID-19                Cases,
https://www.bop.gov/coronavirus/ (last visited April 22, 2020),    Better practices, but not enough.
with Docs. 10 at 10, 19 at 2.
                                                                   Respondents attempt to liken each housing unit to a
14 Doc.   19 at 1-2.                                               "family unit." They say that each unit is akin to
15 Id.
                                                                   unincarcerated community members who live with

16 Ohio  Department of Rehabilitation & Correction, Marion
Correctional Institution, https://drc.ohio.gov/mci (last visited
Apr. 22, 2020).
                                                                   18 Id.
17 Ohio  Department of Rehabilitation & Correction, COVID-19
                                                                   19 Doc.    10 at 7-11.
Inmate          Testing         Updated       4/20/2020 [*6] ,
https://drc.ohio.gov/Portals/0/DRC%20COVID-                        20 Id.   at 8-9.
19%20Information%2004-20-2020%20%201304.pdf              (last
visited Apr. 20, 2020).                                            21 Doc.    10 at 21.
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.472 Filed 07/17/20 Page 49 of 57
                                                                                                                 Page 4 of 10
                                                   2020 U.S. Dist. LEXIS 70674, *7

roommates or family.22 They say that each housing unit             future Elkton inmates.28
is separate from other units, visitors, and sick inmates.23
                                                                   They bring additional claims on behalf of the "Medically-
But each single housing unit includes about 150                    Vulnerable Subclass," defined as:
people.24 Respondents ignore that some unit inmates                    [A]ll current and future persons incarcerated at
nonetheless circulate throughout the prison as                         Elkton over the age of 50, as well as all current and
"essential" workers. Because some untested inmates                     future persons incarcerated at Elkton of any age
circulate throughout Elkton, the housing units are not                 who experience: chronic lung disease or moderate
truly isolated. And with 150 "family members," there are               to severe asthma; serious heart conditions;
significant opportunities to increase the risk of spread.              conditions that can cause a person to be
Within each housing unit there seems to be little chance               immunocompromised, including cancer treatment,
of obstructing the spread of the virus.                                smoking, bone marrow or organ transplantation,
                                                                       immune deficiencies, poorly controlled HIV or AIDS
Respondents say that soap and disinfectant are [*8]                    or prolonged use of corticosteroids and other
readily available, a fact that Petitioners dispute.25                  immune weakening medications; severe obesity
However, these supplies can only be so useful in an                    (defined as a body mass index of 40 or higher);
environment where the inmates are constantly in close                  diabetes; chronic kidney disease or undergoing
proximity to one another. Likewise, the education about                dialysis; or liver disease.29
hygiene and social distancing Respondents tout is only
effective if the inmates have the supplies and physical            Petitioners seek certification of the classes. In addition,
space to put such knowledge into practice.26                       they request:

Furthermore, while the deteriorating health conditions at                   a temporary restraining order, preliminary
Elkton pose a danger for each of the 2,400 men who are                      injunction, permanent injunction, and/or writ of
incarcerated at Elkton, the institution's inability to stop                 habeas corpus requiring Respondents to identify
the spread of the virus among the inmates in its care                       within six (6) hours of the Court's order, and submit
poses an even greater risk for inmates whose medical                        to the Court a list of, all Medically-Vulnerable
conditions put them at higher risk of death if they                         Subclass Members, and release all such persons
contract the virus.27                                                       within twenty-four (24) hours, with such release to
                                                                            include [*10] supports to ensure social distancing
Plus, while this litigation concerns Elkton's conditions for                and other expert-recommended measures to
its inmates, the same conditions endanger prison staff,                     prevent the spread of coronavirus.30
who must continue to go to work despite the virus's
spread throughout the facility. And the Elkton spread              Petitioners define release as "discharge of incarcerated
endangers the staff's families who come into contact               persons from the physical confines of Elkton, not
with Elkton's undoubtedly exposed staff.                           necessarily release from custody."31 Petitioners suggest
                                                                   that "[r]elease options may include, but are not limited
In light of these realities, Petitioners, inmates at Elkton,       to: release to parole or community supervision; transfer
bring the present action. They sue on behalf of                    furlough (as to another facility, hospital, or halfway
themselves and on behalf a class [*9] of all current and           house); or non-transfer furlough, which could entail a
                                                                   release person's eventual return to Elkton once the
                                                                   pandemic is over and the viral health threat abated."32
22 Id.   at 21-22.                                                 In other words, Petitioners seek an "enlargement."
                                                                   Enlargement is not release, although some courts refer
23 Id.


24 Id.                                                             28 Doc.    1 at 29.
25 Compare     Doc. 10 at 27, with Doc. 1 at 17.                   29 Id.

26 Doc.    10 at 11-12.                                            30 Doc.    1 at 36.
27 See  generally Briefs for Disability Rights Ohio and Public     31 Id.   at 2 n. 2.
Health and Human Rights Experts as Amici Curiae Supporting
Petitioners, Docs. 8-1 and 14-1.                                   32 Id.   at 2.
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.473 Filed 07/17/20 Page 50 of 57
                                                                                                                   Page 5 of 10
                                               2020 U.S. Dist. LEXIS 70674, *10

to it using the terms release or bail.33 When a court               difficulty, the Court will grant a preliminary injunction, in
exercises its power to "enlarge" the custody of a                   aid of its authority to grant enlargements, ordering
defendant pending the outcome of a habeas action, the               Respondents to determine [*12] the appropriate means
BOP maintains custody over the defendant, but the                   of transferring medically vulnerable subclass members
place of custody is altered by the court.34                         out of Elkton. Pursuant to the below analysis, the Court
                                                                    finds that Petitioners have met the standard for a
After the release of the subclass, Petitioners request "a           preliminary injunction.
plan, to be immediately submitted to the Court and
overseen by a qualified public health expert" that
provides for mitigation efforts in line with CDC                    A. Jurisdiction
guidelines [*11] and a housing and/or public support
plan for released inmates.35 They also seek the release             Petitioners argue that Elkton's inability, even if it tried, to
of Class Members so that the remaining inmates can                  adequately protect the inmates from the risks posed by
follow CDC guidance to maintain six feet of space                   coronavirus subjects the prisoners to substantial risk of
between them while in the prison.36                                 harm in violation of their Eighth Amendment rights.
                                                                    Petitioners say that their claim is cognizable under 28
Respondents respond that Petitioners cannot challenge               U.S.C. § 2241 as a habeas action because they are
the conditions inside the prison through a habeas                   challenging the execution of their sentences, rather than
corpus action and that this Court and the BOP do not                the validity of the convictions themselves.40 Petitioners
have the authority to grant early release.37                        argue that they are not seeking to challenge a specific
                                                                    aspect of their confinement, but the confinement itself.41

II. Discussion                                                      Respondents argue that habeas relief is not the proper
                                                                    vehicle to challenge conditions of confinement.42
District courts have inherent authority to grant
enlargement to a defendant pending a ruling on the                  Courts have attempted to clarify the types of claims
merits of that defendant's habeas petition.38 The Court             appropriate for habeas relief and distinguish those
finds that the exceptional circumstances at Elkton and              claims from civil rights claims more appropriately
the Petitioners' substantial claims, that are likely to             resolved under § 1983. The general result has been that
succeed at the merits stage, necessitate the exercise of            challenges to the fact or duration of confinement that
that authority and that such relief is proper for members           seek release sound in habeas whereas actions
of the subclass defined infra.39                                    challenging the conditions of confinement [*13] raise
                                                                    concerns properly addressed under § 1983.43
However, given the nature of the present litigation as
class action habeas proceeding, the Court is unable to              But, these seemingly bright line rules are difficult to
determine the specific type of enlargement most                     apply in practice. The near impossibility in some cases
suitable for each subclass member. In light of this                 of drawing such distinctions has become even more
                                                                    obvious with COVID-19. Whereas many medical needs
                                                                    claims might appropriately be addressed through § 1983
33 See   Declaration of Professor Judith Resnik Regarding
Provisional Remedies for Detained Individuals at 8, Money et
al. v. Jeffreys, No. 1:20-cv-02094 (N.D. Ill. April 4, 2020), ECF
                                                                    40 Doc.   1 at 34-35.
No. 24-3.
                                                                    41 Doc.   18 at 8-9.
34 Id.
                                                                    42 Doc.   10 at 15-16.
35 Doc.    1 at 36-37.
                                                                    43 See  Muhammad v. Close, 540 U.S. 749, 750, 124 S. Ct.
36 Id.   at 37.
                                                                    1303, 158 L. Ed. 2d 32 (2004) ("Challenges to the validity of
37 Doc.    10 at 15-19.                                             any confinement or to particulars affecting its duration are the
                                                                    province of habeas corpus . . . requests for relief turning on
38 See,e.g., Mapp v. Reno, 241 F.3d 221, 226 (2d Cir. 2001);        circumstances of confinement may be presented in a § 1983
Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990).                   action."); Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364,
                                                                    129 L. Ed. 2d 383 (1994); Preiser v. Rodriguez, 411 U.S. 475,
39 Dotson,    900 F.2d at 79.                                       93 S. Ct. 1827, 36 L. Ed. 2d 439 (1978).
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.474 Filed 07/17/20 Page 51 of 57
                                                                                                                  Page 6 of 10
                                              2020 U.S. Dist. LEXIS 70674, *13

litigation, claims concerning COVID-19 are not so easily           least until the risk of the virus has abated. This claim is
classified as § 1983 claims.                                       closer to a challenge to the manner in which the
                                                                   sentence is served and is therefore cognizable under 28
Inmates challenging BOP's COVID-19 response                        U.S.C. § 2241.
challenge the dangerous conditions within the prison
created by the virus. However, the only truly effective            For the remainder of the less-obviously-vulnerable class
remedy to stop the spread is to separate individuals—a             the challenges sound more as a confinement conditions
measure that in our nation's densely populated prisons             claim. Petitioners seek the oversight of a public health
is typically impossible without the release of a portion of        expert to mitigate the risk COVID-19 poses to class
the population. So, such actions ultimately seek to                members that remain incarcerated at Elkton. Because
challenge the fact or duration of confinement as well.44           the not medically vulnerable Elkton inmates seek an
                                                                   alteration to the confinement conditions, the claims are
In this case, the Petitioners frame their action as a §            more like § 1983 claims.
2241 habeas claim.45 The Sixth Circuit, echoing the
distinctions recognized by other courts, has found that            Because Petitioners have brought their claims as a
"§ 2241 is not the proper vehicle for a prisoner to                habeas petition, the Court may only properly
challenge conditions of confinement."46 However, the               address [*15] those claims suitable for habeas relief.
Sixth Circuit has also held "§ 2241 is appropriate for             The remainder of this order addresses the habeas
claims challenging the execution or manner in which the            claims of the vulnerable subclass alone.
sentence [*14] is served."47

Petitioners' action evades easy classification. Part of the        B. Class Certification
difficulty rests in Petitioners' differing relief requests for
the class and subclass. For the significantly vulnerable           Given the emergency nature of this proceeding, a class
subclass the Petitioners seek immediate release,                   certification determination has not yet taken place. That
arguing that for the medically vulnerable inmates                  does not, however, preclude Petitioners from obtaining
continued imprisonment at Elkton is unconstitutional               class-wide interim relief at this stage. "[T]here is nothing
given the COVID-19 outbreak.                                       improper about a preliminary injunction preceding a
                                                                   ruling on class certification."48 This Court may grant
Notably, these Petitioners do not seek a commutation of            preliminary injunctive relief to a conditional class.
their sentences, but rather to serve their sentences in
home confinement, parole, or in half-way houses at                 As a preliminary matter, the Court finds that the
                                                                   Petitioners' subclass definition is likely too broad.
                                                                   Although the risk of complications from COVID-19 is
44 Mays   v. Dart, No. 20 C 2134, 2020 U.S. Dist. LEXIS 62326,
                                                                   serious for all inmates, the Court limits the subclass to
2020 WL 1812381, at *6 (N.D. Ill. Apr. 9, 2020). Two federal       those identified by the CDC as being at higher risk.49
district courts have noted without deciding that claims such as    This includes all Elkton inmates 65 years or older and
those brought by Petitioners might be cognizable as habeas         those with documented, pre-existing medical conditions,
claims because the relief sought would affect the duration of      including heart, lung, kidney, and liver conditions,
confinement or because the conditions complained of could          diabetes, conditions causing a person to be
not be eliminated without releasing the inmates from               immunocompromised (including, but not limited to
detention. See A.S.M. v. Donahue, No. 7:20-CV-62, 2020 U.S.        cancer treatment, transplants, HIV or AIDS, or the use
Dist. LEXIS 65226, 2020 WL 1847158, at *1 (M.D. Ga. Apr.           of immune weakening medications), and severe obesity
10, 2020); Mays, 2020 U.S. Dist. LEXIS 62326, 2020 WL
                                                                   (body mass index of 40 or higher). [*16] 50 The subclass
1812381 at *6.

45 Whereas     other petitioners bringing COVID-19-related
challenges have pleaded both habeas and § 1983 claims in           48 Gooch v. Life Investors Ins. Co. of America, 672 F.3d 402,
the alternative, Petitioners do not do so here.                    433 (6th Cir. 2012).

46 Luedtke  v. Berkebile, 704 F.3d 465, 465-66 (6th Cir. 2013)     49 The Court has "broad discretion to modify class definitions."
(citing two additional Sixth Circuit cases that found the same).   Ball v. Kasich, 307 F. Supp.3d 701, 718 (S.D. Ohio Mar. 30,
                                                                   2018).
47 United   States v. Peterman, 249 F.3d 458, 461 (6th Cir.
2001).                                                             50 CDC,   Coronavirus Disease 2019: People Who Are At Higher
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.475 Filed 07/17/20 Page 52 of 57
                                                                                                                      Page 7 of 10
                                              2020 U.S. Dist. LEXIS 70674, *16

definition excludes those whose only risk factor is a              vulnerable health has violated those inmates' rights.
history of smoking, given the difficulty of documenting            Answering this question will determine whether the
such occurrence and identifying those individuals                  inmates are entitled to movement from Elkton.
through BOP records alone.
                                                                   Respondents argue that the subclass lacks commonality
Under Federal Rule of Civil Procedure 23(a), a class               given the class's combination of "inmates that have
must meet the requirements of numerosity,                          different crimes, sentences, outdates, disciplinary
commonality, typicality, and adequate representation.              histories, ages, medical histories, proximities to infected
Additionally, one of Rule 23(b)'s requirements must also           inmates, availability of a home landing spot, likelihoods
be satisfied.                                                      of transmitting the virus to someone at home detention,
                                                                   likelihoods of violation or recidivism, and dangers to the
Petitioners have made a sufficient showing at this stage           community."55
to satisfy the Rule 23(a) factors for the above-defined
subclass.                                                          However, the Petitioners seek varied relief that allows
                                                                   the BOP to make individualized determination as to
Numerosity: The subclass consists of hundreds of                   where each subclass member should be placed.
Elkton inmates.51                                                  Petitioners do not seek to open the prison gates to allow
                                                                   its inmates to run free. In fact, Petitioners concede that
Commonality: "Commonality requires [Petitioners] to                "release" might look different for different inmates. The
demonstrate that the class members have suffered the               Petitioners acknowledge that while some inmates might
same injury."52 "Their claims must depend upon a                   be placed in home confinement others should be
common contention ... of such a nature that it is capable          furloughed and that in all instances [*18] such "release"
of     classwide      resolution—which       means      that       could be temporary.56
determination of its truth or falsity will resolve an issue
that is central to the validity of each one of the claims in       The motivating question in the litigation is whether the
one stroke."53 This inquiry focuses on whether a class             subclass members' rights are being violated by the
action will generate common answers that are likely to             deteriorating conditions at Elkton. As such, the subclass
drive resolution of the lawsuit.54                                 can satisfy commonality.

In this case, all subclass members have been subjected             Typicality: "Typicality is met if the class members'
to dangerous conditions [*17] in which they run a high             claims are 'fairly encompassed by the named plaintiffs'
risk of exposure to the deadly COVID-19 virus. The                 claims.'"57 Three of the named Petitioners have
inquiry driving the litigation is whether the BOP's failure        documented medical issues that are commiserate with
to create safe conditions for inmates with especially              those suffered by the subclass. The fourth named
                                                                   Petitioner, Maximino Nieves, could represent that class,
                                                                   but not the subclass, as he attests that he doesn't have
Risk, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
                                                                   a serious medical history.58 Excepting Nieves, nothing
precautions/people-at-higher-risk.html (last visited April 20,
2020).
                                                                   suggests that the remaining three Petitioners' claims are
                                                                   distinct from those of the remainder of the subclass.
51 In
    accordance with the Court's order, dated April 17, 2020,       Typicality is satisfied.59
Respondents submitted for in camera review, lists of Elkton
inmates with certain medical conditions. Although the Court
cannot say with certainty the exact number of inmates who
comprise the subclass, it is satisfied that the number is in the   55 Doc.   10 at 36-37.
hundreds.
                                                                   56 Doc.   1 at 2 n. 2.
52 Ball,
       307 F. Supp.3d at 719 (quoting Wal-Mart Stores, Inc. v.
                                                                   57 In   re Whirlpool, 722 F.3d at 852 (citation omitted).
Dukes, 564 U.S. 338, 349-50, 131 S. Ct. 2541, 180 L. Ed. 2d
374 (2011)).                                                       58 Doc.   1-8 at 2.
53 In                                                              59 Respondents    argue that the named Petitioners defy
       re Whirlpool Corp. Front-Loading Washer Prod. Liab.
Litig., 722 F.3d 838, 852-53 (6th Cir. 2013) (citing Dukes, 564    typicality because they are all ineligible for home confinement.
U.S. at 350).                                                      This contention ignores the fact that other means of removal
                                                                   from Elkton might be available to the named Petitioners other
54 Id.                                                             than home confinement, such as transfer to another facility.
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.476 Filed 07/17/20 Page 53 of 57
                                                                                                              Page 8 of 10
                                                 2020 U.S. Dist. LEXIS 70674, *18

Adequate Representation: The Court is satisfied that              this moment a deadly virus is spreading amongst
counsel is competent to represent the class.                      Elkton's population and staff. For infected inmates, the
Additionally, the interests of the named Petitioners do           virus can lead to pneumonia. In the worse pneumonia
not conflict with those of the other subclass members.            cases, COVID-19 victims suffer diminishing oxygen
                                                                  absorption, with resulting organ failure leading to death.
Having satisfied the Rule 23(a) requirements, the                 Victims choke to death. While not every inmate who
subclass must also demonstrate that it meets one of the           contracts the virus will die, the subclass members are at
Rule 23(b) requirements. Petitioners argue that                   a much greater risk of doing so. They have a very
"Respondents have acted on grounds generally                      serious medical need to be protected from the virus.
applicable to all proposed Class [*19] members, and
this action seeks declaratory and injunctive relief."60           The subjective component requires that Respondents
Indeed, Respondents' failure to protect the inmates from          have acted with deliberate indifference, "a degree of
the spreading virus applies to the entirety of the                culpability greater than mere negligence, but less than
subclass generally and injunctive relief is appropriate as        'acts or omissions for the very purpose of causing harm
to the subclass. Rule 23(b)(2) is therefore satisfied.            or with knowledge that harm will result.'"64 Petitioners
                                                                  satisfy this standard.
For the purposes of the preliminary injunction inquiry,
the Court finds that the subclass as defined in this order        While Respondents offer certain prison-practice
likely meets the requirements for class certification.            changes to show they know COVID-19 risks and have
                                                                  sought to reduce those risks, the Court still finds that, at
                                                                  this preliminary stage of the litigation, the Petitioners
C. Injunctive Relief                                              have sufficiently met the threshold for showing that
                                                                  Respondents have been deliberately indifferent.
"Four factors guide a district court's decision to issue a
preliminary injunction: whether the plaintiffs will likely        One only need look at Elkton's testing debacle for one
win down the road, whether an injunction would prevent            example        of   this      deliberate      indifference.
the plaintiffs from being irreparably harmed, whether an          Additionally, [*21] Elkton has altogether failed to
injunction would harm others, and how the injunction              separate its inmates at least six feet apart, despite clear
would impact the public interest."61 The Court considers          CDC guidance for some time that such measures are
each in turn.                                                     necessary to stop the spread and save lives.

                                                                  Having met both prongs of the Eighth Amendment
1. Likely Success                                                 analysis, Petitioners have demonstrated a likelihood of
                                                                  success on the merits.
Petitioners' claims are predicated on a violation of their
Eighth Amendment rights which protects them from
"cruel and unusual punishments." In order to succeed              2. Irreparable Harm
on an Eighth Amendment claim, Petitioners must satisfy
                                                                  Respondents argue that Petitioners have not shown that
both an objective and subjective component.62
                                                                  release will reduce the risk of exposure to COVID-19.
"The objective component of the test requires the                 But the district court cases Respondents use that have
existence of a 'sufficiently serious' medical need."63            found that release would not lessen the risk to a
Petitioners obviously satisfy this component. [*20] At            defendant's health did not deal specifically with Elkton
                                                                  confinement.65 Of the reported inmate deaths in nation-


60 Doc.   1 at 31.
                                                                  64 Id.
                                                                       at 813 (quoting Farmer v. Brennan, 511 U.S. 825, 837,
61 McNeil  v. Community Prob. Servs., LLC, 945 F.3d 991, 994      114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994)).
(6th Cir. 2019).
                                                                  65 UnitedStates v. Taylor, No. 5:19-CR-192-KKC-MAS, 2020
62 Miller   v. Calhoun Cty., 408 F.3d 803, 812 (6th Cir. 2005).   U.S. Dist. LEXIS 54443, 2020 WL 1501997, at *5 (E.D. Ky.
                                                                  Mar. 26, 2020) (noting that the Court believed that the
63 Id.
     (citing Blackmore v. Kalamazoo County, 390 F.3d 890,         practices at "any facility" were sufficient to protect from
895 (6th Cir. 2004)).                                             COVID-19); United States v. Steward, 2020 U.S. Dist. LEXIS
   Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.477 Filed 07/17/20 Page 54 of 57
                                                                                                                Page 9 of 10
                                              2020 U.S. Dist. LEXIS 70674, *21

wide BOP custody, 6 out of 23, more than 1 in 4, has
occurred at Elkton, making it a hotspot for the virus and          4. Public Interest
certainly more dangerous than other facilities.66
                                                                   Respondents argue that the public faces a grave danger
Respondents also argue that the Petitioners' harm is               if inmates are to be released [*23] en masse onto the
speculative. It is true that some subclass members may             streets. They say:
not die if they contract the virus. However, it is more                 Our over-burdened police and safety services
than mere speculation that the virus will continue to                   should not be forced to deal with the indiscriminate
spread and pose a danger to inmates if BOP does not                     release of thousands of prisoners on the streets
increase its efforts to stop the spread.67 Petitioners                  without any verification that those prisoners will
have therefore shown a risk for irreparable [*22] harm.                 follow the laws when they are released, that they
                                                                        will have a safe place to go where they will not be
                                                                        mingling with their former criminal associates, and
3. Harm to Others                                                       that they will not return to their former ways as soon
                                                                        as they walk through the prison gates.71
Respondents argue that the release of inmates from
Elkton "would cause substantial damage to others"                  First, Respondents might as well be arguing against the
because there is no assurance that the inmates can                 release of any inmate, at any time, for any reason,
care for themselves upon release.68 They argue the                 because even in the best of circumstances the country's
inmates might be left without access to food, shelter, or          criminal justice system has no way, short of life
medical care.69                                                    imprisonment, of ensuring former prisoners do not
                                                                   recidivate. The COVID-19 pandemic has not suddenly
As stated previously, Petitioners do not ask this Court to         raised this issue.
throw open the gates to the prison and leave the
inmates that are released to fend for themselves.                  Third, the danger of recidivism reduces with age,
Instead, Petitioners seek "release" that consists of               especially after age 40.72 The subclass inmates are
moving vulnerable inmates to various other types of                older and by definition, the vulnerable sub-class inmates
confinement so that they are no longer at risk of dying            suffer serious medical conditions.
from the virus. And as Respondents acknowledge, it is
BOP's current policy to quarantine all inmates that are            Second, it bears repeating that the Petitioners are not
transferred from Elkton for 14 days before transfer.70             asking the Court to dump inmates out into the streets.
The continued implementation of this policy reduces the            No one's interest would be served in doing so. The
risk that an inmate with COVID-19 will carry the virus             Court is confident that the transfer [*24] of prisoners
with him outside of the prison.                                    from Elkton to other means of confinement could
                                                                   accomplish the goal of protecting Elkton's vulnerable
Furthermore, there is a continued risk of harm to others,          population while also protecting public safety.
including prison staff, if inmates remain in the prison and
the virus continues to thrive among the dense inmate               Third, six Elkton inmates have already died. Likely, they
population.                                                        died after agonizing days under intensive care, most
                                                                   probably with ventilators. The BOP absorbs the high
                                                                   cost of this treatment—costs that are likely multiples of
                                                                   what it would have cost to test each Elkton inmate and
55267, 2020 WL 1468005, at *1 (S.D.N.Y. Mar. 26, 2020)
                                                                   guard.
(denying release from Metropolitan Correctional Center).

66 Federal   Bureau    of   Prisons,      COVID-19        Cases,
                                                                   Finally, "it is always in the public interest to prevent the
https://www.bop.gov/coronavirus/ (last visited April 22, 2020).

67 See Doc. 14-1 at 5-10 (describing the inadequacy of the
Elkton measures and the risk of spread within the prison
environment).                                                      71 Doc.   10 at 41-42.
68 Doc.    10 at 3.                                                72 See generally United States Sentencing Commission, The
69 Id.
                                                                   Effects of Aging on Recidivism Among Federal Offenders,
         at 3, 33-34.
                                                                   (Dec.      2017),      https://www.ussc.gov/research/research-
70 Doc.    10-2 at 7.                                              reports/effects-aging-recidivism-among-federal-offenders.
  Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.478 Filed 07/17/20 Page 55 of 57
                                                                                                          Page 10 of 10
                                             2020 U.S. Dist. LEXIS 70674, *24

violation of a party's constitutional rights."73               community supervision, transfer furlough, or non-
                                                               transfer furlough within two (2) weeks.

D. The Prison Litigation Reform Act                            In undertaking this evaluation, Respondents will
                                                               prioritize the review by the medical threat level. For
Respondents argue that the Prison Litigation Reform            example, older inmates with heart, pulmonary, diabetes
Act ("PLRA"), 18 U.S.C. § 3626, bars this Court from           or immunity risks should receive review priority over
granting the inmates' release.74 This is not so. The           subclass members who are younger.
PLRA does not extend to "habeas corpus proceedings
                                                               Subclass members who are ineligible [*26] for
challenging the fact or duration of confinement in
                                                               compassionate release, home release, or parole or
prison."75 Because the Court has determined that the
                                                               community supervision must be transferred to another
subclass's claims are properly before the Court as a
                                                               BOP facility where appropriate measures, such as
habeas action, this prohibition does not apply.76
                                                               testing and single-cell placement, or social distancing,
Additionally, Respondents argue that a release order           may be accomplished. In transferring subclass
may only be entered by a three-judge court and that the        members, Respondents must continue to comply with
court must find that "crowding is the primary cause of         BOP policy of quarantining inmates for 14 days prior to
the violation of a Federal right" and "no other relief [*25]   transfer out of Elkton.
will remedy the violation."77 As stated previously the         Any subclass members transferred out of Elkton may
PLRA does not bar this habeas proceeding. However,             not be returned to the facility until the threat of the virus
even if it did, the Court is not ordering the release of the   is abated or until a vaccine is available and Elkton
prisoners. Instead, the inmates will remain in BOP             obtains sufficient vaccine supplies to vaccinate its
custody, but the conditions of their confinement will be       population, whichever occurs first.
enlarged.
                                                               IT IS SO ORDERED.

III. Conclusion                                                Dated: April 22, 2020

The Court GRANTS IN PART and DENIES IN PART                    /s/ James S. Gwin
Petitioners' motion for relief.
                                                               JAMES S. GWIN
The Court orders the Respondents to identify, within
one (1) day all members of the subclass as defined in          UNITED STATES DISTRICT JUDGE
this Order. Respondents must identify in the list each
subclass member's sentencing court and the case
                                                                 End of Document
number of their underlying criminal conviction.

Following identification, the Court orders Respondents
to evaluate each subclass member's eligibility for
transfer out of Elkton through any means, including but
not limited to compassionate release, parole or


73 G& V Lounge, Inc. v. Mich. Liquor Control Comm'n, 23 F.3d
1071, 1079 (6th Cir. 1994).
74 Doc.   10 at 16.

75 18   U.S.C. § 3626(g)(2).

76 See Colton v. Ashcroft, 299 F. Supp. 2d 681, (E.D. Ky.
2004) ("28 U.S.C. §§ 2241, 2254, and 2255 filings have been
deemed not covered by the PLRA.").

77 18   U.S.C. § 3626(a)(3)(E).
Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.479 Filed 07/17/20 Page 56 of 57




                Exhibit B
Case 2:12-cr-20751-RHC-DRG ECF No. 37-1, PageID.480 Filed 07/17/20 Page 57 of 57
